 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Washington Post Company, Employer-Petition-er and The Washington-Baltimore NewspaperGuild, Local 35, a/w The Newspaper Guild,AFL-CIO-CLC. Case 5-UC-90January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a petition duly filed under Section 9(b) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Albert W.Palewicz.1Following the close of the hearing, andpursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Regional Director for Region 5transferred this proceeding to the Board for deci-sion. Thereafter, the Employer-Petitioner and theUnion filed briefs, and subsequently filed answeringbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1. The parties stipulated that The WashingtonPost Company (the Employer), a Delaware corpo-ration, is engaged at its Washington, D.C., locationin the publication and distribution of a daily andSunday newspaper distributed directly to the Dis-trict of Columbia, Maryland, Virginia, and otherStates. They also stipulated that during the 12-month period immediately prior to the hearing inCase 5-RC-9593, a representative period,2the Em-ployer received revenues in excess of $500,000.The Employer is a member of and subscriber tovarious interstate news services and regularly car-ries in its publication advertisements of nationallysold products. Based on these facts, we find theEmployer is engaged in commerce within themeaning of the Act, and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The parties stipulated that the Guild is a labororganization within the meaning of Section 2(5) ofthe Act.I This hearing extended over 91 hearing dates, encompassing morethan 10,650 pages of transcript, and numerous exhibits.2 The parties stipulated that the record in Case 5-RC-9593 be includedas part of the record in the instant case.254 NLRB No. 143. The Post seeks by its unit clarification petitionto exclude from the unit described below approxi-mately 156 individuals as either supervisory, man-agerial, or confidential employees. The Guild con-tends that all 156 individuals are properly includedin the certified unit which it presently represents.That unit is described as:All employees employed by the WashingtonPost in its editorial, news, advertising, circula-tion, and business departments at its Washing-ton, D.C. location, but excluding all other em-ployees, confidential employees, managerialemployees, guards and supervisors as definedin the Act.The history of collective bargaining between thePost and the Guild extends back to 1936 when thePost voluntarily recognized the Guild. Contractsbetween the parties were successfully negotiatedthereafter with the most recent contract extendingfrom May 2, 1974, to March 31, 1976. Subsequent-ly, in Case 5-RC-9593, the Washington NewspaperUnion filed a timely petition for an election, seek-ing to represent certain employees at the Post whowere represented by the Guild. The Guild inter-vened in that proceeding based on its contractualinterest, and, after a hearing on the petition, anelection was held in the unit described above. Theresults of that election showed that the Guild wasselected by unit employees to represent them incollective bargaining.3The Post then filed the in-stant unit clarification petition.1. PROCEDURAL ISSUESInitially, the Guild moves to dismiss the instantpetition. The Guild asserts that since the positionsthe Post seeks to exclude from the unit have longexisted, and since the job duties of these positionshave not been changed, there are no grounds uponwhich to clarify these positions out of the unit. TheGuild further argues that, by virtue of a UnitedStates District Court order,4the 1974-76 agree-ment between the parties was still in effect at thetime the Post filed the unit clarification petition,and thus the present petition is untimely. TheGuild further contends that processing this petitionwould be destructive of the parties' collective-bar-gaining relationship which has existed for over 40years.We do not agree with the Guild's arguments.The Act provides specifically for the exclusion ofI This was the first time the Guild had been certified by the Board asthe representative of employees of the Post.4 Washington-Ballimore Newspaper Guild Local 35 of the NewspaperGuild, AFL-C1O-CLC v. The Washington Post Company, 442 F.Supp.1060 (D.C.D.C. 1977).168 THE WASHINGTON POST COMPANY"supervisors." And, it is well settled that manage-rial and confidential employees similarly are to beexcluded from bargaining units.6Thus, except incertain limited and well-defined factual situations,the Board, when presented with an appropriate pe-tition or claim, is required to exclude positionsfrom a bargaining unit where the inclusion of thosepositions would violate the principles of the Act.7While it may be that certain of the positions soughtto be excluded by a unit clarification petition havelong been included under previous contracts, andthe job duties of those positions have remained un-changed, nonetheless, if it can be shown that thepersons in such positions meet the test for establish-ing supervisory, managerial, or confidential status,we are compelled to exclude them. For example, inBrotherhood of Locomotive Firemen and Engineers,8the employees whom the employer sought to ex-clude had been represented for over 40 years in theunit, and their job duties had not changed signifi-cantly in that time. The union, maintaining thatnone of the job classifications should be removedfrom the unit, argued that the "bargaining historywhich has included all of the classifications shouldbe persuasive."9In response, the Board stated that,although "in certain circumstances when determin-ing the scope of the appropriate unit weight isgiven to bargaining history and to the prior agree-ments of the parties, such factors are not determi-native of the status of disputed employee categorieswhose exclusion may be required because of thestatute or for policy reasons."0The posture of theinstant case is similar to that of Brotherhood of Lo-comotive Firemen, and we believe a similar resultshould obtain here.' 1 Of course, a history of inclu-5 Sec. 2(3) of the Act.6 See General Dynamics Corporation, Convair Aerospace Division. SanDiego Operations, 213 NLRB 851 (1974); N.LR.B. v. Bell Aerospace Com-pony. Division of Textron, Inc., 416 U.S. 267 (1974).1 See Peerless Publications. Inc., 190 NLRB 658, 659 (1971); compareNorthwest Publications. Inc., d/b/a San Jose Mercury and San Jose News,200 NLRB 105 (1972); Wallace-Murray Corporation Schwitzer Division,192 NLRB 1090 (1972).8 145 NLRB 1521 (1964).9 Id. 145 NLRB at 1525.10 Id. 145 NLRB at 1525, fn. 10. Also in the Brotherhood of LocomotiveFiremen case, the Board determined that, although an employer did notquestion the representative status of a union and no other union sought torepresent the employees involved, the Board could decide the placementof employees whose status was in dispute through the clarification pro-cess, even though the unit had not been Board-certified. The employer inthat case filed an RM petition, but the Board treated the petition "ineffect" as a motion for clarification. The Board noted that if it "were torefuse to determine the unit placement of the contested employees, it]would be exacerbating a dispute which reached [it] in the first place be-cause the parties could not settle it themselves." 145 NLRB at 1524." See also A.D. T Company. Inc., 177 NLRB 704 (1969) (30-year bar-gaining history; employer sought exclusion of 5 classifications occupiedby 94 individuals from unit represented by union because they were al-leged supervisors under Sec. 2(11) of the Act); The Western ColoradoPower Company, 190 NLRB 564 (1971) (30-year bargaining history; em-ployer requested clarification by specific exclusion of 133 employees innumerous job classifications, contending individuals involved were super-sion in the bargaining unit for many years may beevidence that such a classification in fact is proper-ly included in the unit. If there are no changed cir-cumstances in terms of job duties, this, too, mayconstitute evidence on the status of the individualssought to be excluded. 12With respect to the petition before us, we notethat it was filed immediately following the electionheld in the unit described above, which specificallyexcludes all "confidential employees, managerialemployees, guards and supervisors as defined in theAct." Thus, it is clear that the petition is timelyunder Board precedent.'3Moreover, despite theGuild's assertion that the unit found appropriate bythe Regional Director for Region 5 in the recentelection in Case 5-RC-9593 was identical to thecontractually recognized unit,'4the fact remainsthat the Board-certified unit excludes supervisors,managerial, and confidential employees.'5 Further-more, the Employer here, as discussed below,never indicated an intention to abandon its unitcomposition contentions introduced at the hearingin Case 5-RC-9593.'6As we have discussedabove, dismissal of the petition filed here is notwarranted, because of the statutory issues in-volved, 7 and the timely filing of the petition.visors; Board rejected union's argument that petition should be dismissedbecause unit was covered by an unexpired contract).*2 See, e.g., McAlester Hospital Foundation, Inc., d/b/a McAlester Gen-eral Hospital, 233 NLRB 589 (1977), where the Board concluded that thedisputed employees were intended to be included in the unit, but, in sodeciding, placed the burden on the employer, which wanted to excludethe employees, to demonstrate that they were statutory supervisors at thetime of the stipulation or that circumstances had changed justifying theirexclusion. The employer's prior agreement that the disputed employeeswere not statutory employees at the time of the stipulation, although notcontrolling, was found by the Board to be "considerable in assessing anyconflict that may arise" out of contrasting testimony. Id. 233 NLRB 589,fn. 1. See also Peerless Publications Inc., 190 NLRB 658 (1971).Is Cases cited by the Union are inapposite on this issue. In Arthur CLogan Memorial Hospital, 231 NLRB 778 (1977); Northwest Publications.Inc.. d/b/a San Jose Mercury and San Jose News, 197 NLRB 213 (1972)and 200 NLRB 105 (1972); and Wallace-Murray Corporation, Schwitzer Di-vision, 192 NLRB 1090 (1971), the Board, although stating it did not wantto disturb the bargaining relationship between the parties, further notedthat the petitions for clarification were untimely. Thus, in Arthur C.Logan Memorial Hospital, for example, the Board dismissed a clarificationpetition filed after a contract had been agreed to. The Board, noting thatthe filing of UC petitions has not been limited only to the open period,nevertheless found that to permit such a course soon after contract exten-sion was "necessarily destructive of the bargaining relationship." (231NLRB at 779.) Significantly, the Board dismissed the petition withoutprejudice to its being filed at an appropriate time." The Regional Director stated, at fn. 2 of his Decision and Directionof Election, that the units were the same.5 Cf. McAlester General Hospital supra, 233 NLRB at 589, fn. .'6 Cf. WNYS--TV (WIXTJ, 239 NLRB 170 (1978); Arthur C LoganMemorial Hospital, supra.l The Union's reliance on Pacific Northwest Bell Telephone Company,211 NLRB 1021 (1974), is misplaced. In that case, the Board dismissed aUC petition because the employer sought by means of clarification todecide a work assignment dispute. While the Board noted in a "more-over" argument that to do as the employer requested would result in "radical change" in a 30-year bargaining history between the ORTT andCWA bargaining units, a similar dispute is not presented in this case. Fi-Continued169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDApart from the considerations discussed above,there are other reasons for processing the instantpetition. The peculiar genesis of this case showsthat the Employer attempted to exclude some ofthe classifications involved here in an earlier unitclarification petition in Case 5-UC-72 (1975). Thatpetition was dismissed by the Regional Director forRegion 5 as untimely because it was filed duringthe mid-term of a then existing collective-bargain-ing agreement.'8The Board, by telegraphic order,denied the Employer's request for review of theRegional Director's action. Thereafter, in 1976, asnoted above, the Washington Newspaper Unionfiled a petition in Case 5-RC-9593, seeking to rep-resent certain employees at the Post. That petitionencompassed virtually the identical unit then repre-sented by the Guild. At the hearing on that peti-tion, the Post, while agreeing that the scope of thepetitioned-for unit generally was appropriate, an-nounced that it intended to contest the inclusion ofcertain classifications during the hearing as eithersupervisory, managerial, and/or confidential.Indeed, the hearing there proceeded on this basis;i.e., the Post began presenting evidence on thestatus of the individuals whom it claimed should beexcluded from any Board-certified unit. Both theGuild and the Washington Newspaper Union weregiven the opportunity to cross-examine Post wit-nesses, and the Guild indicated that it intended tocontest each category which the Post wished to ex-clude. By the fifth day of the hearing, the Wash-ington Newspaper Union requested that the hear-ing on unit placement issues be postponed so thatthe employees sought in its petition for electioncould exercise their right to vote on the selectionor rejection of a bargaining representative. Afterdeliberation, the Post agreed to a proposal of theRegional Director for Region 5, as proffered bythe Hearing Officer, that an election be held atwhich the Post would not challenge those itclaimed to be properly excluded from the unit butafter which, if necessary, the Regional Directorwould entertain an appropriate unit clarification pe-tition. The Guild, while not acceding to the stipula-tion to hold the election agreed upon by the Postand the Washington Newspaper Union, did notnally, Union Electric Company, 217 NLRB 666 (1975), does not warrant acontrary result. In that case, the Board dismissed a UC petition filed by aunion which sought to include employees who had historically been ex-cluded from the unit. Moreover, the Board itself indicated at fn. 5 of thatdecision that a "possible" exception to its principle of refusing to clarifylongstanding units would be a situation involving agreed inclusion of in-dividuals who were not employees within the meaning of the Act, citingWallace-Murray and Peerless Publications. And this exception is the oneinvolved here.is See, e.g., Northwest Publications, supra.appeal or request review of the Regional Director'sactions. 9In these circumstances, it is clear that, but forthe Regional Director's proposals and the subse-quent election, the earlier hearing in the RC pro-ceeding would have continued and the Post wouldhave been permitted to present its case on the unitplacement issues. The instant UC petition is thusclearly an offshoot of the earlier RC hearing.20Itcannot be seriously disputed that the Post's acqui-escence in the Hearing Officer's proposal wasproper at the time of the RC hearing. In light ofthe earlier representations made by the RegionalDirector, we are satisfied that the unit clarificationprocess is now a proper vehicle for a resolution ofthe issues presented.2' We thus proceed to a deter-mination of those issues.2219 To summarize the agreement, we note the following colloquy at thehearing:[The Hearing Officer] Pursuant to our discussions of a few mo-ments ago, I placed a call to the Regional Director in Baltimore, andthe Regional Director in that telephone conversation has authorizedme to state that at this point he does not see any impediment to hisentertaining the filing and processing of a UC petition after the issu-ance of a decision and direction of election and a subsequent certifi-cation after the election.Also, he sees no impediment to the incorporation of the record sofar developed in this RC case as part of the UC record as far as thatrecord is pertinent ....HEARING OFtICER: The hearing will be in order.As the parties are already aware from my off-the-record discus-sions with them, I have communicated with the Regional Directoragain, since the last recess.He has told me to state that he stands on what he has already said,that is, the statement I read just a few minutes ago regarding his po-sition about the entertaining of the filing and processing of a UC pe-tition after the issuance of a decision and direction of election andsubsequent certification following the election.Mr. O'Brien [the Post's counsel], do you have a statement tomake?Mr. O'Brien: Yes, sir.In view of all the foregoing, the Post accepts the Regional Direc-tor's proposals and representations made heretofore in this hearing,and in consideration therefore hereby foregoes the presentation ofany further evidence at this time.20 Although it appears from the record that the parties have occasion-ally bargained over the status and placement of various classifications in-volved here, this factor does not bar the Post from filing its petition here.See fn. 11.2l As noted, the Guild asserts that a decision of the district court inWashington-Baltimore Newspaper Guild v. Washington Post, supra, fn. 4,renders the petition in this case untimely since the court ruled that the1974-76 agreement between the parties was still in effect at the time ofthe filing of the petition. We do not read the case as standing for such aproposition. Rather, in agreement with the Employer, we believe theissue in that case, as found by the court, was "whether arbitration is man-dated pursuant to the expired contract." (96 LRRM 3139, fn. I.) (Empha-sis supplied.) That terms of a contract may continue during negotiationfor a new contract does not deprive the Board of jurisdiction of a disputesuch as that involved here. The Union's suggestion in its brief that theissues here might possibly be decided through arbitration could not beseriously considered because the issue of statutory status is a matter forthe Board to determine. See Cincinnati Bell, Inc., 227 NLRB 1930 (1977);William Transportation Company, 233 NLRB 837 (1977).22 The Guild obtained a subpoena duces tecum in this case, seekingfrom the Post various items including, inter alia, certain wage rates, disci-Continued170 THE WASHINGTON POST COMPANYBackgroundEssentially, the Employer's petition seeks to clar-ify out of the certified unit employees who work inthree major departments. These are the businessand news departments, where the majority of thepositions at issue are located, and the editorial de-partment. The Company asserts that various posi-tions are managerial,23supervisory,24or confiden-tial25positions under the Act. We proceed first tothe categories at issue in the business depart-ments.26In doing so, we note the following de-partments under the business department umbrellawhich have categories in dispute here: advertising,circulation, promotion, administrative services, dataprocessing, advance systems research, insurance,employee relations, and accounting.plinary letters, and contracts with dealers. The Guild asserts that the Posthas not complied fully with that subpena or, alternatively, that the Boardshould ignore evidence presented by the Post covering facts sought bythe subpena. Over 200 exhibits were introduced into evidence in thiscase. It appears that the Guild's dispute essentially centers on wage datarequested. The Guild points to an administrative law judge's decisionwherein the Post was found to have violated Sec. 8(aXS) of the Act bynot providing such wage information during negotiations. See The Wash-ington Post Company, 237 NLRB 1493 (1977).In determining the supervisory, managerial, or confidential status ofemployees, the Board has long held that the important consideration indetermining such status is the actual facts relating to job performance.For example, titles or job description do not confer status. Golden WestBroadcasters-KTLA, 215 NLRB 760, 761 (1974); Sol Henkind, an Individ-ual d/b/a Greenpark Care Center. formerly known as Willoughby HealthRelated Facility, 231 NLRB 753 (1977). While wage data may be some-what probative of status, it is never conclusive or determinative. See FredRogers Company, 226 NLRB 1160, 1161 (1976). To the extent such data isexclusively relied on by the Post in support of its contentions, we wouldnot find such evidence dispositive of the issue under consideration. Wealso note that the Guild was permitted to examine witnesses on theirwages, and on the Post's wage structure generally. Moreover, review ofthe Post's arguments concerning the status of individuals reveals little, ifany, reliance on disparity in wages.The Guild further asserts that the Hearing Officer erred in rejectingseveral Guild exhibits as essentially untimely. We do not believe theHearing Officer erred in this regard, but, even were we to consider theexhibits (which were placed in the record as "rejected exhibits") our con-clusions on the unit placement issue discussed below would not differ. Fi-nally, the Guild asserts that credibility resolutions are required here.However, the Board ordinarily does not make credibility resolutions indetermining unit issues, and finds it unnecessary to do so here.3s "Managerial employees" have been defined as those who have au-thority to formulate, determine, or effectuate employer policies by ex-pressing and making operative the decisions of their employer. See, e.g.,Eastern Camera and Photo Corp., 140 NLRB 569 (1963); N.LR.B. v. BellAerospace, supra.24 Sec. 2(11) of the Act defines the term "supervisor" as:The term "supervisor" means any individual having authority, inthe interest of the employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effective-ly to recommend such action, if in connection with the foregoing theexercise of such authority is not of a merely routine or clericalnature, but requires the use of independent judgment.2" "Confidential employees" are those employees who "assist and actin a confidential capacity to persons who formulate, determine, and effec-tuate management policies in the field of labor relations." The B. F. Good-rich Company, 115 NLRB 722, 724 (1956); Kleinberg, Kaplan, Wolff,Cohen & Burrows PC., 253 NLRB No. 54 (1980).26 We note preliminarily that in all instances wherein we decide thatan employee should be excluded on one basis in this case, we find it un-necessary to consider alleged alternative bases for exclusion.II. THE BUSINESS DEPARTMENTSA. Advertising DepartmentThe Employer maintains an advertising depart-ment which is responsible for the sale and produc-tion of all advertising in the Post. It has five subdi-visions (also referred to as departments): retail,classified, general, administration, and customer re-lations. These five departments fall under the over-all authority of the vice president for advertising,Robert McCormick. The Company asserts that var-ious managers, directors, and "supervisors" in theadvertising department are managerial, supervisory,or confidential employees under the Act whoshould be excluded from the unit.1. Retail Advertising: Manager Joseph Arcaro andAssistant Manager John Bowen are in charge ofthe retail advertising department. They are ex-cluded from the unit by agreement of the parties.There are also three zone sales managers, a chainand department store manager, and a commissionedsales manager within the retail advertising depart-ment. The Employer claims these five sales manag-ers are either supervisory or managerial employeesunder the Act.The positions of the three zone sales managersand the chain and department store manager werecreated in 1974.27 The Employer and the Unionagree that these managers perform similar functionsin soliciting and processing advertisements fromretail establishments in their respective zones. Thethree zone managers operate from Kensington,Maryland; Annandale, Virginia; and the PostBuilding in the District of Columbia, respectively.The chain and department store manager has anoffice in the District of Columbia. Working undereach of these managers are approximately 5 to 15sales representatives, and 2 to 3 secretaries orclerks. In addition, several artists work in the zonesales offices in Maryland and Virginia, and severaltelephone salespersons work in the District zonesales office.The sales representatives in each zone are as-signed to work in a particular geographic area.These geographic assignments initially were set upin 1974, upon the departments' reorganization, bythe excluded retail advertising manager. Since then,the sales managers have been responsible for geo-graphic assignments, although those placement de-cisions have also been discussed with the retail ad-vertising manager prior to their implementation.While the sales managers do not involve them-selves in the actual selling of advertising, which isthe function of the sales representatives, it appears27 The commissioned sales manager position will be discussed below.171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat up to one-quarter of a sales manager's workingtime is spent in dealing with advertisers regardingadvertising placement or costs.The zone sales managers and the chain and de-partment store manager do not hire or dischargeemployees in their zones. Applicants for the posi-tion of sales representative are interviewed by thesemanagers but the retail advertising manager con-ducts a subsequent interview if the manager wantsan applicant to be hired. With respect to griev-ances, the evidence indicates that the zone salesmanagers and chain and department store managerare the first individuals consulted by employees,and grievances may be resolved at this level. How-ever, discipline is handled in conjunction with themanager's superiors, i.e., problems are brought tothe attention of the retail manager and his assistant,and discipline is formulated by all managers. Thefour managers in question are responsible for au-thorizing overtime, scheduling vacations, preparingwork schedules, and checking timecards. It also ap-pears that they evaluate probationary employeesand salesmen on a continuing basis; this is particu-larly true with respect to the Virginia and Mary-land offices where, unlike the District and chainand department store sections, the respective of-fices are located outside the Company's main build-ing. Further, these managers prepare and make rec-ommendations with respect to budgets, and pro-jected travel and other expenses. Each of the cur-rent managers has attended training courses tolearn management skills, transactional analysis, ac-counting procedures, and interview techniques.They also attend weekly management meetings inthe advertising department, and monthly staffmeetings held by the vice president for advertising.Based on the foregoing, we conclude in agree-ment with the Employer that the positions of thezone sales managers and the chain and departmentstore manager are supervisory in nature and shouldbe excluded from the unit. While it is clear, asurged by the Union, that these individuals spendpart of their working time engaged in work relatedto the sale, placement, and cost of advertisementsfor their particular zones or departments, it is none-theless clear that these individuals perform anumber of supervisory functions. It is significantthat these managers perform evaluations and are in-volved in the running, as first-line supervisors, ofthe various sales departments. The positions aretherefore to be excluded from the unit.The commissioned sales manager position wascreated in 1976. It appears that Mark Meagher, theEmployer's president, was involved in conceivingthe idea of a commissioned sales manager positionwhen the newspaper was preparing to publishweekly zone sections. At that time, Robert Moewas named as commissioned sales manager, a posi-tion he held at the time of the hearing, and was as-signed to study the need for such a position andthe concomitant need for commissioned salesmento sell advertisements for the newspaper. Moe rec-ommended the establishment of various territoriesfrom which commissioned sales agents would oper-ate, and the hire of persons on a contract basis fora specified time to sell various kinds of advertisingbased on terms set out in the contract. Moe'sreport and his recommendations were discussedand revised by the vice president for advertising,McCormick, and the retail advertising manager,Arcaro, and ultimately implemented by the Com-pany.Prior to interviewing prospective sales agents,Moe discussed the standards to be used for suchposition with McCormick and Arcaro. Moe inter-viewed approximately 40 applicants for the positionof commissioned sales agent. Although Arcaro par-ticipated in some of the early interviews, the finalselection of the initial eight commissioned salesagents was made by Moe. It further appears thatMoe was involved in promulgating the prototypecontract which the commissioned sales agents signupon accepting their position.In addition to the responsibilities involved inhiring the agents, Moe assisted in devising a train-ing program with the sales development and train-ing manager to train the agents. Moe meets ap-proximately once a week with the sales agents toassist them in their work, and also monitors theirwork during the remainder of the week. He assiststhe sales agents in locating accounts and in resolv-ing conflicts or problem accounts. Further, he canapprove credit. Moe can also transfer accounts ifthere are problems with a particular agent, but thecontracts do prohibit reassignment of accountswithout consent of the agent. Moe, however, canterminate a contract if an agent violates it.The Post claims, and the Union does not argueto the contrary, that the commissioned sales agentsare independent contractors and not employees ofthe Company. Thus, there is no argument that thecommissioned sales manager is a supervisory em-ployee. However, we agree with the Employerthat the commissioned sales manager positionshould be excluded as a managerial position. Thecommissioned sales manager is the only person, ac-cording to this record, with whom the commis-sioned sales agents contract and deal. Although therecord establishes that there are guidelines for thepercentage of commission to be paid, the goals foradvertising the agents receive, and the assignmentof geographical sales territory, it is clear that the172 THE WASHINGTON POST COMPANYcommissioned sales manager was almost solely re-sponsible for interviewing and hiring the initialcomplement of commissioned sales agents. Further,Moe works with the agents in approving credits,resolving problem accounts, training, and he hasthe authority to terminate the contract if an agentviolates it. Under these circumstances, we concludethe commissioned sales manager is a representativeof management in his relationship with the commis-sioned sales agents and therefore a managerial em-ployee who should be excluded from the unit.2. Classified Advertising: The classified advertis-ing department is responsible for the sale and pro-duction of classified advertising for the newspaper.This department is headed by a classified advertis-ing manager and an assistant advertising manager,who are excluded from the unit. There are threesections which form the classified advertising de-partment: the phone room, classified sales, and realestate sales.28(a) Phone room: The phone room manager headsthis section. The Employer contends that the train-ing manager, the phone room supervisors (the rowsupervisors), and the copy desk supervisor shouldalso be excluded as supervisors or managerial em-ployees.The phone room consists of five rows of 20desks. Situated at the head of each row are the rowsupervisors. In addition to the five full-time rowsupervisors, there are two part-time supervisorswho work on weekends. There are 135 telephonesolicitors working in the phone room, with ap-proximately 11 to 12 working on any specific rowduring the day. Four rows handle specific types ofclassified advertising including, inter alia, helpwanted, real estate, auto, boats, apartment rentals,merchandise, and business real estate. There is alsoa voluntary row which handles miscellaneous callsand obituaries. As a rule, new employees start onthe voluntary row and progress to more specificrows. The telephone solicitors usually take copyfor their particular row's subject classification.However, each telephone solicitor is responsiblefor taking any telephone call which may come into the phone room. Moreover, several classified ad-vertisers have "contract accounts" by which theadvertiser has a specified telephone solicitor tohandle that particular classified advertising ac-count. In performing their functions, the telephonesolicitors answer the telephone and type out theappropriate copy for the classified advertisement,which is then forwarded on a conveyor belt system28 The real estate sales manager is excluded from the unit by agree-ment of the parties. No positions in the real estate sales section are atissue here.to the copy desk where the telephone solicitor'scopy is processed as explained below.Under the phone room manager, who is ex-cluded by agreement from the unit, is the phoneroom training manager. It is undisputed that thephone room training manager interviews applicantsfor the telephone solicitor position, and makes thedecision with respect to hiring. It also appears thattelephone solicitor requests for vacation and sickleave, as well as leave without pay, are forwardedby the row supervisors to the phone room trainingmanager for approval. Further, the phone roomtraining manager is responsible for evaluating pro-bationary employees as well as full-time employees.These evaluations are based, in part, on evaluationforms filled out by the row supervisors as discussedbelow. In addition to these duties, the trainingmanager has the primary function of training allnew telephone solicitors. The phone room trainingmanager decides whether and when a particulartelephone solicitor is ready to be placed on a row.When that determination is made, the phone roommanager places the telephone solicitor on the vol-untary row. The training manager may monitor thework of the new employee, and, if further trainingis deemed desirable, may recall a probationary em-ployee from the row for further training.Based on the foregoing, and especially the factthat the phone room training manager interviewsand hires telephone solicitors, we conclude that thephone room training manager is a supervisorwithin the meaning of the Act and therefore shouldbe excluded from the unit.As noted, the phone room supervisors, also re-ferred to as row supervisors, sit at the head of aparticular row facing the telephone solicitors whowork at the desks in that row. Each row supervi-sor has a monitoring capability which permits therow supervisor to listen in on any telephone solici-tor's transaction with a potential classified advertis-ing customer. The row supervisors may decideamong themselves on the necessity for moving par-ticular individuals within rows, although perma-nent relocations between rows require the approvalof the phone room manager. Also, the row supervi-sors fill out evaluation forms for telephone solici-tors on their rows and forward such forms to thephone room training manager, who makes the ulti-mate evaluation of the employee. The row supervi-sors may issue informal oral reprimands, e.g., theymay tell a certain telephone solicitor that his or herwork is not satisfactory on a particular call, butother more formal reprimands are made by thephone room manager and the classified advertisingmanager. In addition to the monitoring responsibil-ity, the row supervisors also spend approximately-173 DECISIONS OF NATIONAL LABOR RELATIONS BOARD10 to 15 percent of their time on the telephoneshandling matters such as complaints. During par-ticularly heavy traffic times, or during absences oftelephone solicitors, the row supervisors may asoperform telephone soliciting work.Contrary to the Employer, we conclude that therow supervisors are not supervisors within themeaning of the Act. Thus, it would appear thattheir alleged supervisory functions are limited to, atbest, informal reprimands and temporary reloca-tions of personnel. It is undisputed that the row su-pervisors are not involved in hire, discharge, ormore formal disciplinary actions. Further, their au-thority to relocate solicitors is limited and any per-sonnel relocation requires the phone room manag-er's approval. Although the Employer asserts thatif the row supervisors are not found to be supervi-sors the supervisor/employee ratio would be toolow, we note the ratio is not so small as it seemsbecause only 68 of the 135 telephone solicitorswork full time, and only 11 or 12 work at any timeon a particular row. In sum, it appears that the rowsupervisors are more akin to leadmen, who are re-sponsible for insuring the quality and correctness ofa product, than they are to statutory supervisors.The Employer also seeks to exclude the copydesk supervisor, who reports to the phone roommanager. Copy room employees are responsible forprocessing the telephone solicitor's copy. The copydesk supervisor and three full-time and three part-time clerks are responsible for performing thisfunction. In the copy room area, three main desksare positioned around a conveyor belt which bringscopy from the phone room. One clerk is responsi-ble for separating the typed ads from the phoneroom and assembling the copies by date. At theother two desks, clerks prepare ads for daily andfuture copy and indicate which ads are to be killed,corrected, or otherwise changed for daily as wellas future copy. The kills and corrections are sent tothe video display terminal (VDT) departmentwhile the new ads are sent to the composing roomfor publication. All the full-time and part-timeclerks perform the duties described above withtheir responsibilities being rotated on a regularbasis. The copy desk is also responsible for tabulat-ing and estimating daily advertising lineage; this in-formation is sent to the makeup department. Twoadditional clerks, who are also a part of the copyroom, work at a front counter located near the en-trance to the Company's building and handle walk-in business. These clerks also receive ads as well aspayments, cancellations, and other transactions in-volving the classified advertising department. Thecopy desk supervisor makes rounds to the frontdesk, where he can grant adjustments for advertis-ing errors at the front desk and handle customer in-quiries at that location.The copy desk supervisor's relationship with theclerks in the copy room and at the front desk ap-pears somewhat similar to that of the row supervi-sors to the telephone solicitors in the phone room.Thus, the record shows that the copy desk supervi-sor may make recommendations on promotions ortransfers. However, the phone room manager's per-mission is required before phone room employeesmay transfer to the copy desk. Although the copydesk supervisor has issued a written reprimand onone occasion, it appears that, prior to the issuanceof the reprimand, the copy desk supervisor consult-ed both the phone room manager and the assistantclassified manager, both superiors, regarding the in-cident. In fact, the written reprimand was signednot by the copy desk supervisor but by the phoneroom manager. Copy desk employees do consultthe copy desk supervisor regarding vacation andtime off; however, the record shows that therehave been no conflicts on vacations or time offdates, and thus the copy desk supervisor has notbeen required to resolve conflicts concerning suchmatters. Nor is there any indication that the copydesk supervisor does not follow the regular Postguidelines of permitting time off as necessary solong as the department can function. We find,therefore, that the record in this case does not es-tablish that the copy desk supervisor is a supervisorwithin the meaning of the Act and thus we declineto exclude him from the unit.(b) Classified sales: Classified sales is responsiblefor special promotions and projects as well as out-side selling efforts. These latter endeavors concernsuch classified ads as automobile merchandise,boats, and real estate, among others. In addition tothe classified sales manager, whom the Employerseeks to exclude, the section employs approximate-ly 10 outside sales people, a clerk, several tele-phone salespersons, and three inside/outside sales-persons. The inside/outside salespersons spend partof their time in the phone room (inside) and the re-mainder of their time on classified sales (outside).Each of the outside salespeople is responsible forparticular territories. These assignments may bechanged by the classified sales manager when hedeems it necessary. The classified sales manager isalso involved in resolving disputes related to terri-torial problems. During their sales trips, the outsidesales personnel are sometimes accompanied by theclassified sales manager, who makes such trips ap-proximately five times a week. The classified salesmanager also assists the outside sales personnel inadjustments for errors in classified advertisement.The classified sales manager has interviewed and174 THE WASHINGTON POST COMPANYrecommended the transfer of personnel to sales po-sitions. However, it appears that the classified ad-vertising manager has ultimate responsibility forhiring outside salespersons. The classified salesmanager is responsible for evaluating all probation-ary employees. The classified sales manager mustobtain the approval of the classified advertisingmanager to discipline or reprimand an employee.The record shows, and the Union does not dis-pute, that the classified sales manager assigns anddirects the approximately 16 employees in the clas-sified sales section. Unlike the row supervisors andthe copy desk supervisor, it appears that the classi-fied sales manager exercises independent judgmentand utilizes management discretion in dealing withthe outside and inside/outside salesmen and weconclude that this position should be excluded as asupervisory position under the Act.3. General Advertising: The general advertisingdepartment is responsible for production and saleof general or national advertising, which involves aparticular brand or manufacturer rather than a spe-cific retailer. The general advertising department isheaded by a manager and assistant manager and isdivided into a sales staff and a production unit. Theposition of principal clerk in the production unit isat issue here. The Employer claims this position isa supervisory one.The production unit of the general advertisingdepartment processes the national advertisingorders. In addition to the principal clerk, there arethree senior clerks who work on the productionend of the national advertising unit. The clerks areresponsible for writing up orders, logging them,and forwarding the orders to production for print-ing. The three senior clerks have particular juris-dictions; one clerk is responsible for daily copy, an-other for Sunday and magazine copy, and the thirdfor in-house copy. June Hardy, the current princi-pal clerk, checks all of the clerks' copy.Both the principal clerk and the three seniorclerks at the time of the hearing had been in thedepartment for many years. Hardy prepares sched-ules and assigns work to the three clerks, althoughas noted each clerk is responsible for a specifictype of copy and assignments are made according-ly. Indeed, there has been little need to change themanner of scheduling, or even processing the copy,because of the longevity and competency of theclerks in the section. Further, the clerks tell Hardywhen they intend to take vacations or time off, andif there are any conflicts in dates wanted by em-ployees, Hardy will resolve the problem. However,the record indicates that rarely has there beenreason to resolve any conflicts.Hardy assists in processing copy on an as-neededbasis. She also organizes files of advertisers, insuresthat proofs are forwarded from the production unitto the printers, maintains records, and keeps trackof the lineage of national advertising.With respect to the hiring of clerks, the principalclerk has interviewed and recommended hiring cer-tain applicants, but the final decision on hiring ismade by the manager for general advertising. Thus,the other three clerks currently working in the pro-duction unit, who were hired between 1953 and1965, were interviewed by Hardy and managementofficials.29The record also indicates that the prin-cipal clerk was once involved in a decision to dis-charge certain stenographers. However, as with thedecision to hire the three clerks in the department,this instance of discharge occurred many years (inthis instance, more than 7 years) prior to the hear-ing in this case, and at a time when the national ad-vertising department was organized on a differentbasis and the principal clerk assumed more respon-sibility than she currently exercises. Thus, at onetime, the principal clerk also shared in responsibil-ity over the sales staff but has since worked only inthe production unit.Considering the above, and based on the recordas a whole, we do not find the principal clerk to bea supervisory employee as urged by the Employer.We note that the principal clerk appears to be amore experienced employee who uses expertise inthe area to coordinate the production of the nation-al advertising. The incidents of alleged supervisoryauthority which the Employer asserts mandate theremoval of the principal clerk from the unit oc-curred for the most part prior to a departmental re-organization which curtailed the authority of theprincipal clerk.30We also note that the general ad-vertising department appears to be a relativelysmall department with only 13 sales staff personneland the 3 senior clerks, and I principal clerk in theproduction unit. There are both a general advertis-ing manager and an assistant advertising managerwho head this department. And, while the generaladvertising manager testified that he spends nomore than 5 to 10 minutes a day in the production29 At the time of the hearing, the general advertising department waswaiting for budgetary approval for a fifth clerk position for productionwork. There was record testimony that Hardy would participate in theselection of the new hire, if the position were available, but it appearsthat the same process as described above would be used; i.e., Hardy andthe general advertising manager would review the applicant. The generaladvertising manager would have the final decision on hiring.30 The record shows one recent instance of a recommendation by theprincipal clerk of a merit increase for a senior clerk. However, the recordalso establishes that the general manager not only reviewed this recom-mendation, but added his own reasoning into the recommendation for themerit increase; the general manager noted that he was also in a positionto evaluate that employee's work. A decision on this recommendationhad not been made at the time of the hearing.175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit of which the principal clerk is a part, he ex-plained that he spent so little time there becausethe department operated on a set identifiablesystem.4. Advertising Administration: Within this sub-heading, the Employer seeks to exclude a numberof categories whose job duties are detailed below.The position of advertising agency representa-tive, which the Employer claims is both supervi-sory and managerial, was created in September1974 and comes under the advertising manager'sjurisdiction. 31 The advertising agency representa-tive, James Leonard, is the liaison for the Companywith advertising agencies which place ads in thenewspaper for retail clients. Leonard speaks tothese advertising agencies about rates and ratechanges, the production of advertisements in thenewspaper, and the creation of special advertisingsections for their clients. Approximately 60 percentof the advertising agency representative's workingtime consists of visiting agencies in an area includ-ing: the District of Columbia; Richmond, Virginia;Baltimore, Maryland; and Philadelphia, Pennsylva-nia. The balance of his time is spent in the officewhere he is occupied with telephone conversationswith these same agencies. He also prepares propos-als for the department. For example, he has pro-posed a letter reminding agencies about the Com-pany's rules on advertising length. The vice presi-dent for advertising testified that such policy rec-ommendations would receive the normal weightgiven to such proposals; i.e., the vice president andother superiors would make the final decision onwhether to implement the proposal. The advertis-ing agency representative makes use of approxi-mately a $4,000 annual budget for expenditures fortravel, stationery supplies, trade publications, andother items necessary for performing his job. Heassists in drawing up the plans for this budget inthe first instance. Finally, the advertising agencyrepresentative shares the use of a secretary withthe sales development and training manager. Theadvertising agency representative may give workto the secretary or ask her to perform overtimework, and, on at least one occasion, he has recom-mended to the advertising manager that a repri-mand be issued because of his dissatisfaction with asecretary's work. This reprimand followed com-plaints that had been voiced by both the advertis-ing agency representative and the sales develop-ment and training manager.Contrary to the Employer, we do not believethat these facts indicate that the advertising agencyrepresentative is either a supervisory or managerial3'At one time, the advertising agency representative reported directlyto the vice president of advertising.employee. We first reject the Employer's assertionthat the advertising agency representative's rela-tionship with the secretary proves him to be a su-pervisor. The record reflects that the advertisingagency representative's authority over this secre-tary is shared with another employee and at most islimited to discussions with that other employee andthe advertising manager concerning the secretary'sperformance. Such shared and limited responsibil-ity over a clerical employee does not establish su-pervisory authority within the meaning of theAct.32Nor are we persuaded that the visits of theadvertising agency representative to the agencies attheir locations or the daily telephone contact hemaintains with these agencies establishes the adver-tising agency representative as a managerial em-ployee. While these conversations do concernrates, production, and special advertising sections,the record does not show that the advertisingagency representative helped determine rates of ad-vertising, or that he was aware of other such confi-dential matters. These factors were compelling rea-sons for finding the inside salesmen to be manageri-al employees in CF&I Steel Corporation,33a caserelied on by the Employer here. In sum, it appearsthat the advertising agency representative is in-volved in various business contacts on behalf of theCompany, but he is not involved in the setting ofmanagement policy and is not a managerial em-ployee.The sales development and training manager po-sition, which the Employer claims is supervisoryand managerial, was created in August 1974. Asthe title suggests, this manager is responsible fordeveloping new sales programs as well as trainingthe Company's sales representatives. The sales de-velopment and training manager spends approxi-mately one-third of his working time on the train-ing aspect of his job. The training program is two-pronged. First, it involves the training of new out-side sales personnel. The sales development andtraining manager, along with approximately threeother managers, interviews potential trainees andmakes recommendations concerning hiring. Thismanager then trains the new personnel, subsequent-ly evaluates the people in the training course pro-gram, and makes recommendations concerning theassignment of the trainee to an area in the advertis-ing department. It appears that the sales develop-ment and training manager has never negativelyevaluated a trainee, and that all assignments are ul-timately made by the vice president for advertising.In addition to training new sales personnel, the32 See, e.g., Suburban Newspaper Publications, Inc., 226 NLRB at 157.33 196 NLRB 470 (1972).176 THE WASHINGTON POST COMPANYsales development and training manager also main-tains training programs for current sales personnel.He spends time researching and putting togethersuch programs, including bringing in outside ex-perts to assist in the presentation of the program.The sales development and training manager runsthe training programs without the assistance of anyother employees.The remaining two-thirds of this manager'sworking time consists of developing sales programsfor the advertising department. In contemplation ofthis task, the sales development and training man-ager determines deficiencies in the Employer's salesprogram. He analyzes sales problems, monitorscompeting media, and talks with line sales manag-ers, who have primary responsibility for sales, con-cerning these problems. The sales developmentprograms developed by this manager involve tac-tics, strategies, and promotions to be used by thesales personnel for selling advertising for the Com-pany. The sales development and training managerdevelops incentives and other bonus programs forwhich sales personnel are eligible. These incentiveprograms existed before the creation of the salesdevelopment and training manager position; how-ever, the current manager has been given completecharge of further developing these programs.The foregoing establishes that the sales develop-ment and training manager is a managerial employ-ee and should be excluded from the unit. The man-ager's planning and effectuation of incentive awardprograms and the development of tactics, strate-gies, and promotions involved with these incentiveawards creates an actual or potential conflict of in-terest which the Board has held to be a factor toconsider in determining whether an employee is amanagerial employee.34While these programs mayhave existed prior to the creation of the sales de-velopment and training manager position, it isnonetheless conceded by the Union that the salesdevelopment and training manager spends "muchof his time" with the sales contest designed to pro-vide incentive for sales personnel. Therefore, wefind that this employee should be excluded fromthe unit.The special promotions manager, whom the Em-ployer contends is a managerial employee, original-ly worked under the retail advertising category andgenerated retail sales for special promotions in thatdepartment. However, in October 1976, the respon-sibilities of the special promotions manager wereexpanded to include classified and general advertis-ing as well as retail advertising. The special promo-tions manager works with managers in these others4 See, e.g., General Dynamics Corporation, Convair Aerospace Division.San Diego Operations, 213 NLRB 851, 863 (1974).areas to develop ideas for special promotions to selladvertising. The special promotions manager, incontemplation of placing ads in these special pro-motions sections, makes sales presentations to pro-spective advertisers, and also reports problems tothe Company and to the advertisers regarding spe-cial promotion ideas. Once a promotion has beenworked out, the special promotions manager pro-vides leads for salesmen so that the advertising maybe sold. An example of work which the specialpromotions manager performs is the "swing zone"shopping center promotion in which the specialpromotions manager proposed the idea of partial,instead of full, newspaper distribution of shoppingcenter ads. In this way shopping centers whichwere located in Virginia, for example, would nothave their advertisements published in Marylandwhere they might be less effective. The specialpromotions manager's proposals are presented tohis superiors in the advertising departments, whoare already excluded from the unit. For example,the "swing zone" shopping center promotion wasfirst proposed to the retail advertising manager. Itwas then sent to the advertising director and to thevice president of sales, who considered it and ap-proved the continued development of the promo-tion. In developing ads, the special promotionsmanager also shares two clerks with the supple-ments manager, although it appears that the latter,and not the special promotions manager, has au-thority over those clerks.In agreement with the Union, we find that thespecial promotions manager is not a managerial em-ployee. The mere fact that the special promotionsmanager primarily develops ideas does not "inher-ently" invest that position with managerial author-ity. While the special promotions manager isindeed concerned with selling advertising for theCompany, this goal is well within the scope andobjectives of the Employer's business objectives. Inthis regard, it would appear that, like a salesman,the special promotions manager is responsible forgenerating advertising by supplements or otherpromotions to be placed in the newspaper. More-over, the special promotions manager's alleged"policy implementations" are subject to completereview by managerial employees. We thus find thatthe special promotions manager does not meet theBoard's definition of a managerial employee andshould not be excluded from the unit.The co-op advertising manager, whom the Com-pany contends is a supervisory and managerial em-ployee, is responsible for locating and bringing tothe attention of sales persons "co-op money." (Co-op money is defined in the record as funds allocat-ed by a manufacturer or distributor for advertising177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcooperatively with local retailers. For example, anational manufacturer of men's clothing, makesmoney available to be used in conjunction with alocal clothing store for joint advertising.) The co-op advertising manager position was created in1974. One-half of the working time of the co-opmanager consists of locating such co-op money.The co-op manager talks to manufacturing repre-sentatives, reads trade publications, and consultscopies of co-op contracts which are on file withthe Newspaper Co-op Network, of which the co-op manager is a member. Upon locating the co-opmoney, the co-op manager informs the sales per-sonnel or the sales manager so that they may at-tempt to secure the account for the Employer. Theco-op manager also may design advertising pack-ages to make the prospect of co-op advertising inthe Post more attractive for the co-op advertisers.While not actually involved in setting advertisingrates, the co-op manager makes adjustments ofsuch advertising rates when necessary. The co-opmanager also makes studies as needed on matterssuch as commissions to be paid to agencies thatassist in locating co-op money for advertising. Theco-op manager also makes reports on need for in-creased co-op staffing. The reports and studies aresent first to the advertising department managerand then, on occasion, to higher Post executives.The co-op manager uses a clerk-steno in perform-ing these tasks. The co-op manager and the salestraining and development manager share this clerk-steno. The clerk-steno performs work such aschecking out reports and contracts. Although heshares the clerk, Leonard has been told that he canhire and discharge the clerk-steno, but has neverdone so.Based on the foregoing, we conclude that the co-op manager is neither a managerial nor supervisoryemployee. The co-op manager does not set man-agement or advertising policy. Nor is this manag-er's relationship with the clerk-steno sufficient todemonstrate supervisory status.35We thus declineto exclude this position from the unit.The art department operates within the advertis-ing administration and is responsible for producingads for the salesmen and their clients which are toappear in the newspaper. This department isheaded by the advertising art director, already ex-cluded from the unit, who reports to the advertis-ing manager. Also within the advertising art de-partment are two assistant advertising art directors,whom the Employer seeks to exclude as supervi-sors, approximately 15-19 artists, 4 clerks, I co-pywriter, and I photocamera person.3" See discussion supra, concerning the advertising agency representa-live.When a salesperson wants an advertisement cre-ated, the salesperson sends a work order to the ad-vertising art department. Although sometimes thesework orders go directly to a particular artist, theyare placed for the most part at the desks of the twoassistant advertising art directors, who subsequent-ly distribute the work orders. Both assistant adver-tising art directors assign work. They distribute thework orders primarily on the basis of the individualartists' workload, and the skills required for theparticular type of ad that is needed. It appears thatthe assistant advertising art directors spend lessthan half their working time making such assign-ments and reviewing the subsequent work product.An overtime chart is maintained by one of the as-sistant advertising art directors to insure even dis-tribution of overtime work; however, overtime ismandated only after consultation between the assis-tant advertising art directors and the advertising artdirector. The record does not reveal that the assis-tant advertising art directors schedule the artistsand other employees in the art department. The as-sistant advertising art directors do not grant vaca-tion or time off, these functions being performedby the advertising art director.Applicants for artist positions in the advertisingart department initially are interviewed and theirapplications reviewed by the advertising art direc-tor. During this first screening, the advertising artdirector examines the portfolio which the applicantbrings to the interview and makes a decision aboutthe applicant's qualifications. If the advertising artdirector decides that the applicant is worth furtherconsideration, the portfolio may be sent to the as-sistant advertising art directors, who review thework in the portfolio and make an oral assessmentof the work. The record shows that each assistantart director reviews and assesses applicants on nomore than four to six occasions a year, and that theadvertising art director, in addition to the firstscreening, makes the final determination on hiring aparticular artist. On occasion, the advertising artdirector sends a prospect to be interviewed andshown the art department by the assistant advertis-ing art directors. It also appears that on occasionstaff artists have also reviewed portfolios.The assistant advertising art directors play nopart in the discharge of employees from the art de-partment. With respect to transfers, it appears thatthe Employer maintains approximately three artistsin the Virginia sales office and three in the Mary-land sales office, and that the opinion of the assis-tant advertising art directors concerning which art-ists should be sent to those locations is solicited bythe advertising art director. However, the assistantadvertising art directors have no contact with or178 THE WASHINGTON POST COMPANYcontrol over those suburban artists. It also appearsthat on occasion the need to reprimand an artist isdiscussed by the advertising art director with theassistant advertising art directors, but it is the ad-vertising art director who issues such reprimands.The assistant advertising art directors, upon re-viewing work, may instruct an artist to change orremake a particular piece of work, but they do nototherwise reprimand artists. Finally, it appears thatat least one-half of the assistant advertising art di-rectors' worktime is spent doing layouts and otherart work that is also done by the artists in the de-partment.These facts do not establish that the assistant ad-vertising art directors are supervisors. The Em-ployer's reliance on the assistant advertising art di-rectors' review of portfolios and interviews of pro-spective hires to support their supervisory status ismisplaced. Thus, it is clear that the advertising artdirector makes both the preliminary and final selec-tion of artists and he merely solicits the opinion ofthe assistant advertising art directors, whose assess-ments are not always followed. Hence, it appearsthat, at best, the advertising art director relies onthe technical review by the assistant advertising artdirectors of an applicant's work and not on theirgeneral opinion or appraisal of the applicant.36Inany event, however, it is clear that the advertisingart director reviews the applicant and portfolio inall instances. Further, it appears that the "assign-ment" of art work is routine. It is undisputed thatthe primary factor in determining assignments isworkload and that, although the assistant advertis-ing art directors may make assignments based onan artists's skills, such assignments appear to be nomore than what would be expected when a moreexperienced person decides there is a more efficientway for a particular process to be completed.37 Itis worth noting that the assistant advertising art di-rectors themselves are involved at least one-half oftheir worktime in producing ads similar to thoseproduced by the other artists in the department.We thus conclude that the record does not estab-lish that the assistant advertising art directors aresupervisors within the meaning of the Act.Advertising services was formed in January 1977by the merger of the publications department andthe advertising control center. It produces the dis-play advertising for the general, retail real estate,and classified advertising departments. The depart-ment is headed by a manager, Allan Kohan. TheEmployer asserts that the assistant manager, AlbertDixon, is a supervisor who should be excluded36 See Great Western Broadcasting Corp. d/b/a KXTV. 192 NLRB1203. 1205 (1971).3 Cf. National Broadcasting Company. Inc. 160 NLRB 1440 (1966).from the unit. There are 47 other employees, full-time and part-time clerks and messengers, workingin advertising services, which operates on a three-shift, 24-hour basis. Each shift is headed by a su-pervisor, whose placement is not in dispute here.Dixon was appointed assistant manager in Janu-ary 1977.38 From that time until mid-April 1977,he also served as acting manager of the depart-ment.39When Kohan assumed the position of man-ager, an announcement was posted stating thatDixon, as assistant manager, would be responsiblefor the workflow and the processing of the adver-tising materials. The memo also stated that Dixonwould oversee the activities on all three shifts andwould be responsible for "all issues of personneladministration." Dixon testified that it was under-stood between him and Kohan that Dixon wouldhandle most of the personnel administration aspectsof the department while Kohan would be responsi-ble for implementing the new system introduced bythe combination of the old department into the ad-vertising services department. It was Dixon's testi-mony that he would be responsible for approxi-mately 95 percent of the department's personnelmatters.40Both during his period as acting manager and asassistant manager, Dixon has been involved in di-recting the department and making personnel deci-sions. As assistant manager, Dixon works on the 3-11 p.m. shift, and generally manages his staff of 20-30 employees. As noted above, he also has generalresponsibility for all shifts. The assistant managerreviews and checks the work of clerks, tracks lostads, authorizes overtime, schedules work assign-ments, and approves overtime. Dixon also holdsweekly meetings with employees to discuss prob-lems in the department. Further, Dixon, withKohan's approval, has moved people from one shiftto another to facilitate the copy flow for whichDixon is primarily responsible. Also, Dixon issuedseveral reprimands between January and June 1977,both as acting manager and as assistant manager.These reprimands were signed by Dixon and twoof them were not reviewed by superiors prior to is-suance. Dixon was also involved in the dischargeof two employees. In one instance, Dixon fired anemployee for abuse of sick leave and improper han-3a Dixon formerly was advertising control manager.39 During that time, Dixon reported to Twombly, then an administra-tive assistant to the vice president of advertising.40 An earlier memo from Twombly to the advertising director statedthat Dixon's tasks would include work records administration, job perfor-mance measurement, and the solving of daily problems. The memo alsostated that, together with Kohan, Dixon would make recommendationson salary. and participate in discipline, schedule, and shift assignmentmatters. That memo stated that Kohan would he in charge of hiring andfiring and the overall running and development of the new department.179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdling of copy. Dixon subsequently discussed theissue with both Kohan and Twombly, who toldDixon he could make the decision. Dixon went topersonnel, picked up severance pay for the employ-ee, and gave him his termination notice.We agree with the Employer that Dixon is a su-pervisor within the meaning of the Act and shouldbe excluded from the unit. The record reveals thatin his capacity as assistant manager, he responsiblydirects the work in the advertising services depart-ment. Also, unlike evidence relating to other al-leged supervisors in the advertising department, therecord here affirmatively reflects the effective rec-ommendation and actual effectuation of dischargeand discipline by the assistant manager. Based onthese factors, we conclude that the Employer hasdemonstrated that Dixon is a supervisor who mustbe excluded from the unit.4. Customer Relations: The customer relations de-partment once operated within the communicationsdivision but now is part of the advertising depart-ment. Included within this department are the cus-tomer relations manager and the customer relationssupervisor, both of whom the Employer seeks toexclude as supervisory and managerial employees.There are also six senior clerks and one secretaryin the department.The customer relations department handles com-plaints from customers regarding advertisementswhich appear in the newspaper. These complaintsmay arise due to errors in printing or omissionsfrom printing, or they may be more general or aes-thetic complaints regarding the advertisements.The customer relations department also handlesgeneral complaints about the newspaper and for-wards such complaints to the appropriate depart-ment. The customer relations department solvessome customer complaints by allowing adjust-ments, credits, or reruns as dictated by the particu-lar situation and the error. Allowance guidelinesfor mistakes in printing of advertisements havebeen promulgated and are followed by the sixsenior clerks, as well as by the customer relationssupervisor, and the customer relations manager.The senior clerks are responsible for handling ad-justments whose value is less than $100, and maygrant adjustments without clearance up to $25. Ad-justments between $25 and $100 are cleared withthe customer relations supervisor. The customer re-lations supervisor handles adjustments between$100 and $2,000, although the customer relationsmanager may handle some of these complaints. Thecustomer relations manager is responsible for ad-justments with a value greater than $2,000 up to$5,000. The customer relations supervisor, in addi-tion to handling the adjustments between $100 and$2,000, also reviews the adjustments done by theclerks in the department. The department handlesapproximately 3,000 such adjustments a month andthe record indicates that the customer relations su-pervisor spends no more than I hour a day review-ing the clerks' work. The amount of allowanceshandled by the department in 1976 totaled$1,300,000.As indicated above, the customer relations man-ager involves himself with large scale problems re-garding adjustments. In addition to this work, it ap-pears that the customer relations manager inter-views and makes recommendations regarding thehiring of clerks. The customer relations manageralso has been involved in disciplinary matters. Inone instance, he overruled the recommendation forreprimand made by the customer relations supervi-sor. It further appears from the record that the cus-tomer relations manager was involved in the pro-motion of the customer relations supervisor to thatemployee's present position.The customer relations supervisor,41in additionto handling adjustments falling between $100 and$2,000, makes various assignments to the seniorclerks. However, the senior clerks usually work ondisplay and classified adjustments in a specific al-phabetic area; i.e., the adjustments are dividedamong the clerks alphabetically so that the custom-er relations supervisor's discretion in making as-signments is limited. The customer relations super-visor also coordinates vacations and breaks for theclerks, although this latter responsibility was dis-cussed with the customer relations manager priorto the supervisor's taking it on. As noted above,the customer relations supervisor has been involvedin recommending reprimands; however, testimonyon one such instance revealed that the reprimandwas subsequently evaluated and signed by the cus-tomer relations manager. Finally, the record re-veals that the customer relations sueprvisor collat-ed material into a pamphlet setting forth theallowance guidelines to be followed within the de-partment. It is these guidelines which are followedby all employees within the customer relations de-partment when allowing adjustments, credits, orreruns on particular items.In agreement with the Employer, we find thecustomer relations manager to be a statutory super-4L The Union asserts that the customer relations supervisor actuallyperforms the duties of a principal clerk and thus is not a supervisor ormanagerial employee. It asserts that the customer relations supervisor atthe time of the hearing had been promoted from the position of seniorclerk to administrative clerk and then to the present position. However,as noted earlier at fn. 22, it is the job function and not the title of theparticular position under consideration which controls the determinationof supervisory/managerial status, and, thus, we place no undue relianceon the title here or elsewhere on this proceeding.180 THE WASHINGTON POST COMPANYvisor under the Act; however, we do not agreewith the Employer that the customer relations su-pervisor is a supervisory or managerial employee.It appears that the customer relations manager isprimarily involved in hiring decisions in the depart-ment, as well as with discipline, merit increases,and promotions. The customer relations manager'sauthority in such areas is of such a nature as to re-quire the exclusion of the customer relations man-ager as a supervisor. However, we cannot agreewith the Employer that the same conclusion is truewith respect to the customer relations supervisor.While the Employer argues that the customer rela-tions manager is concerned with "large scale"problems only, and that other supervisory functionsare left to the customer relations supervisor, therecord establishes, and the Employer concedes,that the customer relations manager is involved inthe daily functioning of the department. Further, itappears that the customer relations supervisor hasresponsibility in highly routine matters only; in thisregard, we note that both the customer relationssupervisor and the customer relations manager areemployees with extensive backgrounds in the cus-tomer relations aspect of the Employer's oper-ations. Further, the fact that the customer relationssupervisor can authorize adjustments up to $2,000does not of itself dictate a conclusion that this posi-tion is managerial. It is clear that such decisions aremade within prescribed guidelines promulgated bythe Employer, which are to be followed in all in-stances. It is significant that the customer relationsmanager maintains supervision and responsibilityfor all adjustments in an amount greater than$2,000 and that even clerks can "pledge the Em-ployer's credit" up to $25 without prior approval.B. Circulation DepartmentThe circulation department is responsible for thesale, distribution, and delivery of the newspaperthrough newsstand and street sales, home delivery,and out-of-town mail delivery. The department isheaded by the vice president of circulation, the cir-culation manager, and the assistant circulation man-ager. Under these categories are five division man-agers, one each for city home delivery, suburbanand country, newsstand and street sales, night cir-culation, and the service department. The partiesagree that all of the above positions are managerialand are excluded from the bargaining unit. TheEmployer, however, contends that the variousmanagers in charge of the actual distribution anddelivery of the newspapers on a daily basis are su-pervisory and/or managerial employees whoshould also be excluded from the unit. These in-clude the home delivery managers, the assistanthome delivery managers, the suburban travelingrepresentatives, the assistant news and street salesmanagers, the assistant night circulation manager,and the service desk managers.There are four home delivery managers underthe city home delivery manager. They are assignedto one of four specific geographical areas-the Dis-trict of Columbia, Prince Georges County, Mont-gomery County, and Virginia. These managers areresponsible for the home delivery of newspapersthrough the use of independent contract distribu-tors.42The distributors, who utilize carriers to de-liver the newspapers, are independent contractorsand not employees of the Post. There are approxi-mately 38 to 58 distributors in each geographicarea. At a level between the 4 home delivery man-agers and the independent distributors are 15 assis-tant home delivery managers who work within aspecific part of the wider geographic areas.The home delivery managers are responsible forthe delivery of the newspaper in their assignedgeographic areas. In performing their duties, theytravel in company automobiles. In overseeing thedelivery of the newspaper and collection of themoney due for receipt of the paper, the home de-livery managers are involved in locating and con-tracting with independent distributors. It is undis-puted that the home delivery managers make rec-ommendations on hiring and termination of the in-dependent contractors, but that the final determina-tion and signing of the contract is carried out bysuperiors, sometimes by the vice president of circu-lation, but most often by the division manager ofcity home delivery. Another key function of thehome delivery manager involves setting rates thedistributors receive for delivering the newspaper.Each contract rate varies according to the particu-lar circumstances of the distributors' route. Theserates are determined in the first instance by homedelivery managers and assistant home deliverymanagers, and appear to be based on guidelinespromulgated by the Employer. Although the homedelivery manager may be the employee who con-tacts the prospective distributor, higher managerialpersonnel are responsible for approving and signingthe contract for any individual distributor. More-over, while a home delivery manager may makerecommendations regarding rate changes becauseof cost and other factors, it is clear that thesechanges require clearance from the city home de-livery manager or other higher authority. Finally,42 These distributors were also referred to in the record as dealers andagents. Although a distributor, a dealer, and an agent perform somewhatdifferent functions, the parties are in agreement that for purposes of thiscase their specific functions are not relevant to the determination of thestatus of the positions involved here.181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe home delivery managers are active in determin-ing credits for distributors when necessary. How-ever, it appears that these adjustments are based onestablished company guidelines.The home delivery managers approve vacationand time off for the assistant home delivery manag-ers and may change an assistant home deliverymanager's territory under emergency circum-stances. It also appears that the home deliverymanagers make recommendations for the hire of as-sistant home delivery managers, but that they donot make such determinations themselves.The assistant home delivery managers, suburbantraveling representatives, and assistant newsstandand street sales managers also work in the field todistribute the newspaper. Both parties are in sub-stantial agreement that the assistant home deliverymanagers, the suburban and country representa-tives, and the assistant newsstand and street salesmanagers perform virtually identical tasks. Accord-ingly, we will discuss them as a group, noting thedifferences in job functions where relevant.There are a total of 15 assistant home deliverymanagers who, as noted above, work under a par-ticular home delivery manager in a particular geo-graphic territory. Each assistant home deliverymanager deals with between 6 and 15 distributors.It appears that the assistant home delivery manag-ers are salaried, set their own hours, and have theuse of a company vehicle when covering their par-ticular geographic work area. In fact, they spendmost of their time working in the field. The assis-tant home delivery managers, like the home deliv-ery managers, recruit prospective distributors andmake recommendations to the home delivery man-agers for approval. The assistant home deliverymanagers negotiate contracts with the distributorsand compute contract rates; these contracts aresent to the city home delivery manager and areeventually signed by the vice president of circula-tion. The assistant home delivery managers take re-sponsibility for training the distributors. They alsomaintain records on newspaper stops and starts, aswell as on complaints. When goals are set for par-ticular geographic areas, the assistant home deliv-ery managers set the specific quota for individualdistributors within their area. Finally, the assistanthome delivery managers are involved in makingadjustments which give distributors credit for lostor damaged newspapers.There are six suburban and country travelingrepresentatives who report to their division man-ager. They are responsible for home delivery in farsuburban areas and operate similarly to the assistanthome delivery managers. Indeed, except for thedifference in geographic areas, the record shows,and the parties agree, that their duties are identicalto that of the assistant home delivery managers.Finally, there are three assistant newsstand andstreet sales managers who report to their divisionmanager. They are responsible for the sale of thepapers through distributors who place newspapersin coin operated newsstands, in stores, and withstreet vendors. One of the three assistant newsstandand street sales managers spends most of his work-ing time at the loading dock distributing newspa-pers through dealers. In this capacity, he mayadjust the number of newspapers for a particulardistributor, as necessary. There are also nine part-time workers who deliver newspapers to all nightstores in the Washington metropolitan area. Therecord indicates that these part-time employees arehired directly by an assistant newsstand and streetsales manager without discussion with the managerof the division. The two remaining assistant manag-ers divide in half the distribution area geographi-cally, and are responsible for insuring the deliveryof the newspaper by the distributors in their par-ticular area. These assistant managers spend ap-proximately half their time outside the office per-forming this function and the other half in theoffice checking returns, and making weekly reportson sales and revenues. It also appears that these as-sistant managers are involved in the training of the20 distributors under each of their respective juris-dictions.We conclude based on the foregoing that thehome delivery managers are supervisors within themeaning of the Act. It appears that they make ef-fective recommendations with respect to the hiringand termination of assistant home delivery manag-ers and that they have overall responsibility fortheir large geographic areas. While we take cogni-zance of the Union's argument that much of thehome delivery managers' worktime is spent in afashion similar to that of the assistant home deliv-ery manager, we cannot ignore the probative evi-dence which supports our determination here. Wetherefore conclude that the home delivery manag-ers are supervisors who should be excluded fromthe unit.However, we conclude, contrary to the Employ-er, that assistant home delivery managers, the sub-urban and country traveling representatives, andthe assistant newsstand and street sales managersare not managerial employees within the meaningof the Act. The record in this case does not estab-lish that the assistant managers sufficiently makeuse of independent judgment or exercise their owndiscretion with respect to significant managementpolicy in performing their duties. Thus, as the Em-ployer concedes, the assistant managers do not set182 THE WASHINGTON POST COMPANYthe rates to be received, but merely compute themunder a formula prescribed by the Employer.Moreover, the Employer concedes that the assis-tant managers do not independently enter into orcancel contracts, nor do they commit the Employ-er "to the number of such persons used and to thecompensation they receive."43Thus, unlike the sit-uation in the recently decided Eugene RegisterGuard case, it cannot be said that the duties of theassistant managers involved here require muchmore than filling in contracts, or that their workdoes not depend on clearance from higher manage-ment. That they may make adjustments of creditsfor lost or damaged newspaper does not convertthem from employee status to managerial status,because such determinations are made withinguidelines and are reviewed by higher manage-ment. For these reasons, we do not find these em-ployees to be managerial employees who should beexcluded from the unit.44The Employer also claims that the assistantnewsstand and street sales managers are supervisorsbecause they have authority to hire "part-time"employees. These part-time employees deliverpapers to night stores and work 2 hours a night, 6nights a week. The Employer's claim regarding thehiring function of assistant newsstand and streetsales managers with respect to these employees isnot borne out by the record. Thus, at the hearing,the newsstand and street sales manager did not tes-'J See Guard Publishing Company. d/b/a Eugene Register Guard, 237NLRB 205, 206 (1978)."4 The Employer's reliance on, inter alia, Aeronca Inc., 221 NLRB 326(1975), and Garden Island Publishing Co., Ltd., 154 NLRB 697 (1965), ismisplaced. In Aeronca the estimators whom the employer sought to ex-clude as managerial not only prepared projections of the cost of perfor-mance contracts on which the employer intended to bid (including ex-pected profits), but were "instrumental in setting prices" as well as assist-ing in the negotiation of contracts with customers. Moreover, the estima-tors in that case had occasion to contact the director of industrial rela-tions to obtain projections of labor rates in future years including figuresthe company expected to negotiate with the union. Thus, these estimatorsdiffer from the assistant managers here, who use a formula promulgatedby the Employer in determining the projected rates, which rates are sub-sequently approved by higher management. Further, in Garden IslandPublishing, the Board found the manager of the circulation department amanagerial employee because, inter alia, she billed all the circulation ac-counts, directed the work of the newspaper carriers, including collectingmoney from them, and hired and fired; i.e., supervised the carriers. TheBoard noted there that the manager was, in fact, the head of the circula-tion department and thus clearly an agent of management. This positionwould seem more similar to the home delivery manager or the city homedelivery manager whom we have excluded here, and not the assistantmanagers whose authority is much more circumscribed than that set forthin Garden Island Publishing.The Employer also asserts that those whose exclusion it seeks in thecirculation department should be excluded because of the "special laborrelations history of that department." The Employer notes that it con-verted many of its district managers to independent contractors between1953 and 1954, and claims that the circulation managers involved herewere included in the Guild contract only to preserve pension and welfarefunds. However, it is clear that the circulation managers are employees ofthe Company, have been included in the unit in the past, and are specifi-cally included by reference in the Board-certified unit.tify that all assistant newsstand and street salesmanagers hire part-timers, but rather that one des-ignated assistant manager handles such hiring atany particular time. Thus assistant newsstand andstreet sales manager, Land, at one time handled thistask, but then was replaced by assistant newsstandand street manager, Terrell. According to the testi-mony of the newsstand and street sales manager, atthe time of the hearing, only Terrell would handlethe hiring. The record also indicates that names ofpotential deliverers are posted on a sheet of paperon a bulletin board in the newsstand and streetsales office, and that names are taken from that listfor replacements as positions become available.Moreover, at the hearing, there was a dispute as towhether these part-time "employees" were employ-ees within the meaning of the Act or, indeed,whether they were employees who came under thecontract in effect between the Employer and Unionbetween 1974 and 1976. In the record, these part-timers were described as "noncontinuity part-timeemployees" and it appears that they do not gothrough the normal hiring procedure used by thePost; i.e., these part-timers are not hired throughthe personnel department of the Post but are pro-cessed exclusively through the newsstand andstreet sales department.In The Suburban Newspaper Group-MoorestownNews, Inc., 195 NLRB 438 (1972), the Board con-fronted a similar situation. There, the employerclaimed that district managers were supervisorsover carriers. The Board found, however, that the"record not only fails to demonstrate that thehiring and replacement of carriers and the determi-nations of whether they will receive bonuses re-quire the exercise of discretion or independentjudgment, or that the district managers responsiblydirect the carriers, but, more fundamentally, alsofails to establish that carriers are employees andnot independent contractors as the Employer holdsout to the public." Here, where the status of thepart-time deliverers has not been clarified either inthe record or in the parties' briefs, we do not be-lieve that a finding of supervisory status based onthe hiring and control of nine part-timers whowork 2 hours a night, 6 nights a week establishesconclusively that the assistant newsstand and streetsales managers are supervisors. At best, as notedabove, only one assistant manager could be foundto be a supervisor because the record testimony in-dicates that only one such assistant manager is incharge of the hiring of these part-timers.45We also45 In this regard, we note that at the hearing the Union apparently as-serted that only employees who worked 16 hours or more were part-timeemployees under the contract and employees within the meaning of theAct. We need not pass on this contention here.183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnote that in Suburban Newspaper Group, the Boarddid not find the district supervisors possessed su-pervisory status, even though they allegedly hadauthority with respect to part-timers who per-formed various tasks, such as delivering papers andriding as helpers on trucks. It is clear that the con-trol and supervision of the part-timers here is rou-tine and does not require the use of independentjudgment. The record does not show that the assis-tant managers use discretion or independent judg-ment in the hiring of the nine part-timers. In suchcircumstances, we cannot conclude that the assis-tant manager involved with these part-timers is asupervisor who should be excluded from the unit.The night circulation department ensures thatthe newspapers scheduled for delivery are loadedon the distributors' trucks. The night circulationmanager, who usually works Tuesday through Sat-urday nights, is in charge of the department. Underhim are two assistant night circulation managers, atissue here as alleged supervisory and managerialemployees, who split the remainder of the weeklyshifts between them. They are responsible for run-ning the dock area at the Company's buildingwhere the papers are loaded on to the trucks. Theassistant night circulation managers determine theorder in which the trucks should receive theirpapers so that the process is completed in a timelymanner and the papers delivered promptly. Themajority of their working time is spent making surethat these trucks are "moving" to their destina-tions. During the process of loading the trucks, theassistant night circulation managers may also orderextra papers to be run if necessary in order to expe-dite or otherwise improve the process on a particu-lar day. In addition to overseeing the loading ofthe papers for the distributors, the assistant nightcirculation managers have responsibility for seeingthat single mail copies are sent to the appropriatedestination. These are sent via the post office, aswell as to the major bus terminals, the train station,and the airport, for further delivery. There are fourfull-time and nine part-time drivers who comprisethe "bus and baggage" staff who make these latterdeliveries. The assistant night circulation managers'duties also include office work such as taking in-ventories and reviewing orders. The assistant man-agers are responsible for the maintenance of thecompany's trucks, and in this connection they keeprecords and send the trucks for basic maintenance.The assistant managers also file reports regardingthe workday in the night circulation department.We cannot agree with the Employer that the as-sistant night circulation managers are managerial orsupervisory employees. Determining the order inwhich trucks are loaded does not, in our opinion,constitute managerial discretion under Board prece-dent. To the contrary, this responsibility appears tobe more in the nature of a routine decision de-signed to effectuate the Employer's need to havepapers delivered to the proper location for ultimatedelivery to the customer. So, too, the assistantnight circulation managers' decision to order extrapapers run, although obviously committing theEmployer to expend more capital for its business, isnot the exercise of true managerial discretion.46Nor can we agree that the assistant night circula-tion managers' involvement in hiring bus and bag-gage employees shows that the assistant night cir-culation managers are supervisors. The record indi-cates that one of the assistant night circulationmanagers hired four part-time drivers during thevacation absence of the night circulation manager.However, it appears that the assistant night circula-tion manager had discussed this hiring prospectwith the night circulation manager beforehand, andthat the latter had told the assistant night circula-tion manager that temporaries who had workedduring a prior strike were to be hired if openingsoccurred. It appears that it is these employees whowere hired by the assistant night circulation man-ager to fill the part-time positions. The record doesshow that the night circulation manager usually in-terviews an employee after the applicant speaks toan assistant night circulation manager. The forego-ing does not show that the assistant night circula-tion manager exercises independent discretion orjudgment in hiring employees. To the contrary, itshows that the assistant night circulation managermerely carried out the directives of the night circu-lation manager; this sporadic exercise of authoritycannot support a supervisory finding here.47Also included within the circulation departmentis the service desk, headed by the service depart-ment manager. There are also 3 service desk assis-tant managers, whose status is at issue here, and 9full-time and approximately 50 part-time clerks androuters. This department receives telephone callsfrom customers regarding circulation. These callsinclude complaints about nondelivery or late deliv-ery of the newspaper, requests for new subscrip-46 Moore-McCormack Lines. Incorporated, 181 NLRB 510 (1970), doesnot support the Employer's contention that the assistant night circulationmanagers are managerial employees. The Board noted there that cargosupervisors perform work "of managerial nature" because their duties in-volved planning and execution of plans for cargo loading. The Board fur-ther found, however, that "it does not appear [the cargo supervisors] per-form any functions similar to those of the employees in the unit" and thusdid not have sufficient community of interest with the clerical employeessought to warrant inclusion in the unit. These facts obviously are differ-ent from those presented before us here, since the instant managers' deci-sions are routine, and their work functions are similar to those of otherunit employees.47 See, e.g., Directors Guild of America, Inc. (Association of Motion Pic-ture d Television Producers Inc.), 198 NLRB 707 (1972).184 THE WASHINGTON POST COMPANYtions, or for suspension during vacation of currentsubscriptions, address changes, and the like. Em-ployees also receive calls for distributors during themorning delivery time. The department operates 7days a week, 5 a.m. to 4 p.m. daily, and 5 a.m. to 2p.m. Sunday. The service desk assistant managers48sit in front of the service rows facing the clerksand routers. Each service desk assistant managerhas a switchboard for monitoring employee con-duct during telephone calls. The assistant managersmay also take calls in emergencies and handle com-plaints, especially from persistent callers. When theservice department opens for business at 5 a.m.,there are two employees and one assistant managerwho work from opening until 7 a.m. By 7 a.m., 20to 25 more employees, as well as one more of theassistant managers, arrive for work. By 10 a.m., thethird assistant manager arrives. There usually arebetween 20 and 25 employees on duty throughoutthe remainder of the day.The service department manager handles sched-uling, vacations, and time off, and makes final de-terminations on hiring and discharge. The recordindicates that service desk assistant managers inter-view applicants and make recommendations forhiring on some occasions. Sometimes, these are theonly interviews conducted by the service depart-ment, but the qualification of the applicant is inde-pendently reviewed by the department manager orvice president of circulation. The service desk as-sistant managers have been involved in verbal andwritten disciplinary matters. It appears that, espe-cially with respect to written reprimands, the prob-lem is first discussed by the assistant manager withthe service department manager, who signs the rep-rimand. Service desk assistant managers have maderecommendations for promotions, but again, aswith hiring, the service department manager orhigher personnel make the final determination. Theservice desk assistant managers are also involved incalling in on-call clerks and routers when neces-sary. This is done from a list which is maintainedin the department.Based on the foregoing, we do not agree withthe Employer that the service desk managers aresupervisory employees. All the assistant managersperform a quality control function to insure properwork by the clerks and routers. The record indi-cates that in almost all instances problems are re-ferred to the service department manager. We donot deem it controlling that service desk assistantmanagers are present in the department when theservice department manager is not. It is clear that4" The Company refers to these employees as service desk assistantmanagers; the Union, referring to the same employees, calls them circula-lion department supervisors.the assistant managers' jobs follow clear, routinepatterns, and do not afford a basis for finding effec-tive supervisory substitution.C. Promotions, Research, and Public RelationsThe Employer maintains separate departmentsfor promotions, research, and public relations, re-spectively, which fall under the jurisdiction of thevice president for communications. These depart-ments are responsible for promoting the use of thenewspaper as an advertising media, for handlingthe Employer's advertising needs, and for maintain-ing and improving community relations. The Em-ployer seeks to exclude the promotions manager,49the art director, the assistant market research man-ager, and the assistant public relations managerfrom these departments.The promotions department is headed by thepromotions manager and also includes an art direc-tor, three copywriters, three clerks, a secretary,and an artist. This department operates as an in-house ad agency, producing media advertisements,promulgating advertising sales material, creatingaudiovisual presentations, and assisting in advertis-ing and circulation promotions. The art director isresponsible for seeing that the promotion depart-ment's art requirements are met. In so doing, shedoes a variety of work, including layouts, pasteups,planning, and creative thinking. In performingthese functions, the art director works with the onefull-time artist in the department and free lance art-ists, we contract to perform specific jobs. The art49 Testimony by the Employer's vice president for labor relations indi-cates that the promotions department originally was divided into a cre-ative services division and a research division, with separate managers foreach. Both of these reported to the director of promotions. However, tes-timony indicates that the director of promotions resigned just prior to thecompletion of the hearing in this case, and that the position of creativeservices manager was abolished along with that of director of promo-tions. The Employer asserts that the division of research became a sepa-rate department and that Tortorello, the former head of creative servicesbecame promotions manager. The Union claims that there is "no evi-dence in the record indicating that these contentions are true or if truewhat duties are encompassed by" the new position of promotions man-ager. The Union thus asserts that the creative services manager should beincluded in the unit, but does not discuss, and thus takes no position on,the status of the promotions manager. On the other hand, the Employermaintains that the creative services manager historically has been ex-cluded from the unit, and thus the elevation of Tortorello from creativeservices manager to promotions manager likewise requires her exclusionfrom the unit here. Contrary to the Union's argument, the Company didsubmit a revised organization chart for the communications departmentwhich shows the existence of the promotions manager, and the labor re-lations manager testified that such a position existed. However, no furtherevidence was presented on the promotions manager position, althoughTortorello testified earlier in the proceeding about the creative servicesmanager position. From the above, we conclude it is unnecessary todecide the status of the Tortorello position, since the Employer assertsthat the creative services manager position no longer exists, and theUnion does not argue the status of the promotions manager position. Inthese circumstances, we find a discussion of the creative services managerposition would be moot, and an analysis of the promotions manager posi-tion unwarranted.185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirector determines whether a promotions projectcan be done in-house or must be contracted out tofree lance artists for illustrations or mechanical ordesign work. The art director has a $30,000 budgetto use for free lance work. Free lance assignmentsare made approximately two times a week. It ap-pears that in the past the director of promotionshas final authority over the use of free lance artists.With respect to the artist, the art director makesassignments of art projects for the artist to performand review the art work on an artistic basis similarto that used with the free lancers. However, thework assignments are based on certain consider-ations such as style or type of skill needed to per-form the project.The Employer asserts that the art director super-vises the artist in the promotions department. Wecannot agree with this assertion. We note that, de-spite the apparent reorganization within the promo-tions department, the record indicates that both theformer director of promotions and the current pro-motions manager are in charge of the departmentand are involved in insuring that the art work iscompleted. Moreover, it appears that the assign-ment of work made by the art director to the artistdoes not involve that sort of discretion or indepen-dent judgment which warrants a supervisory find-ing. Further, we cannot agree with the Employer'sassertion that the art director's authority to use freelance artists makes him a managerial employee.While the record does indicate that the art directorcontacts artists whom the art director desires50such contracting is within the prescribed budgetthat the Employer maintains for this aspect of thepromotions department. Nor do we agree that be-cause the art director is responsible for determiningwhen promotions department art work must beperformed by free lancers as opposed to the pro-motions department artists, a potential conflictexists because the art director must decide whetherto use a unit employee or a free lancer. In thisregard, the record indicates that free lancers areused because of such factors as techniques or com-plexity, or the availability of in-house artists. Thus,there appears to be little possibility of conflict ofinterest.The Employer's research department suppliesmarket research and media information to the salesstaff of the promotion department and other Postdepartments to assist in selling the newspaper as anadvertising media. Employees of this departmentgather material for brochures and other advertisingmaterials to accomplish these goals. The market re-search department was formerly part of the promo-0o But as noted above, the art director's superiors have indicated in thepast whether they approve or disapprove the use of certain free lancers.tions department, but now comes under the direc-tion of the communications vice president. The de-partment is directed by a manager, whom the par-ties agree is excluded. Also included in the unit arean assistant manager, three market analysts, and asecretary.The assistant market research manager positionwas created in 1976, and the Employer now allegesthat it is a supervisory and managerial position.The assistant manager hired in 1976, CarlaKoeffler, had expertise in multimedia analysis andwas hired specifically for her knowledge of televi-sion broadcast and research methods. Like themanager, the assistant market research managerworks with the three market analysts in gatheringand supplying research and other information tothe Company. In line with the department's empha-sis on multimedia analysis, the assistant market re-search manager formulates and effectuates newprograms designed to aid in market research strate-gies. For example, the assistant manager imple-mented a monthly analysis of Arbitron rating booksto obtain a "television perspective" so that employ-ees trying to sell the Post advertising could under-stand the nature of television advertising, and thedifference between that media and the newspapermedia. The assistant market research manager hasalso created a slide chart to assist in the presenta-tion of the market survey information. In perform-ing these tasks, the assistant manager makes use ofthe three market analysts and has helped train themto use the new sources of information that the as-sistant manager brought to the attention of the de-partment. The record indicates also that the marketanalysts have specific areas of expertise and thatthey have been performing various projects formany years.Based on the foregoing, we conclude that the as-sistant market research manager is neither a super-visory nor a managerial employee. The use that theassistant market research manager makes of themarket analysts is not supervisory in nature, butrather the assistant market research manager andthe analysts work as a team involved in thecommon goal of securing necessary information forthe department. The record indicates that thesemarket analysts have their own research projectsand that the assistant manager was brought in forexpertise in helping to enlarge the research scopeof the department. Such technical direction doesnot imbue the assistant market research managerwith supervisory authority.51 Nor do we find thisb1 The Employer asserted that the assistant market research managerhired and trained three temporary typists. We note first that it does notappear that these temporary typists were employees within the meaningContinued186 THE WASHINGTON POST COMPANYposition to be managerial. In our view, the meregathering and study of information designed to in-crease the Employer's advertising market does notshow that the employee here has the authority toformulate, determine, or effectuate employerpolicy, or otherwise is so closely related to man-agement as to require her exclusion.The Employer's public relations department wasestablished in 1972 as an independent division. Itsduties include handling the Post's community rela-tions and publicity needs, and to some extent its in-ternal communications. The department includes apublic relations manager, who is excluded from theunit, as well as an assistant manager, who is at issuehere, three part-time tour guides, two writers, aclerk, and a secretary. The position of assistantpublic relations manager was created in 1976. Atthat time, it was filled by the then public relationssupervisor, who also had served as secretary andrepresentative in the public relations department. Itappears that the responsibilities of the individualwho filled the assistant manager position have re-mained relatively constant, except that apparentlythe assistant manager now substitutes for the publicrelations manager when the latter is not present inthe office.The assistant public relations manager respondsto mail, writes and distributes publicity releases,takes responsibility for the Company's newsletter,and is in charge of the Employer's tour program.The newsletter is an in-house publication for em-ployees of the Company. One of the two writers inthe department performs the day-to-day work in-volved in producing that newsletter. It appears thatthe assistant manager suggests stories and reviewsthe work upon completion. The assistant managerhas also made recommendations to the public rela-tions manager regarding the hiring of the individ-ual to fill the newsletter writing position. Anotheraspect of the assistant public relations manager'sjob involves publicity and entertainment events forthe Company. These include such matters as com-pany circuses, book luncheons, and the like. Theone clerk in the department is also involved in ar-ranging the events, including reserving rooms, se-curing speakers, and distributing tickets. Finally,the assistant public relations manager has primaryresponsibility for the three part-time tour guideswho lead tours of the Company and who work 2days a week, 7 hours a day. Thus, the record indi-cates that the assistant manager hires the tourguides, trains them, and schedules their hours. Theof the Act. Secondly, even if they are, it appears that the manager of thedepartment was also involved in these hires, which involved the person-nel department sending three typists, one after the other, to perform aparticular task which two typists found they could not perform.assistant manager may also lead such tours for spe-cial visitors or when a substitute tour guide isneeded.Based on the undisputed fact that the assistantpublic relations manager has the primary duty ofhiring the part-time tour guides for the public rela-tions department, we conclude that the assistantpublic relations manager is a supervisor within themeaning of the Act. While we do not believe thatthe other functions and duties of the assistantpublic relations manager indicate supervisory au-thority, we find that the exercise of discretion inhiring and selecting the tour guides warrants thisfinding.D. Administrative Services DepartmentThis department provides support services forthe Company and consists of sections for printing,telephone centrex, building services, mail, purchas-ing, and travel. The administrative service managerand his assistant are in charge of this department.They are excluded from the unit by agreement.The assistant manager for administrative services isresponsible for the duplicating (printing) servicesand telephone operations.The printing services section of the departmentproduces in-house printing of materials used insidethe Company as well as those used on the outsidefor promotions. The section is headed by the print-ing services supervisor52at issue here, who is sub-ordinate to the assistant manager for administrativeservices. The section also employs four full-timeand three part-time employees. One full-time em-ployee is designated a "coordinator" and is in-volved in computing costs of jobs for accountingpurposes and handling travel directories, as well asordering materials as discussed below. The threeremaining full-time employees and three part-timeemployees operate three large presses and conco-mittant auxiliary equipment. The section is fullyequipped to produce, inter alia, forms, letters, andpromotional pieces. The department operates onone shift, all full-time employees working similarhours; the part-timers work as needed on an on-callbasis. The printing service supervisor determinesthe necessity for increased manpower and calls inthe part-timers on this basis.As printing work comes into the section, it is as-signed by the printing services supervisor to theappropriate machine for completion. Employees inthe department work on all machines on a rotatingbasis. The printing services supervisor, who hasmade recommendations with respect to which ma-chines the Employer should purchase, is chargedS2 This position at one time was called the duplicating supervisor187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith training the clerks who run the machines. Theprinting services supervisor also spends somewhatless than half of his workday running machines.The remainder of the printing services supervisor'sworkday is spent on paper work, including deter-mining the need for repairs and supplies. In thisregard, the printing services supervisor has author-ity to order supplies such as paper and inks withina limited amount, and likewise, in certain circum-stances, may send machines out for repair, or call arepairman as needed; if a large expenditure of over$800 is involved, clearance by the assistant man-ager is required. The "employee coordinator" alsois involved in this process in that he may carry outthe orders of the printing services supervisor ormay effectuate repairs or orders of supplies whenthe printing services supervisor is not present in thedepartment.With respect to hiring, reprimand, and discharge,the record indicates that the printing services su-pervisor is consulted by higher management, butthat final determinations are made by superiors.The printing supervisor has informed the adminis-trative services manager of an outstanding perfor-mance by an employee. However, the managermade the decision to grant the employee a merit in-crease. Further, although vacations are scheduledby the printing services supervisor, such vacationsare accorded only when the manning requirementsof the department can be met. Further, overtimemay be required of the machine operators by theprinting services supervisor, but such overtime issubject to an allowance which must be controlled;if overtime is to exceed a certain amount, it mustbe cleared by superiors.Based on these facts, we conclude, in agreementwith the Union, that the printing service supervisoris more akin to a leadman than a supervisory ormanagerial employee, as urged by the Employer.The ordering of supplies and repairs is not the"pledging of employer credit" which the Board hasfound to support a finding of managerial employee.Nor is the selection of repair services, or training,that sort of managerial authority which involves in-dependent discretion or actions outside the Em-ployer's guidelines which convert an otherwiserank-and-file employee into a managerial employee.The record clearly shows that, like a leadman, theprinting service supervisor spends a large percent-age of the workday operating printing machines.The remainder of the time is spent fulfilling routineadministrative tasks such as those mentioned above.In these circumstances, we do not find this employ-ee to be a supervisor.The Employer maintains a centrex switchboardto handle all incoming and outgoing telephone callsfor the Company. It operates 7 days a week, 24hours a day, and encompasses three shifts. In addi-tion to the chief telephone operator, whom theEmployer claims is a supervisor and managerialemployee, the department includes eight full-timeand five part-time operators. The chief telephoneoperator works from 10 a.m. to 6 p.m., so that hershift includes the day shift and overlaps part of thenight shift. The chief operator works on theswitchboard approximately 20 percent of the time,usually in relief of the other operators. The chieftelephone operator is responsible for recordkeep-ing, including overtime reports, part-time reports,and watts and long distance reports; these are doneon a weekly and monthly basis. The chief tele-phone operator also prepares the work schedulesfor the operators. These schedules appear to bebased on seniority, with full-time operators havingfirst selection and permanent part-time employeesthe next selection, followed by the two relief oper-ators. As for work assignment, most operators canhandle any individual position, although selectedindividuals handle special calls. The record indi-cates that the chief telephone operator has inter-viewed prospective operators and has been in-volved in reprimands or discharge, although inthese latter instances the assistant manager or ad-ministrative services manager has also been closelyinvolved. The record also shows that the chief tele-phone operator has hired two part-time employeeswithout further review by higher supervisors. Inaddition to these duties, the chief telephone opera-tor also orders supplies for the telephone section.In this regard, the chief telephone operator, togeth-er with the assistant manager, meets with represen-tatives of the telephone company to decide whatequipment best suits the needs of the Employer.As the record indicates that the chief telephoneoperator has independently hired employees in thesection, we find that the chief telephone operator isa supervisor within the meaning of the Act.Within the administrative services department isthe building services division, which is headed by amanager who is already excluded from the unit.53Reporting to the building services manager is thesupervisor of composing room assistants, whom theEmployer claims is a supervisor under the Act.There are seven to nine composing room assis-tants who perform janitorial cleanup in the com-posing room. They sweep floors around the com-posing room machines, gather metal slugs, work aremelting machine, and perform other cleanupwork in the composing room. The composing'a Under the building services manager is a building services supervi-sor who is the manager at night, and is excluded from the unit as well.188 THE WASHINGTON POST COMPANYroom assistants work on a 24-hour, three-shiftworkday. The supervisor and six employees start at4:30 a.m.; one employee works evenings, and an-other two work on the morning shifts. The super-visor of composing room assistants performscleanup when necessary to fill out a crew. He alsokeeps track of stock and inventory. Scheduling ofcomposing room assistants is done by the supervi-sor, usually on a seniority system. Overtime is dis-tributed by the supervisor equally between thecomposing room assistants. The supervisor of com-posing room assistants also has issued written repri-mands and hired an assistant without furtherreview by company officials.Based on these facts, we conclude that the super-visor of composing room assistants is a statutorysupervisor. We note specifically the uncontrovertedtestimony that Byrd, as supervisor of composingroom assistants, hired an employee without furtherreview by higher management, and that writtenreprimands have issued under the signature of thesupervisor of composing room assistants, againwithout review by the building services manageror administrative services assistant manager. Forthese reasons, the supervisor of composing roomassistants must be excluded from the unit.The Employer's purchasing department is re-sponsible for buying supplies and materials for theCompany.54The department is headed by the pur-chasing manager, Robert Dawn, who is excludedfrom the unit. Dawn reviews requisitions for goodsand services forwarded by various departments tothe purchasing department. He also receives aweekly inventory of critical supplies which hemonitors in order to maintain these supplies at anoperating level. Dawn interviews potential suppli-ers, and may negotiate terms and prices with ven-dors. Moreover, he is responsible for the sale ordisposal of surplus equipment.The assistant purchasing manager, who the Em-ployer claims is a supervisor and managerial em-ployee, works under the purchasing manager. Thedepartment also includes a secretary, a purchasingclerk, and two full-time and one part-time stock-room employees. The primary function of the assis-tant purchasing manager involves the acquisition ofstock items. Indeed, both the purchasing managerand the assistant purchasing manager spend ap-proximately half of their time in the stock area de-termining the need for items and reordering them.Requests for items may also come from other de-partments. There are department guidelines whichassist the purchasing agents when they seek tosecure items. Thus, the assistant purchasing man-"' There are some exceptions to this responsibility, such as newsprint.which is purchased through another department.ager usually solicits three bids from vendors andthen, using price and quality as guidelines, selectsthe most appropriate vendor for the Employer.The assistant purchasing manager authorizes ap-proximately 50 purchases a month. The total of theinventory under the control of the assistant man-ager approximates $500,000 and includes such itemsas scotch tape, paper, and preprinted forms for dataprocessing. The monthly authorization falls be-tween $25,000 and $50,000. The assistant manageralso has taken responsibility for drafting an evalua-tion form for the employees in the purchasing de-partment and will show managers in the adminis-trative services section how to use that form. Al-though there was testimony that the assistant pur-chasing manager was told she could hire and dis-charge, the record shows only that she has inter-viewed and made recommendations on hiring.However, the decision to hire employees has beenmade by the purchasing manager. It also appearsthat the purchasing manager is absent from the de-partment approximately 6 to 8 weeks a year, atwhich time the assistant purchasing manager han-dles the duties of the department.Based on the foregoing and the record as awhole, we conclude that the assistant purchasingmanager is neither a managerial nor supervisoryemployee under the Act. In Bell Aerospace, a Divi-sion of Textron, Inc., 219 NLRB 384 (1975), theBoard found that buyers who "do not exercise suf-ficient independent discretion in their jobs to trulyalign them with management are employees, notmanagerials, under the Act." As the Board hadnoted in the earlier Bell Aerospace case, "[w]hile itis true that buyers are in a position to commit theEmployer's credit, the record reveals that the dis-cretion and latitude for independent action musttake place within the confines of the general direc-tions which the Employer has established." (190NLRB 431.) These precepts are readily applicableto the authority of the assistant purchasing man-ager here, who, although able to commit the Em-ployer to purchasing stock items, must conform tocertain Employer guidelines and, on occasion, mustclear decisions with higher department or companyauthorities.55Further, with respect to the Employ-er's supervisory claim, we note that were the assis-tant purchasing manager found to be a supervisor,there would be two supervisors and only four full-time and one part-time employees in the depart-ment. Although the record does indicate that theassistant purchasing manager does make some rec-ommendations with respect to hiring and transfer,5b See also Barnes and Noble Bookstores, Inc.. 233 NLRB 1326, 1332-33(1977); compare Simplex Industries, Inc., 243 NLRB II11 (1979).189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch action appears sporadic. Similarly, schedulingby the assistant manager is routine, We thereforedecline to find the assistant purchasing manager tobe a supervisory employee.56E. Insurance DepartmentThis department is responsible for the insuranceprograms at the Post. It also handles various healthand welfare and pension plans, and administersworkmen's compensation claims. Approximately 10employees work in the insurance department,which is headed by Insurance Manager JohnCannon. The Employer asserts that the assistantmanager and the insurance administrator are super-visory, managerial, and/or confidential employeeswho should be excluded from the unit.The assistant insurance manager position wascreated in March 1977. The position was filled atthat time by Catherine Thompson, who was hiredby the insurance manager. Thompson was broughtinto the department because of her expertise inERISA.57Thompson spends most of her worktimestudying pension plans, including the Guild pensionplan, at the direction of the insurance manager. Inperforming this function, she calculates benefits foremployees under the various plans, and works ondata relating to benefits accumulated by employeeswhen they are terminated. The assistant insurancemanager also works or will be working in thefuture on other insurance, such as fire, theft, andcasualty, and her duties will expand to includeclaims handling and welfare benefits. The assistantinsurance manager also will be involved in calcu-lating the cost of proposals for employee benefitsunder the collective-bargaining agreement. In per-forming her tasks, she has access to employee files.The Employer argues first that Thompson wasrecruited as a management trainee, is in a manage-ment exempt plan for pension purposes, worksclosely with the manager of the insurance depart-ment, and is therefore a managerial employee. TheEmployer next asserts that the assistant insurancemanager should be excluded as a confidential em-ployee because of the nature of the material withwhich she works, and the fact that she works withthe vice president for labor relations. Finally, theEmployer avers that the assistant insurance man-S6 Also included in the administrative services department is the foodservices division. The Employer asserted at the hearing that the managerof the food services department was a supervisory/managerial employeewho should be excluded from the unit. The Union in its brief to theBoard and in its reply brief did not contest or mention the position offood services manager. The record does indicate that the food servicesmanager, inter alia, has interviewed and hired employees without reviewby superiors in the department. We thus conclude, in agreement with theEmployer, that the manager of food services is a supervisory employeewho should be excluded from the unit.57 Employee Retirement Insurance Security Act of 1974, 29 U.S.C.§1001, et seq.ager is a supervisor because she directs the work ofa secretary and a clerk. We cannot agree with anyof these assertions.We first reject the Employer's argument that theposition of assistant manager of insurance is similarto that of the management trainees in Curtis Indus-tries, Division of Curtis Noll Corporation.58In thatcase, unlike the instant case, the management train-ees were precisely that; i.e., persons who weretraining to advance into management positions andwho would leave the respondent's employ if theydid not so advance. These management traineeswere recruited and hired because of special educa-tion backgrounds, and accepted employment with adesignated managerial goal in mind; remained withthe employer only if they successfully completedthe training program; and had dissimilar conditionsof employment from regular employees. Here,unlike the situation in Curtis Industries, the assistantmanager of insurance is not involved in a trainingprogram which will lead either to a higher man-agement position or the prospect of leaving theemploy of the Post.It is true, as the Employer points out, that the as-sistant manager has a secretary and an office, andparticipates in a pension plan which differs fromthat of employees represented by the Guild. How-ever, the assistant insurance manager spends themajority of her time on insurance programs-spe-cifically at this time ERISA-which is similar tothe function of other employees in the insurancedepartment. While we have no doubt that the assis-tant manager is well educated and uniquely talent-ed in her area of expertise, such facts do not con-vert an experienced, knowledgeable employee intoa managerial employee. The assistant insurancemanager's close relationship with. the manager ofthe department, although perhaps indicative of herstatus as a valuable employee, does not, in itself,dictate a conclusion that the assistant manager is amanagerial employee.Nor does the assistant manager's access to confi-dential information lead us to conclude that thisposition is a confidential one under the Act. "TheBoard has held that it will not exclude as 'confi-dential' employees who merely have access to per-sonnel or statistical information upon which an em-ployer's labor relations policy is based; nor will itexclude employees with access to labor relationsinformation after it has become known to the unionor the employees concerned."59While it is clear that Cannon, as insurance man-ager, deals directly with the vice president for`8 218 NLRB 1447 (1975) (then Member Fanning dissenting).59 Pullman Standard Division of Pullman. Incorporated, 214 NLRB 762,763 (1974).190 THE WASHINGTON POST COMPANYlabor relations during the course of collective-bar-gaining negotiations, it does not follow necessarilythat the assistant in this department has a confiden-tial relationship with that vice president. The Em-ployer argues that because of Thompson's access toinformation which is used by the Post's labor nego-tiations, Thompson is a confidential employeeunder Pullman Standard, supra. We do not agree.In Pullman Standard, it was noted that employeeswho were involved in estimating freight rates were"privy to the precise labor rates to which the em-ployer in pursuit of its own labor policy would bewilling to agree in some future collective-bargain-ing agreement."60Accordingly, the Board foundthem to be confidential employees. While the assis-tant insurance manager here may calculate costs ofvarious insurance programs, this does not meanthat the assistant manager is "privy to precise laborrates" used by the Employer's management negoti-ating team."' Moreover, the assistant insurancemanager's job of studying pension plans and calcu-lating benefits for employees under such plans, orfuture benefits does not, in our opinion, create sucha conflict or so closely align the assistant insurancemanager with management as to mandate her ex-clusion from the unit. Finally, we cannot agreewith the Employer that the minimal record evi-dence on the relationship between the assistant in-surance manager and her secretary and clerk indi-cates that the assistant insurance manager is a su-pervisor within the meaning of the Act. We there-fore conclude, in agreement with the Union, thatthe position of assistant insurance manager shouldremain within the unit.The insurance administrator, who the Postclaims is a supervisory, managerial, and confiden-tial employee, is responsible for handling group in-surance plans, enrolling new employees in insur-ance plans, handling all insurance claims exceptthose made under the Guild's insurance program,and handling all workmen compensation claims.Working with the insurance administrator on thesejobs are one full-time and two part-time clerks.Under company guidelines, the insurance adminis-trator and the clerks can reject fraudulent or exces-sive claims. However, the insurance administratorreviews the work of the clerks.The insurance administrator-at the time of thehearing, Doris Grubbs-testified without contradic-tion that she has hired clerks on her staff withoutprior approval or review by the manager of the in-surance department. It appears that prior to aclerk's starting date, the insurance administrator in-forms the insurance manager of these hires. Also, a60 Pullmnan Standard, upra. 214 NLRB at 763.e' Carling Brewing Company'. Incorporated. etc., 131 NlRB 441 (1961).part-time clerk was hired in Grubbs' absence byManager Cannon; however, Cannon told Grubbsthat, if the employee did not meet the needs or de-sires of the department, Grubbs could dismiss thatemployee. Although the Union attempts to mini-mize this evidence of supervisory status by notingthe high percentage of time spent by the insuranceadministrator in processing claims, the undisputedfact, as mentioned above, that the insurance admin-istrator can hire or discharge employees in the de-partment renders the insurance administrator a su-pervisory employee who must be excluded fromthe unit.F. Employee Relations DepartmentThe employee relations department consists of 22employees, and is headed by the director of em-ployee relations. The employee relations depart-ment is responsible for various personnel matters,including maintenance of employee records andservices, provision of training and development,support and recruitment in employment, as well assafety and security for the Employer. The Employ-er asserts that the night employee relations man-ager and the manager of training and developmentshould be excluded from the unit as supervisory,managerial, or confidential employees.In 1976, the Employer created the position ofnight employee relations manager and appointedRoscoe Crawford to the position. The night em-ployee relations manager is the only employeefrom the employee relations department workingduring the evening shifts. Hence, he does not su-pervise any employee relations department employ-ee. The main function of the night employee rela-tions manager is to provide department servicesduring the evening to those employees who workat that time, including the mechanical force em-ployees who produce the newspaper, and variousemployees in the newsroom who do not haveaccess to the employee relations department duringthe day. Thus, employees with complaints, or thosewho are in need of job counseling, notify Crawfordof these problems. He then answers questions andattempts to ameliorate the complaints. Examples ofthe problems handled by the night employee rela-tions manager include issuance of I.D. cards, an-swering insurance questions, and explaining sickand vacation leave plans. Crawford does not usual-ly resolve grievances but attempts to secure an-swers to problems that may lead to grievances. Hewill advise the employee relations department di-rector of problems encountered during the nightrounds.Based on the foregoing, we agree with theUnion that the position of night employee relations-191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager is neither supervisory, nor managerial, norconfidential. It is conceded that Crawford super-vises no employee relations department employees;nonetheless, the Employer asserts that, becauseCrawford deals with complaints and other griev-ance-related problems, he is thereby a supervisoryemployee. We do not agree. Thus, the recordshows that in "adjusting grievances" the employeerelations manager is performing nothing more thanthe functions endemic to the employee relations de-partment, and as such is routinely implementing de-partment policy pursuant to Employer guidelines.Crawford is not so much an adjuster of grievances,as he is an answerer of questions. Nor do we findpersuasive the evidence relating to the allegedmanagerial status of this position. While it is obvi-ous, as the Employer urges, that the night employ-ee relations manager is the only representative forthat department during those hours, it is nowheremade plain that the functions of the night managerare any different than those of the various other 22employees within the employee relations depart-ment. Perhaps recognizing that fact, the Employeralso asserts that the fact that the employee relationsmanager at night meets with the executive vicepresident for the Company, and that he has beeninvolved in developing communications vehiclesfor management employees and setting up appren-ticeship programs in the pressroom, aligns this em-ployee with management. However, it is not soclear, as the Employer urges, that the night em-ployee relations manager "speaks for management,"or that he has "substantial discretion and authorityin connection with the performance of his duties."We decline to construe the night employee rela-tions manager's duties as those involving formula-tion or determination of management policy. Nor isthe evidence convincing that merely because thenight employee relations manager discusses matterswith the executive vice president or the vice presi-dent for labor relations, he is "assisting or acting ina confidential capacity to persons who formulate,determine, and effectuate management policies inthe field of labor relations." That the night man-ager for employee relations may monitor variousaspects of the job-employee services or records,safety or security, training and development or re-cruitment, or employment problems-does not con-vert what are otherwise rank-and-file employeeduties to the level of managerial duties. Further,the mere fact that the night employee relationsmanager has access to personnel files or discussespossible changes in procedures utilized for primar-ily the mechanical employees does not render theposition confidential. We thus decline to excludethe night employee relations manager from theunit.The manager of training and development is incharge of designing, developing, and implementingprograms for management training and develop-ment at the Post. Jerilyn Weaver, the incumbent,testified at the hearing that she spends approxi-mately half of her worktime actually training em-ployees, and the remainder of the workday re-searching and developing projects and evaluatingtraining programs. In presenting and developingthe training programs, the manager utilizes abudget of approximately $25,000 a year. The train-ing and development manager also oversees theEmployer's tuition refund program which has aseparate $20,000 yearly budget. Approximately 75-80 percent of the programs developed by Weaverare for management employees exclusively. It ap-pears that the duties of this position were previous-ly performed by the assistant director for employeerelations, a position which no longer exists butwhich was previously specifically excluded fromthe unit under the most recent collective-bargain-ing agreement between the parties.We agree with the Employer that Weaver is amanagerial employee under the Act. It is clear thatthe manager of training and development has soledescretion in performing and directing her pro-grams which primarily involve management em-ployees. We thus conclude that this position hasbeen shown to be a managerial one.G. Accounting DepartmentThe accounting department is headed by thecontroller, and is responsible for keeping the Em-ployer's books for account. The accounting depart-ment is broken down into nine relatively smallunits, each of which is headed by an administrativeassistant to the controller. The controller and allthe administrative assistants are, by agreement ofthe parties, excluded from the bargaining unit. TheEmployer asserts that 11 classifications in subunitsof the 9 basic units also should be excluded fromthe collective-bargaining unit.The administrative assistant for receivables, CliffNeal, heads three units which include advertisingaccounts receivable, circulation accounts receiv-able, and paper marking division. There are 22 em-ployees in the accounts receivable department, in-cluding 19 full-time and 2 part-time clerks. Thisunit is responsible for processing insertions or salesorders for advertisements which are sent to dataprocessing for preparation of bills and invoices, forrecording adjustments, and for preparing earned192 THE WASHINGTON POST COMPANYand short rates statements.62The Employer assertsthat the supervisor and assistant supervisor for ad-vertising accounts receivable are supervisors underSection 2(11) of the Act.There are three groups of employees within theadvertising accounts receivable unit: those whohandle classified accounts, those who handle adver-tising adjustment and national accounts, and thosewho handle retail display accounts. The supervisorof advertising accounts receivable, Chris Patterson,reviews the work of the other employees in theunit. Patterson also processes the short rates andearned rates, handles problem accounts, and other-wise deals with advertisers. Schedules for employ-ees are set by Patterson, although it appears thatthe employees in this department operate on a flex-itime schedule. The supervisor of advertising ac-counts receivable interviews prospective employeesand makes recommendations to the administrativeassistant of this unit. Similarly, with respect to dis-charge, the administrative assistant would make thefinal decision as to whether to fire an employee. Itappears that Patterson has evaluated probationaryemployees, although the record does not indicatewhether there have been any negative evaluations,or what the effect of such evaluations are. It alsoappears from the record that on occasion Pattersonhas hired temporary employees for the unit.Gail Stefhon is the assistant advertising accountsreceivable supervisor. She heads the group whichhandles retail display billing. There are sevenclerks who work in that group.63The retail dis-play group is responsible for display paper markingand tear sheet operations. Stefhon works with theclerks, prepares reports and reviews the work ofthe clerks, and also reviews the work of the otherunits in accounts receivable. The assistant supervi-sor in this unit has conducted interviews for posi-tions, but as noted above, the supervisor and theadministrative assistant in this unit also conduct in-terviews of prospective employees. The assistantsupervisor has assisted the supervisor in preparingschedules for employees, and has made some rec-ommendations with respect to promotion and meritincreases. Again, these recommendations are re-viewed by administrative assistants and highercompany personnel. It also appears from the recordthat Stefhon was involved in the discharge of atemporary employee. When Patterson is on vaca-tion or otherwise not at his desk, the assistant su-pervisor substitutes for him.62 "Earned rates" are statements for customers with large volumes oflineage, and "short rates" are statements for customers who do not meetthe minimum contract requirement for lineage.ea There are also two other employees who head the classified and ad-vertising adjustment and national groups, respectively, which have fourand six employees each.Based on the foregoing, we conclude, contraryto the Employer, that neither the supervisor northe assistant supervisor of advertising accounts re-ceivable are supervisors within the meaning of theAct. We note that both Patterson and Stefhon per-form functions on a daily basis that are part of thenormal duties and responsibilities of the advertisingaccounts receivable division. Further, we note thatthe administrative assistant in every instance hasfinal control over all decisions which are supervi-sory in nature. In this regard, the Board has heldthat the sporadic hiring and terminating of tempor-aries does not convert a rank-and-file employee toa statutory supervisor. Moreover, with respect tothe assistant advertising accounts receivable super-visor, we note that the Employer does not claimthat the other two group leaders are supervisors,although they perform work similar to Stefhon. Inurging the Board to find the assistant to be a super-visor, the Employer relies primarily on the factthat the assistant supervisor substitutes for the su-pervisor of accounts receivable. However, this sub-stitution is only during vacation and other short pe-riods of time, and even were we to find the super-visor to be a statutory supervisor, a conclusion wedo not make, we would not find such substitutionto be a basis for finding this rank-and-file employeea supervisor within the meaning of Section 2(11).Finally, the Employer argues that if administrativeassistant Neal is the only supervisor over the ac-counts in the receivables department, a high super-visory ratio of 1:45 would exist.64However, theBoard has long held that, while probative, the ratioof supervisors to employees is not determinativewhere the remainder of the salient facts do not oth-erwise indicate supervisory status. We therefore de-cline to exclude these two positions which havelong been included within the recognized collec-tive-bargaining unit represented by the Guild.The circulation receivables unit prepares andprocesses documents relating to circulation rev-enue, including billing of dealers as well as billingof mail and paid subscribers. Another one of thefunctions of the circulation receivables unit is tohandle draws and adjustments of distributors. Eightfull-time employees work in the circulation receiv-ables unit, including the supervisor for circulationreceivables, Jan Thompson, who the Employer as-serts is a supervisor under the Act. AdministrativeAssistant Neal is in overall charge of this section ofthe receivables department. The duties of the su-64 The Employer bases this figure on the fact that there are 45 em-ployees in the 3 receivable sections. and if none of the other alleged su-pervisors are found to be so, the ratio would be one supervisor (Neal) to45 employees There are only 21 employees in the accounts receisablesection.193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpervisor for circulation receivables include prepar-ing monthly reports, maintaining circulation fig-ures, and filling out insurance and tax reports.There are various desks within the circulation re-ceivables group which handle particular types ofwork in the department. As with the supervisor ofadvertising accounts receivables, the supervisor forcirculation receivables has interviewed and maderecommendations with respect to temporaries, andhas issued a reprimand to an employee in the de-partment. However, it appears that Thompson dis-cussed with Neal the circumstances surroundingthis reprimand and that Neal approved the actionstaken by Thompson. The supervisor in this groupalso handles time off, vacations, and excused ab-sences.The above facts and the record as a whole indi-cate that the supervisor of accounting circulationreceivables is not a statutory supervisor. The Em-ployer admits that the supervisor performs suchwork as the preparation of monthly reports andcirculation figures, but argues that additional dutiesseparate this supervisor from other employees inthe circulation receivables group. We do not agree.Thus, the record shows that, although routine tasksinvolving time off and vacations are handled by thesupervisor of circulation receivables, all substantialsupervisory authority rests with the administrativeassistant in this department who already is ex-cluded from the unit. We do not view the responsi-bilities concerning time off and vacations to beanything more than the exercise of a routine func-tion, which consists of following the companypolicy of permitting an employee time off on vaca-tion if there are no conflicts with other employ-ees.65In view of these facts we decline to excludethis position from the unit.Within the accounting department is a unitwhich is responsible for the collection of advertis-ing accounts. There are two excluded heads of theadvertising collection accounts: the assistant con-troller and credit manager, Pierce, and the adminis-trative assistant, Powers. The administrative assis-tant for credit and collection is the immediate supe-rior of the regular accounts and the transient ac-counts. The regular accounts section is responsiblefor the collection of approximately 800 classifiedmonthly advertising accounts. This unit includesTom Martin, the credit supervisor for regular ac-counts, and six full-time clerks. Transient accounts,which also includes a credit supervisor, DorothySalke, as well as three to four full-time and threepart-time clerks,66is responsible for the so-calledclassified transient accounts. The parties agree and65 See, e.g., Tucson Gas d Electric Company, 241 NLRB 181 (1'979).86 Three of whom work during the evening.the record indicates that the authority and duties ofthe credit supervisors for both regular and transientaccounts are essentially the same. However, theparties differ as to whether these facts demonstratethat either is a supervisor or managerial employeewithin the meaning of the Act.Like many of the other designated "supervisors"in the accounting department, both credit supervi-sors interview prospective accounting clerks andmake recommendations to the administrative assis-tant, in this case the one for credit and collection.Further, in the small units, Martin and Salke makeout schedules and assignments, grant time off,assign overtime, and make recommendations formerit increases or promotions. However, there arefew employees in these sections, and they haveparticular job responsibilities which they performeach day. Thus, the assigning and scheduling ofwork does not usually require the use of indepen-dent judgment. As noted above, granting vacationor time off is similarly circumscribed in discretionby the Employer's policy in this area. Finally, therecord indicates that on a transfer and promotion,the credit manager independently interviewed theperson and made the promotion. Moreover, severalrecommendations for merit increases have not beenacted on. As to their daily work, both credit super-visors make arrangements for liquidation of delin-quent accounts for balances up to $300. This dutyis performed pursuant to Employer guidelines, al-though on occasion credit may be extended beyondthese guidelines. In these matters, both credit su-pervisors deal individually with advertisers in ar-ranging for collection or liquidation of the delin-quent balances. Because of their close relationshipwith advertisers in these areas, the credit supervi-sors have made suggestions and proposals forchanges in the manner in which accounts are col-lected or liquidated.Contrary to the Employer, we find that thecredit supervisors of regular accounts and transientaccounts are statutory employees and not supervi-sory or managerial employees. As found abovewith respect to other alleged supervisors in this de-partment, we note that all decisions which affectthe employment relationship with the clerks-inthis case only 10 full-time and 3 part-time employ-ees-must be made by personnel such as the admin-istrative assistant of the unit or the assistant comp-troller, who reviews all relevant facts involved inthe decision. The other duties of the supervisorsare demonstrably routine or pro forma. With re-spect to the Employer's argument concerning themanagerial status of these credit supervisors, it isapparent that the credit supervisors follow theguidelines set down by the Employer in liquidating194 THE WASHINGTON POST COMPANYaccounts or collecting advertising accounts. Clerksin the department have authority similar to that ofthe credit supervisors. Moreover, we note thatthere is an administrative assistant for credit andcollection and an assistant controller and creditmanager, both of whom are active in the manage-ment of the Employer's credit policy. The fact thatthe credit supervisors may on occasion grant exten-sion of credit beyond the $3,000 guideline given tothem does not show these employees have the typeof authority the Board has deemed to be manageri-al.67We thus decline to exclude these employeesfrom the unit.The Employer's cashier department handles pay-ments and deals with the banks with which theEmployer has a relationship. There is an excludedadministrative assistant over this unit, Jack Pierce.In addition to the administrative assistant, there arean assistant cashier, four full-time clerks, and occa-sional part-timers. The Employer asserts thatHanzel Zender, who has held the assistant cashierposition since 1954, is a supervisor.At the cashier's cage, cashiers receive paymentsfrom individuals as well as payments through themail. Employees working at the cashier area sepa-rate and arrange the payments, pay out petty cashas required, and make bank deposits. The assistantcashier is in charge of dealing with the banks andmaintaining the accounts of the Employer at theseinstitutions. Over the 25-year period she has servedas the assistant cashier, Zender has helped initiatechanges in the procedures in which the Employerdeals with the banks. When there are discrepenciesbetween deposits as maintained by the Employerand as counted by the bank, the assistant cashiernegotiates with the banks to resolve their differ-ences. The assistant cashier spends a majority ofher workday performing functions related to thesebanking duties. The assistant cashier also has rec-ommended the hire or transfer of various employ-"' The Employer here, as elsewhere, relies on, inter alia, EasternCamera and Photo Corp., 140 NLRB 569 (1963), to support its assertionthat employees like the credit supervisors are managerial employees.However, the facts of that case are different from those at hand. In ast-ern Camera, the audiovisual employees found to be managerial employeeswere the only employees in that department. They sold audio and visualequipment to industries and schools, and such work required that the)contact outside customers to determine needs, formulate bids on orders.and submit bids on behalf of the employer Further, they regularly or-dered equipment directly from manufacturers, thereby committing em-ployer credit. The Board there found that employees with "broad author-ity" to pledge employer credit are managerial. Such is clearly not thecase with respect to the credit supervisors here, who do not possess such"broad authority" in using limited discretion to exceed the 3.000 guide-line set up by the Employer for adjusting delinquent accounts. Nor arethey the only employees in the department, there being also the adminis-trative assistant for credit and collection as well as the assistant controllerand credit manager. Indeed, in this respect we note that in Eastern,Camera itself, the Board found that the camera repair department em-ployees, who could pledge employer credit but were restricted and limit-ed by employer guidelines, were, in fact, not managerial employees.ees for the cashier units, although turnover hasbeen low. However, recent hires have not been in-terviewed by the assistant cashier, but hired by theadministrative assistant. When this hiring tookplace, Zender was ill. The schedules are preparedby the assistant cashier, who also makes assign-ments within the departments, and schedules vaca-tions and time off. However, in this regard, it isnoted that most of the employees in the cashierunit have specified areas in which they work andhave been long-term employees with the Employ-er, and thus there is little discretion or independentjudgment involved in making assignments or sched-ules.We conclude, contrary to the Employer, that theassistant cashier is not a supervisor. The supervi-sion given by the assistant cashier to the four full-time employees in the unit is clearly routine, as dis-cussed above with respect to other alleged supervi-sors here. The assistant cashier spends most of hertime performing work relating to the banks. Thisunit, although it includes only five employees, isheaded by an administrative assistant who clearly isinvolved in hiring and other personnel decisions inthe department. We thus decline to ascribe supervi-sory status to the assistant cashier and we shall in-clude this position in the unit.The accounts payable supervisor position wascreated in 1973. The accounts payable supervisor,whom the Employer asserts is a supervisory, man-agerial, and confidential employee, is accountableto Administrative Assistant Terry Wiseman. Theaccounts payable division is responsible for pro-cessing bills and invoices for payments. The depart-ment also processes requisitions and vouchers.Moreover, the accounts payable supervisor is re-sponsible for payments pursuant to contracts whichthe Company has entered into. Recently, the ac-counts payable system has been automated. The ac-counts payable supervisor has been involved in theplanning and systems operations aspect of this ac-counts payable system as well as in coding materi-als for the automated method.There are one temporary and three regularclerks who work with the accounts payable super-visor in this unit. As with other supervisors in theaccounting department, the accounts payable su-pervisor, Mary Brown, can make recommendationson hiring, reprimand, and discharge and is initiallyresponsible for scheduling and assigning employees.Brown also can approve price discrepencies up to10 percent of the value of a contract to a maximumof $50; the accounts payable supervisor can alsoallow discrepancies on a bill to a value of $30. Inreviewing the payments made by the accounts pay-195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDable department, the accounts payable supervisorreviews all the Employer's accounts.Based on the foregoing and the record as awhole, we cannot agree with the Employer thatthe accounts payable supervisor is a supervisory,managerial, or confidential employee. The supervi-sory status of this employee is no greater than thatof any of the other alleged supervisory accountantsin this department, whom we have determined tobe statutory employees. In effect, all their recom-mendations are subject to independent review byadministrative assistants who are excluded from theunit. Nor do we find the fact that the accountspayable supervisor can approve price discrepanciesprobative of the managerial status of the accountspayable supervisor. These decisions are clearlywithin the Employer's guidelines. The Employer'sargument that Brown's participation in automatingthe accounts payable system shows managerialstatus is not persuasive. The decision to automatethe system was clearly made by high level Postpersonnel and the fact that Brown may have maderecommendations concerning the efficient use andimplementation of the system does not render her amanagerial employee. Finally, the mere fact thatBrown may have access to all the Employer's ac-counts does not make her a confidential employee.The Board has long held that mere access to suchinformation does not establish confidential status.68The Employer attempts to bolster its argument inthis regard by maintaining that Brown has accessto accounts of the Post's labor counsel, which maylist services performed by labor counsel. The ten-uousness of this argument is reflected in the factthat the Employer claims only that "such informa-tion could be highly confidential in certain in-stances," and maintains that "detailed descriptionsof management labor counsel services could bevery detrimental to the Company if known to bar-gaining unit employee." There is no documentaryevidence to show that the accounts are listed in themanner claimed; in any event, they are not of thenature of such confidential information as to renderthe position handling such items to be confiden-tial.69The Post argues that Brown's participationin the department's automation program, whichcould lead to decisions as the size of the laborforce to be used, requires finding of confidentialstatus here. However, the mere fact that Brownparticipated in the computerization program does6s See, e.g., Planned Parenthood Association of Miami Valley. Inc., 217NLRB 1098 (1975); Ohio State Legal Services Association, 239 NLRB 594(1978).69 See Ernst & Ernst National Warehouse, 228 NLRB 590 (1977) (theBoard looks not to the confidentiality of the information, but to the con-fidentiality of the relationship between the employee and persons who ex-ercise "managerial" functions in the field of labor relations).not make her a confidential employee even thoughshe might have access to information regardingpersonnel changes. Such decisions are made byhigher management; moreover, this aspect of herjob will end when the computerization is complet-ed. Therefore, it has not been demonstrated thatBrown is an employee who will confidentiallyassist persons who determine labor relations policy.Also under the receivables administrative assis-tant is the paper marker department. In addition tothe paper marker supervisor, Oliver WendellHolmes, whom the Employer claims is a supervi-sor, there are six full-time and five to seven part-time employees in this division. The paper markersupervisor works 10 p.m. to 5:30 a.m., Mondaythrough Friday; most employees in the divisionalso work this schedule. However, there are em-ployees who work on the weekend when the papermarker supervisor is not present. The paper markerdepartment examines classified ads to (1) determinelineage of new starts, (2) advise the composingroom of expired advertisement, and (3) report dis-crepancies to the classified department for neces-sary adjustments. Holmes testified that he spendsapproximately 70 percent of his worktime perform-ing unit work and approximately 30 percent of thetime performing "supervisory duties." These dutiesinclude: assigning employees, although the recordshows that most employees have specific classifica-tions of advertisement for which they are responsi-ble; scheduling employees' hours, vacations, andtime off; interviewing employees and making rec-ommendations on hire to the administrative assis-tant; making recommendations on discharge; andevaluating probationary employees.While the issue of the status of the paper markersupervisor is somewhat close, based on this record,we decline to find the paper marker supervisor tobe a statutory supervisor. The Board has foundthat leadmen who on occasion make recommenda-tions and perform lower level supervisory actionssuch as scheduling and allowing vacation and timeoff are not supervisors when significant supervisoryauthority is vested in higher personnel and deci-sions are, and must have been, reviewed by thesemanagement employees.70Thus, we conclude thatlongtime employee Holmes, who had been papermarker supervisor for 14 years prior to the hearing,is not a supervisor within the meaning of Section2(11) of the Act.The budget section of the Employer preparesannual and long range forecasts and budgets for theCompany. The budget section is headed by an ad-ministrative assistant, and is staffed by a senior70 See, e.g., Plastic Industrial Products. Inc., 139 NLRB 1066 (1962).196 THE WASHINGTON POST COMPANYbudget analyst, Richard Nichols, alleged to be a su-pervisor and confidential employee, and threeclerks. In compiling the data for the annual andlong range-2-1/2 and 5 years-forecasts, the em-ployees within the budget section have access toalmost all of the Company's records.7' In prepar-ing these budgets and forecasts, duties are dividedamong staff members. Thus, two clerks are respon-sible for the news and production budget, respec-tively. The senior budget analyst is responsible foradministrative and executive preparations. It is un-disputed that the senior budget analyst is involvedin costing out the payroll for future wage pack-ages. Thus, information relating to probable in-creases under the collective-bargaining agreementare forwarded from the labor relations section ofthe Employer's operation to the budget section forinclusion in these estimates. In addition to theseduties, the senior budget analyst substitutes for theadministrative assistant during the latter's absencefrom the department.Contrary to the Employer, we do not find thatthe record supports the contention that the seniorbudget analyst is a supervisor or a confidential em-ployee. The sole factor relied on by the Employerin support of its supervisory contention is the sub-stitution of the senior budget analyst for the admin-istrative assistant when the latter is not present inthe department. However, the record indicates thatthis substitution is not frequent, and that the seniorbudget analyst exercises no more authority in thatrole than he does normally while acting as thesenior analyst in the department. With respect tothe confidential employee claim, the facts indicatethat the senior budget analyst, like other employeesin the department, primarily compiles data and hasaccess to information in compiling such data in pre-paring the annual budget and long range forecast.The Board has long held that mere access to infor-mation and mere compiling of information withoutmore does not convert a rank-and-file employee tosome enjoying a confidential status.72Nor are wepersuaded in this case that the relationship betweenthe senior budget analyst and the labor relationsdepartment of the Employer requires a finding ofthe senior budget analyst's confidential status. Therecord shows only that, at most, the budget depart-ment receives probable increases which may resultfrom negotiations, and estimates from current col-lective-bargaining agreements which must be com-puted to prepare the annual budget and the longrange forecast for the Employer. Much of this in-71 However, they do not have access to the records concerning thepayroll of the Employer's executives.72 See, e.g., Pullman Standard, supra, fn. 60; N. LR.. v. Union JiCompany, 607 F.2d 852 (9th Cir. 1979).formation, as the Union notes, is available in thepublic record; i.e., through the collective-bargain-ing agreement or through the annual reports of theEmployer. Further, the Board has held in casessuch as Pullman Inc., supra, and C&I, supra, thatmore than just access to or dealings with the laborrelations aspects of an employer's operations are re-quired to substantiate a confidential employee find-ing. In these cases, the Board has required that theparties seeking to establish the confidential status ofan employee show that an employee has access toprecise labor rates which the employer is willing toagree to. In this case, the senior budget analyst re-ceives only projections and possibilities forwardedfrom the labor relations section of the Companyfor calculation purposes only.73It is interesting tonote that while the Employer claims that a conflictof interest would exist because of the senior budgetanalyst's access to such information, the only exam-ple on the record, despite the long history of inclu-sion of the senior budget analyst in the unit, is arecent instance of an alleged contact by a union-re-lated person who allegedly approached an adminis-trative clerk and requested advance wage informa-tion. The Post does not claim that any of the clerksin this department are confidential.74The seniorbudget analyst was not approached, nor, in fact,was such information divulged. We therefore con-clude that the senior budget analyst is neither aconfidential employee nor a supervisory employeewho should be excluded from the unit.The operating statements clerk alleged to be aconfidential employee is responsible for the inputof journal vouchers to the data processing depart-ment and for balancing outputs. Essentially, the op-erating statements clerk, who is supervised by theadministrative assistant for general ledger and oper-ating reports, is responsible for closing the books ofthe Employer. In performing this function, the op-erating statements clerk, Carter, prepares profit andloss statements, balance sheets, and expense andsupplies figures. The operating statements clerk hasaccess to Employer information, including, amongother things, the regular payroll register, the cor-porate executive payroll, and expense accounts.The Employer asserts that because of the sensi-tive nature of the information to which the operat-ing statements clerk has access, the Board shouldexclude this position from the unit as one essential-ly confidential in nature. The Employer specificallyrequests the Board reexamine its doctrine of includ-'a See, eg., Loma Prieta Regional Center. Inc., 241 NLRB 1071 (1979).74 Although the Post claims that it is currently evaluating the status ofthese individuals to determine their confidential nature, we note that, al-though the Employer had prepared this case for over 2 years, it never-theless made no claim that these employees were confidential.197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing employees who have access to payroll informa-tion of unit employees.75However, we believe thatthe Board law in this area is correct and we de-cline the Employer's request. Moreover, we notethat documentation for the Employer's argument islacking. Thus, the Employer's claim of "sensitivematerial" centers on the allegation that the operat-ing statements clerk could monitor management-labor policy by keeping track of the pattern of topexecutives through evaluation of their expense ac-counts. Certainly, such a remote possibility cannotbe used to exclude an employee who otherwiseperforms work which historically has been recog-nized as unit work. As it is clear that the operatingstatements clerk is not an employee who is in-volved with a person who formulates, determines,and effectuates management policy in the field oflabor relations, we do not find the operating state-ments clerk to be a confidential employee, and thuswe refuse to exclude the operating statements clerkfrom the unit.The payroll department of the Employer is re-sponsible for issuing checks for the Company. It isadministered by the administrative assistant forpayroll and includes a payroll supervisor, whomthe Employer argues is a supervisor or confidentialemployee, and several clerks. As in other areas inthe accounting department, the payroll supervisorperforms initial interviews and documents initialproblems with respect to such matters as discipline,but all problems are referred to the administrativeassistant, who is outside the unit and who is re-sponsible for this section. The record also indicatesthat on occasion the payroll supervisor is consultedby or consults with the vice president for labor re-lations, Wallace, concerning interpretations of pay-roll matters derived or emanating from the Post'scollective-bargaining agreements.The record fails to demonstrate that the payrollsupervisor is a supervisor within the meaning ofthe Act. All alleged relevant supervisory actionstaken by the payroll supervisors are reviewed bythe administrative assistant in charge of the payrolldepartment. Nor is the payroll supervisor a confi-dential employee. As discussed above, the Boardhas uniformly held that mere access to informationsuch as payroll information is insufficient to conferconfidential status on an employee.76We thus de-cline to exclude this position from the unit.H. Data Processing DepartmentThe data processing department provides theEmployer with systems analysis and programing inthe development of data processing, operates the75 See, e.g., Dinkler-St. Charles Hotel. Inc., 124 NLRB 1302 (1959).76 See Dinkler-St. Charles, supra: Pullman, supra.data processing equipment, and provides supportmaintenance and modification of the Company'sexisting data processing system. The department isheaded by a director, who is excluded from theunit. There are also assistant directors for cold-typeconversion, publishing systems, business, cost andschedule systems, and systems programing.77Noemployees work for the assistant director for cold-type conversion. Working under the other three as-sistant directors are six managers for various sys-tems and subsystems. The Employer claims thatfour of the managers-those for computer oper-ations; production subsystem; business systems andprograming; ad cost and schedule systems-are su-pervisors or managerial employees.78There are ap-proximately 40 staff personnel under the varioussystems managers. 79The manager of computer operations, JamesYannon,8°heads the actual operations of the dataprocessing system. There are 22 employees work-ing in this area, including keypunch and data con-trol clerks and computer operators. These employ-ees do the manual work pursuant to user requests.As manager, Yannon has interviewed and hiredseveral employees. Other managers have inter-viewed applicants and made recommendations tothe director or assistant directors. In addition,Yannon had been involved in disciplining employ-ees, having issued two written reprimands. Therewas also testimony by Yannon and Abbott, formermanager and current assistant director, that manag-ers assign work to employees and determine staff-ing for projects. Managers also prepare evaluationsof probationary employees. Unsatisfactory evalua-tion may lead to discharge.77 During the course of the hearing, the data processing departmentwas increased from two assistant directors to four assistant directors. Al-though the Employer asserts that the assistant directors have been histori-cally excluded from the unit, and that the record was not developed ontheir status, the Union contends they are unit employees. We agree withthe Employer that the status of the assistant directors is not before us inthis case. Witnesses who testified concerning positions on the data pro-cessing department were questioned about the assistant directors in addi-tion to the managers whom the Employer claimed were at issue. The tes-timony concerning the assistant directors, including that elicited by coun-sel for the Union, appears to have been intended to clarify the assistantdirectors' duties in comparison to those of the managers. The Employercorrectly notes that the status of the assistant directors was never fullycontested at the hearing. This position contrasts with other positions,such as the systems research consultants discussed below, which the Em-ployer asserted had always been excluded and which should not he con-sidered new, but for which the Employer permitted and assisted in pre-senting record evidence to resolve the status because of the special natureof the proceeding.;7 The Employer states that two managers are ITU personnel and thusnot at issue here. The Union does not contest this fact.79 As indicated above, the data processing department employs a mix-ture of union-represenited and ITUI-represented employees.HO This manager position was the only one filled at the time of thehearing. In addition to Yannon, the former manager of business systemsand programing, Abbott, and Director Crocker testified about the re-sponsibilities of managers.198 THE WASHINGTON POST COMPANYBased on the foregoing, it is clear that the man-agers in the data processing department possess andexercise many of the supervisory responsibilitiescontemplated by Section 2(11) of the Act, andtherefore are excluded from the unit.1. Advance Systems Research DepartmentIn November 1976, the Washington Post Compa-ny created the advance systems research depart-ment.81A similar if smaller advance planning divi-sion had been contained in the data processing de-partment, but the instant department was devel-oped to consider planning projects for the Employ-er. In charge of this department is the director ofadvance systems and assistant to the president,Donald Rice. There are also four planning projectmanagers whose exclusion is not in dispute. In ad-dition to these managers, there is a manager of sys-tems research, Sol Broder, who is excluded fromthe unit. Working under this manager are two re-search consultants, William Churchill and Freder-ick Mickert, whom the Employer asserts are man-agerial or confidential employees.The consultants are involved in the long-termplanning projects for the Company. Essentially,they are to identify, define, formulate, and evaluatesystems projects for the Employer. For example,the consultants investigated and reported on thefour systems projects initially selected by the Com-pany's president.82These projects involved techno-logical change, automation, and improved informa-tion processing. In performing these tasks, the con-sultants spoke with department managers and otherpersonnel in areas related to the project topics inorder to prepare a report and framework for fur-ther work in those areas. After the implementationof the projects, the consultants worked with theproject group to study their progress and providetechnical assistance.We agree with the Employer that the two re-search consultants should be excluded from theunit as managerial employees. The record indicatesthat they clearly are part of a department which isinvolved in special projects and planning whichwill affect jobs and utilization of equipment andother facilities for the Employer's operation. Al-though they do not lead the projects which wereapproved for implementation by the Employer,they studied and made recommendations which8' The Employer avers that the Employer's parent company, not theEmployer itself, formed this department to assist the parent company indeveloping major projects for the Employer and other corporate proper-ties. However, the Company does not dispute that it hired the personnelin this department, and the record reflects only the work performed bythese personnel for the Employer.82 These projects included sales information, cold-type conversion.cost control, and ad production.were used by the project leaders, and they contin-ued studying the project during their implementa-tion. In developing and improving policies and pro-cedures which impact on the Employer's business,especially its use of technology and personnel, theresearch assistants meet the standard of managerialemployees and are therefore excluded from theunit. 3III. THE NEWSROOM84The news section of the Washington Post isheaded by a group consisting of the publisher, thepresident, the executive editor, the managingeditor, and the deputy managing editor. Belowthese management personnel are assistant managingeditors (AMEs) who are in charge of the variousdepartments within the Employer's newsroomstructure. It is undisputed that the AMEs are su-pervisors or managerial employees, and, that theyhave never been included in the bargaining unitrepresented by the Guild.A general comment about the Employer's newsoperations seems warranted here. The record estab-lishes that, prior to the hire of most reporters, theexecutive editor or managing editor (and some-times both) make the final decision whether theCompany should hire the individual under consid-eration. Indeed, the record is replete with instanceswhere the executive and managing editors initiatedthe hiring process themselves. This method ofhiring is not surprising, since the Employer consid-ers its reporters to be its "most precious commod-ity." The significance of this fact will manifestitself in the discussion below.A. National DeskThis department is responsible for the reportingof national news. The national desk is headed by anAME. The Post contends that six other editors inthis department-national editor, deputy nationaleditor, three national assistant editors, and night na-tional editor-should be excluded as either supervi-sors or managerial employees, or both. The nation-al desk staff includes, in addition to these six edi-83 See CF d I Steel Corporation 196 NLRB 470, 472 (1972).84 The positions which the Employer seeks to exclude were filled byvarious persons during the course of the hearing. Reference to named in-dividuals is, for the most part, for identification purposes only. Therecord shows, and we recognize, that changes in personnel in positionsinvolved here were, and are. frequent. For example, the national desk un-derwent several changes in personnel during the course of the hearing. Inmost instances, such changes did not result in different functions or meth-ods of operation, and, thus, the discussion of the duties of a particularincumbent is generally applicable to the position at all times. In addition,we note that the disputed position of managing or deputy editor for TheWashington Post Magazine was vacant and its duties revised at the timeof hearing. Consequently, we shall not make any determination with re-spect to the alleged supervisory status of such position.199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtors, approximately 33 reporters, 6 full-time and 6to 12 part-time copy editors, 7 aides and secretar-ies, and a number of "stringers." There are nationaldesk bureaus in New York, Los Angeles, andHouston. Many of the reporters based in Washing-ton, D.C., have "beat" assignments; i.e., well-de-fined areas which a reporter covers on a continu-ing basis. Other reporters are on general assign-ment.The record reveals that the AME for the nation-al desk is involved in most major decisions onhiring, discharge, budgets, and beat assignments.Reporters on the desk work closely with their edi-tors, either developing ideas in conjunction withthe editor or, in many instances, informing aneditor of the work being done and developing sto-ries on their own.85These reporters work undervarious editors, as discussed below.The national editor regularly substitutes for theAME during the latter's vacations and absences.The national editor is involved with the AME inthe day-to-day running of the the national desk.Together with the AME, the national editor makesdecisions regarding changes in beat assignments.These two also conduct conferences with reporterswhen there is concern about a reporter's progresswith the Employer. Budgetary matters are alsowithin the domain of the national editor; in con-junction with the AME, the national editor plansthe annual budget. This planning involves makingdecisions on allocations for new employees, meritincreases, and stringers.In addition to these duties, the incumbent nation-al editor at the time of the hearing, as well as hispredecessor, presided over a group of reporters.Further, it appears that the national editor assists inthe selection of national assistant editors and thereis undisputed evidence that a national editor hashired a researcher for the national desk.It is evident from this record that the nationaleditor shares with the AME major responsibilityfor the direction of the national desk. We do notdisagree with the Guild's assertions that the AMEexercises extensive control over the department,'s The Guild alleges, and the Employer denies, that the WashingtonPost is a "reporter's paper" rather than an "editor's paper." This issuearose several times during the hearing and in the briefs, concerning var-ious news departments, including the one under discussion here. The dif-ference between the two can be described as follows: a "reporter'spaper" is one in which the reporters have a major responsibility for de-veloping topics, covering and writing about these topics, and devising anapproach regarding the story; an "editor's paper" is one in which themajor role in making such decisions is assumed by editors. For purposesof the instant Decision, we find it unnecessary to decide which categorybest describes this Employer since, in any event, it is the actual duties ofeach individual and the position each occupies that is relevant in deter-mining his status. Of course, whether or not reporters assume the burdenin developing stories will be probative in determining the working rela-tionship between reporters and editors.and that the AME is consulted or consults witheditors on almost all major decisions. We also notethat the national editor, like other editors discussedbelow, reads reporters' copy. Nor have we over-looked the fact that the AME, as well as the man-aging and executive editors, decides matters with-out consulting other editors. Nonetheless, as thefacts discussed above disclose, the national editoreffectively exercises supervisory authority in dailyadministrative and personnel matters within the de-partment. Accordingly, we shall exclude the na-tional editor from the unit.86Deputy National Editor Fox, who was a nationalassistant editor before assuming the deputy slot justprior to the close of the hearing, handles many ofthe administrative tasks on the national desk. Fox isresponsible for promulgating the day schedule-both for the week and weekend-for the depart-ment. While it appears that most reporters, and es-pecially beat reporters, cover events as necessary,they otherwise work regular hours. Fox sets sched-ules for reporters and editors for holidays andnights. Fox also administers the vacation system,and has authority to grant up to 2 weeks time offfor reporters. Among other duties, he prepares the"futures book," a list of events across the nationwhich may be covered. He is also in charge of asmall coterie of reporters.In view of the above, we conclude that thedeputy national editor should be excluded from theunit. The largely undisputed evidence concerningvarious tasks of the incumbent qualifies him as a su-pervisor under the Act. Thus, while the deputy'sauthority with respect to reporters generally maybe circumscribed by the AME, as alleged by theGuild, the factors detailed above and contained inthe record as a whole, particularly his authority toschedule and to grant time off, lead us to concludethat the deputy national editor should be excludedfrom the unit.Copy editors (also referred to as assistant nation-al editors) read a reporter's story for accuracy andgrammatical structure, and write headlines. Copyeditors "sit on the rim" of the copy desk, i.e., theysit around a desk, and the night national editor or"slot man," i.e., the person in the middle, passesout work to them.87Former Night Editor Crenshaw testified that asnight editor he began work at 3 p.m. and stayeduntil work was completed, usually 11:30 p.m. Onan average day, there are usually four copy editorsworking Monday through Saturday, and three on8 See Bulletin Company, 226 NLRB 345, 349 (1976)."' The phrases "slot man" and "rim men" were used by both parties todescribe the positions of night national editor and copy editors respec-tively.200 THE WASHINGTON POST COMPANYSunday. Their starting times are staggered between3 and 6 p.m. Overtime is worked as required to getout copy. The night editor prepares the copy edi-tors' schedules which are based on staff prefer-ences. Any conflicts are resolved by seniority. Va-cations and times off are handled in the samemanner.The night editor distributes copy to the copyeditors as it arrives at the copy desk. If a copyeditor, in reviewing a reporter's copy,88has prob-lems with a story, he may refer it to a day-sideeditor or the reporter. The night editor reviews thework of the copy editor before the copy is sent tobe printed. Since the night editor is generally theonly editor present on the national desk after 8p.m., he may call reporters or the AME regardinga news event.Although there is some conflict in the testimonyconcerning the night editor's role in hiring and dis-cipline, Richard Harwood, a former AME of thisdepartment, indicated that the night editor inter-viewed and approved the employment of copy edi-tors. In its brief, the Post contends that the nighteditor "is responsible" for hiring copy editors.89Crenshaw, a former night editor, stated that he didnot interview applicants for these positions, but ad-mitted to giving applicants tryouts and to makingrecommendations to the AME.90On occasion, theAME-national or AME in charge of personnel hasinterviewed prospective copy editors. The compos-ite of this mosaic of testimony indicates that thenight national editor does make recommendationsto superiors who must make the ultimate decisionon whether to hire a copy editor. Crenshaw statedthat of three recommendations to hire that he hadmade, two were accepted, and no negatively evalu-ated copy editor was hired. Crenshaw further testi-fied without contradiction that a copy editor hasbeen transferred into the department without priorconsultation with the night editor.With respect to discipline, it is undisputed thatthe night editor reviews the work of the copy edi-tors before it leaves the copy desk, and may returnit to the copy editor if he does not consider it suit-able for publication. Further, the AME has in-structed the night editor to "keep book" on thecopy editors; in other words, if a problem devel-ops, the night editor has been authorized to moni-tor the situation. However, the record does not in-dicate that a "book" has ever been kept on a copyeditor by the night editor.s8 This review process occurs after editing by the editor of the report-V.89 Harwood testified, "People are brought in for try outs, and on thebasis of [the night editor's] recommendation, [the copy editors] are eitherhired or not hired."'0 Crenshaw himself was hired as a copy editor by an AME.Based on all of the above, we conclude that thenight editor is not a supervisor under the Act.While the night editor does make recommendationsconcerning copy editors, these appear to be moreakin to the judgments that a leadman would passon the product of a lesser skilled worker. As indi-cated previously, the record reveals that the AMEdoes receive recommendations from the nighteditor concerning the hiring of prospective copyeditors but the record also reveals that the AMEmakes the final decision on hire. Similarly, whilethere have been no instances of discipline on thecopy desk, it appears that the night editor, upon in-struction by the AME, is the conduit for keepingtrack of possible poor performance. The review ofcopy editor's work by the night editor does notprove supervisory authority, nor does the routineassignment of work by the night editor to the copyeditors.9"' Since the night editor's authorty toevaluate copy editors is circumscribed and theoverall performance of his tasks does not requireindependent judgment or use of discretion we shallnot exclude the night national editor.The remaining positions in controversy on thenational desk are the three assistant national edi-tors. As indicated previously, the Employer main-tains bureaus in three cities. It also has contactswith over 150 stringers throughout the country.One national assistant editor presides over the out-of-town posts. The incumbent at the time of thehearing, Joe Garreau, was involved in the estab-lishment of the Houston bureau. Garreau wrote aproposal on the matter at the request of the AME,who had consulted previously with the executiveand managing editors. Both the national editor andGarreau recommended opening a Houston bureau.The AME also consults Garreau on budgetarymatters concerning stringers and free lancers, aswell as the bureaus. As an assignment editor, Gar-reau may direct general assignment reporters tostories or tell a beat reporter to undertake anothertask within the beat.The Post claims that this national assistant editorposition should be excluded from the unit becauseit is both managerial and supervisory. We cannotagree. The managerial assertion rests on this edi-tor's alleged degree of control over and his recom-mendations concerning bureaus, and his prepara-tion of budgets for stories to be purchased fromstringers. However, the recommendation concern-ing the opening of the Houston bureau was done atmanagement's behest, and the directive filtereddown through at least two superior levels, includ-91 The Peoria Journal Star. Inc., 117 NLRB 708. 709-710 (1957); Subur-ban Newspaper Publications. Inc., 226 NLRB 154, 157 (1976); compareBulletin Company, supra, 226 NLRB at 354.201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the executive and managing editors. Garreau'scontrol over the bureaus as detailed in this recorddoes not reflect managerial authority.Thus, while the Employer contends that Gar-reau's participation in budget planning is manageri-al, testimony by a former AME for the nationaldesk reveals that the AME and the national editorare primarily involved in determining the budget,and only "in a minor way" would Garreau partici-pate in budgetary discussions for purchase ofstringer articles, and bureau expenses. There is nodirect evidence that Garreau prepares the budget,nor that he is directly responsible for the bureau'sexpenditures. Nor does Garreau's relationship withstringer and free lancers reveal managerial status.The Board has determined an employee's status asmanagerial on the basis of "whether the employeeparticipated in the formulation, determination or ef-fectuation of policy with respect to employee rela-tions matters or whether there exists other inconsis-tencies or conflicts of interest."92The relationshipbetween Garreau and stringers, i.e., his selection ofthem from a group and their payment from withinan apparently limited amount of funds, does not es-tablish a conflict between this editor and employeesthat requires a finding that Garreau is a managerialemployee.93Further, contrary to the Employer's assertions,the record does not establish that national assistanteditor Garreau's duties are supervisory within themeaning of Section 2(11) of the Act. The recorddoes not show that a national assistant editor actu-ally hires reporters, and, while Garreau may haverecommended various reporters be hired, therecord shows that most of these recommendationswere made for positions in other departments. Gar-reau's recommendations in these instances appearto be personal ones, and former AME Harwoodtestified that many prospective reporters are initial-ly considered by the Post because of recommenda-tions by current employees.94Finally, the directiongiven by the national assistant editor to the bureaureporters appears to be more attenuated thanargued by the Post. Thus, many stories are self-generating, and reporters work independent of deskcontrol in many instances. In sum, the relationshipbetween this editor and the reporters appears to bea2 Boston After Dark. Inc., 210 NLRB 38, 41 (1974).'a See Boston After Dark. supra at 41-42.94 Harwood stated that the hiring process for reporters commenced inone of four ways: (I) the "old boy network," i.e., referrals from otherreporters or friends in the industry, as with Garreau's recommendationshere; (2) established reputation, where the Post actively seeks a "knownreporter"; (3) transfers; and (4) formal. "over-the-transom" applications.cooperative and informal, although certain lines ofauthority do exist.95Another national assistant editor performs"swing" work and special projects. At the time ofthe hearing, former Night Editor Crenshaw hadbeen transferred to this position. The "swing"editor does a variety of tasks: he fills in on thebureau desk I day a week, he replaces the nighteditor, and he works as project editor, reviewinglong stories for Sunday's paper. In addition, he fillsin for the national editor on weekends. This swingeditor does not control a regular group of report-ers, as do other editors in the national department,although there are usually two reporters on dutyduring the weekend.The Employer contends that because the swingeditor replaces the national editor, a national assis-tant editor, and the night editor, the positionshould be excluded from the unit. However, wehave decided that the night editor and the nationalassistant editor's position occupied by Garreaushould not be excluded, and the Employer does notcontend, nor does the record show, that the 1-dayjob as projects editor, in which the editor movescopy, establishes a basis for statutory exclusion.There remains for consideration the swing edi-tor's substitution for the national editor on week-ends. As the Employer concedes, the swing editorand AME divide management of the national deskon weekends. Moreover, there are only two report-ers on Saturday and one on Sunday available forassignments. Of greater significance, almost allweekend assignments have been made in advance.Crenshaw testified that if a story breaks on a par-ticular beat, the swing editor calls the reporter re-sponsible for that beat. These facts, without more,do not establish that the swing editor should beclassified as a supervisor. The weekend substitutionfor a supervisor, while somewhat probative on itsface of the status of the editor, cannot obscure theactual facts relating to his activities during suchsubstitution. The AME or national editor rotate re-sponsibility for the department on weekends. More-over, staffing is small and is prearranged in termsof most assignments. Thus, there is little room forindependent judgment or discretion. Accordingly,we conclude that this national assistant editorshould not be excluded from the unit.969s Garreau's relationship to reporters may be somewhat similar to thatof the national and deputy national editors but the exclusions of the latterare based on supervisory functions other than editorial functions.9s The Employer seeks to exclude a third national assistant editor posi-tion, which was vacant at the close of the hearing. Since this contentionis based on the Employer's arguments concerning the other national assis-tant editors, who have not been excluded, and, as the record does notdemonstrate to the contrary, we will not exclude this position as supervi-sory or managerial.202 THE WASHINGTON POST COMPANYB. Metro DeskThe metro department is responsible for cover-ing Washington, D.C., its suburbs, and Marylandand Virginia. It includes four main sections: Dis-trict, Maryland, Virginia, and Weekly. Headingthis section is the AME-metro. Beneath the AMEis the assistant (deputy) metro editor, whom theEmployer asserts is a supervisor or managerial em-ployee. There is an editor for each of the four mainarea sections of the metro desk. The Employer alsoclaims these four editors are supervisors or man-agerial employees. The Employer also seeks to ex-clude four assistant editors, the night metro editor,the district day and district night editor, the copyaide supervisor, and the copy chief, alleging theyare supervisors under the Act. In addition to theabove-mentioned editors, the metro section em-ploys approximately 90 employees: several editorswhose exclusion is not sought here, approximately60 reporters, and numerous aides, messengers, andclerks.The deputy metro editor, Tom Wilkinson, is theprincipal assistant to the AME. Metro AMEDownie testified that Wilkinson helps prepare thebudget for the department. Downie also describedthe hiring process for the metro desk. He testifiedthat there are three hiring methods used at thePost.97One method involves unsolicited applica-tions, which are screened first by the AME-person-nel, Elsie Carper. Carper fowards applications toDeputy Editor Wilkinson, who further screensthem. Negatively rated candidates receive no fur-ther review; however, if Wilkinson considers anapplicant worthy of further consideration, he for-wards it to the AME. The AME, if interested, maythen invite the area editor's opinions, and, togetherwith the AME, the deputy editor, and the areaeditor, interviews the prospective hire. If the metroeditors desire to hire a reporter, Executive EditorBradley and Managing Editor Simons will be noti-fied. They review the applicant's qualifications andmay accept the hiring determination without fur-ther review, or they may conduct further investiga-tion or interviews.Potential reporters may also be referred to themetro department through "word-of-mouth" fromreporters, editors, or friends. Finally, the Post en-gages in active recruitment to fulfill coverageneeds or affirmative action programs. The metrodepartment is an entry point for young reporters,and the turnover is larger than on other desks. It isalso the largest news desk, and the hiring needs areconcomittantly great. The district and other area97 Compare fn. 94, above.editors are involved in these selection processes, asdescribed more fully below.The Union concedes that the deputy metroeditor is involved in the hiring process. Further,the record indicates that Wilkinson is acting AMEfor the 2 days a week that the AME is not presentin the department, and during the AME's vacation.We also note that the Guild's claim that only theAME is a supervisor in the metro department isparticularly untenable in light of the fact that thesupervisor-to-employee ratio would then be 1:99.Although it is clear that the executive and manag-ing editors maintain an ultimate control over theoperation of the news department, this does notmean that there is no effective supervisory or man-agerial direction at the lower editorial levels. Onthe basis of this record, particularly in light of Wil-kinson's role in hiring, we conclude that the deputymetro editor position is a supervisory one and mustbe excluded from the unit.98The four area editors are responsible for beat andgeneral assignment reporters who report directly tothe editor. Fred Barbash, the Maryland editor, isresponsible for the coverage of news within theMaryland jurisdiction. There are 11 reportersworking in the Maryland section and operatingfrom outgoing bureaus which Barbash oversees. Anumber of reporters cover particular beats-cityhall or the courts-while others are available forassignment to stories as they occur. Although theAME generates ideas on the particular stories thesection should cover, Barbash is free to initiate anddirect stories. If another reporter is needed tocover news in Maryland, he may meet with an-other area editor and secure a reporter temporarily.More permanent transfers within the metro depart-ment result from recommendations by the areaeditor, but the final decision is made by the AME.Barbash, as well as all editors, including the AME,edits copy, and may return copy to a reporter withdirections to revise it. In these circumstances, theeditor and the reporter discuss the need for thechanges. The AME reviews all major area storiesbefore deadline, as does Wilkinson. As notedabove, the Maryland editor interviews prospectivehires referred by the deputy editor or AME. Rec-ommendations are made to the AME, who, alongwith the executive and managing editor, retains theultimate authority to hire.Virginia editor, Judy Nicol, and District editor,Herb Denton, operate similarly to the Marylandeditor. There are 11 reporters working for the Vir-ginia desk. These reporters are rarely observed bythe AME, although he does read their copy. The98 Bulletin Company. supra at 349.203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVirginia editor insures that the beat and general as-signment reporters provide the paper with ade-quate coverage of Virginia. Like Barbash, Nicol in-terviews prospective employees who may work inthe Virginia section. Denton, in addition to over-seeing the largest group of reporters, is also active-ly involved in the Employer's affirmative actionprogram.Another section of the metro desk is the Weeklysection, which evolved from the Panorama sectionof the newspaper. Panorama had been a soft newsweekly section, appearing separately within thepaper but under the metro desk. The Companysubsequently decided to publish three general sec-tions once a week concentrating on Virginia,Maryland, or District news, respectively. WeeklyEditor Stan Hinden utilizes a staff of 12 employees,including 2 assistant editors, several reporters, andnews aides. Testimony of AME Downie and assis-tant Weekly editor, McCallister, indicated thatHinden was involved in the decision to hire part-time copy editors, interviewed prospective employ-ees, and made recommendations to the AME.Although the Union contests the supervisorystatus of these four area editors, it concedes thatthey have made recommendations with respect tothe hire and transfer of employees on the metrostaff, have authorized overtime for reporters, andhave required rewrites. The Guild primarily arguesthat the editor's effectiveness and exercise of inde-pendent judgment in these matters are nonexistentbecause of the daily control of the AME. Howev-er, the record establishes that the Virginia, Mary-land, District, and Weekly editors handle assign-ments to beat reporters, are involved in changingbeats, and approve overtime of the 5-30 reportersunder them. On the basis of this record, which es-tablishes the frequent independent exercise of var-ious supervisory powers by the area metro editors,we conclude they are first-line supervisory person-nel who must be excluded from the unit.99The night metro editor, Bill Brady, works from3 p.m. until approximately 11 p.m., and is the rank-ing editor on the metro desk after 8 p.m. His initialduties upon arrival at the Company include study-ing the daily assignment sheet, participating in edi-torial planning, and editing copy for content. Afterthe day editors, including the AME, depart fromwork, Brady observes late news developments.During this time, two unassigned reporters arescheduled, as well as the night District editor, BillElsen. Reporters who finish their assignment earlymay also be present on the metro desk. Brady as-signs work to these reporters as necessary to inves-9g Bulletin Company, supra, 226 NLRB at 350-351: The News-JournalCompany, 227 NLRB 568 (1976).tigate and write late-breaking stories. This editoralso reshapes the metro page as the importance ofnews items or stories change during the evening.On occasion, Brady telephones the AME to discussthe advisability of such restructuring. The AMEalso monitors late news stories from his home, andsometimes calls the night editor to analyze thenews and decide what, if any, action should be pur-sued. The record also reveals that Brady once rec-ommended the disciplining of a reporter, but theAME independently reviewed the situation beforeinstituting the discipline. Also, Brady has studiedthe affirmative action needs of the metro desk.The Employer argues that the night metro editoris a supervisor primarily because he can assignwork to reporters and is the highest ranking editoron the metro desk during the evenings. However,the record indicates that the discretion used in as-signing stories to reporters is limited, both becauseof the small number of reporters assigned to thenight metro operations and the nature of the storiesassigned; i.e., fast-breaking, late-developing storieswhich the paper is required to cover. Such respon-sibility is in keeping with the Employer's standardsfor preparing a quality newspaper, and is essential-ly "production" work.00°°Indeed, the limited dis-cretion of the night metro editor is further illustrat-ed by the fact that the AME calls on occasion todiscuss with the editor the need for proper cover-age. And it is for this reason, i.e., that the AMEkeeps in contact with developments on the metrodesk, that we find unpersuasive the argument that,because Brady is the ranking editor during theevenings, he is a supervisor.101Accordingly, weconclude that the night metro editor should not beexcluded from the unit.The copy aide supervisor, Paul McCarthy, re-ports to the AME-metro. He is in charge of the 21messengers and copy and news aides utilized bythe metro department. The record establishes thatMcCarthy is responsible for the hiring of the copyaides. The Guild does not contest this fact, butargues only that, because this position has been in-cluded in the unit since prior to 1970, it should notbe excluded now. However, we have rejected thisargument for purposes of this case,102and thuswill exclude the copy aide supervisor as a supervi-sor within the meaning of the Act.The metro copy desk is responsible for the finalediting of all metro copy. The copy desk makes'00 See National Broadcasting Company, Inc., 160 NLRB 1440 (1966);The Herald Star, Canton Division, Thomason Newspapers, Inc., 227 NLRB505 (1976).o01 Cf. Shadecrest Health Care Center, 225 NLRB 1081, 1082 (1977);Sol Henkind, an Individual, d/b/a Greenpark Care Center, 231 NLRB 753(1977).102 See discussion at sec. 1, supra.204 THE WASHINGTON POST COMPANYsure that the copy is grammatically correct. In ad-dition to editing copy, the copy desk writes head-lines. The chief copy editor, Rick Reikowsky per-forms some of the copy editing work. However,the bulk of that work is performed by the six toseven full-time and six to seven part-time copy edi-tors.The chief copy editor assigns copy editing andheadline writing to the editors who sit on the desk.He also reviews the work of the individual copyeditors. The metro chief copy editor also deter-mines the schedules of the copy editors and ap-proves overtime. The record also indicates that thechief copy editor has hired employees in the past,but recently has hired only part-time copy editors.Moreover, Reikowsky on one occasion dischargeda copy editor.Although we have determined elsewhere in thiscase that some chief copy editors are not supervi-sors, we conclude based on all of the above thatthe metro chief copy editor is a supervisor whoshould be excluded from the unit.'03In addition to the four area editors, there are sixsubordinate area editors, including a day Districteditor, a night District editor, and assistant Virgin-ia, Maryland, State, and Weekly editors, who theEmployer asserts should also be excluded from theunit.Judy Mann is the incumbent day District editor.As described by various witnesses, Mann's functionis to work with some of the metro reporters to de-velop stories. Reporters and editors maintain con-tact with each other as a story is covered. Theeditor is a resource guide for the reporter and mayhelp shape or direct a story. Testimony by formerassistant editors, Hanrahan and Barker, indicatesthat reporters also investigate and develop storieson their own initiative. As noted above, the AMEand area editor also provide direction and analysisfor the stories and issues they desire to be covered.The record is not clear on how many reporters theday District editor edits. It does indicate that, likeother metro editors, Mann spends the bulk of hertime editing for content the product of the report-er. In addition to these general editorial duties, theday District editor is the ranking editor on Sunday;it appears that the AME works on Saturday. Al-though the Employer asserts that the day Districteditor and other subordinate editors discussed hereare involved in hire and discharge decisions, thereis little direct evidence of such participation. TheEmployer relies primarily on the argument that aconflict of interest between these lower-rankingeditors and the reporters exists by virtue of the as-103 Bulletin Company. supra, 226 NLRB at 351.signing and editing process, and because of thistheir exclusion from the unit is warranted.The Board has recognized that not all directionor involvement by editors with reporters in thenews industry is supervisory in nature. Thus, theBoard has found that where editors assign report-ers to events by mutual consent, and the editor'sprimary duty is to check the quality of the copyand require unsatisfactory copy to be rewritten, theeditor's authority was clearly routine and not su-pervisory.'04Indeed, the Board has noted that al-though editors may have been delegated the re-sponsibility for the efficient function of the news-room, such responsibility sometimes calls for theexercise of only such judgment and execution ofonly such tasks as appropriately fall within thescope of the newswriting craft or profession.'°5Inour opinion, the record establishes that althoughthe day District editor, as well as the assistantMaryland, Virginia, and State editors, assign workand provide direction to reporters, the nature ofthe relationship is not supervisory but that of aworking leadman. Even though some of the assis-tant editors have engaged in interviews with pro-spective employees, or have made comments to su-perior editors regarding the quality of a reporter'swork, that is insufficient to render these editorialpositions supervisory, especially considering thefact that there are two higher levels of supervi-sion-the area editor and AME in charge of themetro department.The assistant Weekly editor, Mason McAllister,is involved in the layout, graphics, and productionof the Weekly section. Another editor, Ann Mar-iano, primarily does layout. McAllister, like Hindenand Mariano, contacts freelance writers. Althoughthe photographer generates some of his own as-signments, McAllister may also make assignmentsto him. McAllister is in charge of the Weekly sec-tion during Hinden's absence, but the record indi-cates that, prior to his vacations, Hinden lists andinforms McAllister of many of the tasks required tobe performed.Contrary to the Employer, we do not find theassistant Weekly editor is a statutory supervisor.The Weekly group in the metro department is asmall operation of approximately 12 employees. Wehave found above that the Weekly editor, Hinden,is a supervisor of this group. Some of the employ-ees for Weekly have set tasks, such as layout.There are not many reporters, and Hinden effec-tively heads the department. The evidence onMcAllister's supervisory authority is not persua-104 The Peoria Journal Star. Inc., 117 NLRB 708. 710 (1957) TheHerald Star. supra.'o 1 NVaional Broadcasting Corporation. supra.205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsive, and we therefore decline to exclude thiseditor from the unit.C. Style DeskStyle was introduced as a new separate sectionto the newspaper in late 1968. As described byAME Shelby Coffey, this section was a transforma-tion of the "traditional women's" section of thenewspaper, and contains feature articles-longer,in-depth stories about particular people or issues-as well as regular news stories on, among otherthings, entertainment, society, travel, and food. Inaddition to the daily Style section, the newspaperproduces a Thursday Food subsection, as well asArts, Travel, Living, and Show subsections onSunday. The Style desk, as with other departments,is headed by an AME.106Under the AME are var-ious editors whom the Employer seeks to exclude:deputy editors for culture and feature stories, pro-jects editor, night editor, copy chief editor, two as-sistant editors, and editors for Travel, Living, andtwo for Food. There are approximately 30 report-ers107who work for the Style section, and 14copy editors. 08The AME takes responsibility for hiring report-ers and editors for the Style section. Reporters orsubordinate editors sometimes make suggestions onpossible candidates for hire and on occasion attendlunches or dinners with prospective hires. In theseinstances, the AME also interviews the prospectivereporter or editor, or may consult with the execu-tive editor concerning salary offers.109The finalhiring decision within the department rests withthe AME. The AME also makes determinations ondaily matters such as schedules, vacations, andtravel.The AME generally works 9:30 a.m. to 7:30p.m., or later, as necessary. The AME may alsowork weekends. Moreover, the AME keeps in con-tact with the night crew, since he receives the"capital" or first edition of the newspaper, and maycall the Style desk with suggestions and recommen-dations.During the week, the AME holds two dailynews conferences in his office, which are attendedby various editors. The first of these meetings lasts'O6 The current AME, Shelby Coffey, was installed in July 1976.101 This number includes approximately 15 "critics."108 In addition, there are four news aides, two full-time and sevenpart-time copy aides, and a confidential secretary.o10 Several examples of this process were described at the hearing.Nancy Collins was suggested as a qualified candidate for a reporter posi-tion by, among others, deputy editor (features) Sandy Rovner and report-er Sally Quinn. Collins was hired after interviews with AME Coffey, andAME (personnel) Elsie Carper, Managing Editor Howard Simons, andExecutive Editor Ben Bradlee. Similarly, when a reporter appeared to beleaving the paper, several editors, including AMEs of Metro and Foreignas well as Style, spoke to the executive editor in an attempt to retain theparticular reporter's services.only a short time. At this meeting, the editors dis-cuss the news budget 0 and the proposed lengthfor the stories. The second news conference in theStyle department is held later in the day, when thenight and copy chief editors are present. The edi-tors discuss possible stories of interest to the Stylesection which may develop over the next few days,and longer feature stories which are ready to beprinted or are being prepared."' In addition todiscussing the various stories and deciding whichshould be pursued, the editors also suggest and dis-cuss which reporters should be assigned to the sto-ries. The AME retains ultimate authority to decideassignments. Indeed, on certain occasions whenthese second meetings are not held, the AME willmake the necessary assignments himself. Thus, as-signments may be made by the AME when discuss-ing and approving story ideas and projects directlywith reporters, or with reporters and their editors.For example, AME Coffey discussed with reporterMichael Kernan a series concept on the Americanfamily. The AME and reporter developed the idea,and AME Coffey closely guided the early stories.After the series ran in the newspaper severalmonths, one of the deputy editors also started edit-ing the copy. The edited copy was then forwardedto the AME for review. Such occurrences are notuncommon in this department.The special projects editor assists in developingstory ideas for Style desk reporters. This title wasnewly created in January 1977, and assumed byPhil Smith at that time. In this role, Smith readsnumerous publications and converses regularlywith reporters to evolve concepts for articles. Theprojects editor also maintains the writing projectslist, which details major long-range stories that re-porters are working on so that the style desk maykeep track of those stories. In line with projectduties, this editor deals with freelancers and maypurchase freelance work and determine the amountto be paid. In this latter regard, the editor usuallymakes payments within a particular range, and theAME often reviews the fee decisions. According toCoffey, the projects editor in 1977 undertook acontinuing self-study project of the style desk withthe object of analyzing the budget and functions ofthe Style section.The projects editor also edits the work of fourwriters. Smith edited work prior to assuming hisposition and retained this duty when he becameprojects editor. Smith also is one of several editorswho act, on a rotating basis, as AME on Sundays." 0 The news budget is a listing and brief description of the stories ofthe day for the sections.I l The lists of events ("up-comings") and features ("take-outs") dis-cussed at this meeting are prepared by news aides prior to the meeting.206 THE WASHINGTON POST COMPANYMoreover, Smith is one of three editors who substi-tutes for the AME during the latter's vacations ordays off.Based on the foregoing, we conclude that thespecial projects editor is a managerial employeewho should be excluded from the unit. We notethat the projects editor is responsible for a projectto study the Style section. While the exact natureof this project was not explicitly defined at thehearing, it is clear that it encompasses proposals forrevising the Style section and that the analysis con-tained therein may lead to significant changes inthe department. In these circumstances, we believethat the projects editor should be excluded. 1 2The two deputy editors in the department,Sandy Rovner and Chris Williams, are involvedwith general features and cultural affairs, respec-tively. There are four to six writers who report toeach deputy editor. These writers are responsiblefor covering social events, such as White Houseparties, or cultural events, like ballets or televisionprogramming. The assignments for these stories areusually made during the editorial conferencechaired by the AME. However, the deputy editorcan order a reporter to undertake a certain project.On the other hand, many of the stories covered bycultural or general feature writers are generated bythe reporters themselves. For example, the dancecritic determines which ballets to cover, and howto write the story on the ballet. Reporters and edi-tors speak freely concerning the scope and mannerof reporting on various events. The deputy editorsread the reporter's copy for content,' 3and mayrequest that the story be altered, cut, or reshaped.However, the content of stories prepared by criticsis rarely changed, since the critic's job is to analyzeand give his opinion about a particular event.The deputy editors, who the Employer contendsare supervisors or managerial employees, usuallywork from 10:30 a.m. to 7 p.m. Together with theprojects editor and the night editor they substitutefor the AME on a rotating basis during the AME'sabsence. Reporters inform the deputy editors oftheir desire for time off, which is usually granted ifstaffing requirements are met. Reporters also speakto the deputy editors to request certain stories orduties. The deputy editors discuss these requestswith the AME. In addition to these duties, Rovneris the Sunday editor of the Style section. However,most of the stories for the Monday section havebeen assigned prior to Sunday. Both Rovner andWilliams may contact freelancers to produce sto-ries for the section. While each may select the free-112 See Bulletin Company. supra, 226 NLRB at 358. Compare our dis-cussion of the position of deputy editor in the Financial section, infra.113 If the writer covers a night event, the night editor will edit copy.lancer desired, Coffey has expressed his opinionabout various freelancers to the deputy editors.Further, the amount authorized to be paid free-lancers is within parameters set by the deputy edi-tors' superiors. Moreover, these freelance arrange-ments may be worked out with staff reporters aswell as outside writers, but Coffey's approval mustbe secured.The Style section also utilizes two assistant edi-tors who read and edit reporter copy for content.These two assistant editors have less authority thanthe deputy editors. In addition to their editingduties, they work with four to six reporters or crit-ics in a manner similar to that of the deputy edi-tors. That is, the assistant editors may direct andassign reporters to particular stories, although thisis a process in which the reporter may express dis-agreement with the direction or assignment. Theassistant editors also participate in the daily confer-ences held in the Style department. The recordalso indicates that the assistant editors, with theother ranking editors in the section, participated inthe realignment of the department's reporters andcritics and the manner in which copy would becontrolled.Based on this record, we conclude that thedeputy editors are supervisors under the Act, butthat the assistant editors are not. It is evident thatthe relationship between the deputy editors and thewriters and critics is relaxed and informal. Report-ers argue with editors over content and assign-ments, and deputy editors often agree with report-ers on these issues. Reporters also generate theirown assignments. Nevertheless, it is clear that thedeputy editors can and do give assignments to re-porters, including critics. The deputy editors alsohave been consulted about prospective personnelchanges, including hires. Further, they participateon a regular basis in the editorial conference wher-ein the decisions on assignment and direction of theStyle writers are made. As this record shows thatthe deputy editors possess and exercise supervisoryauthority, we shall exclude them from the unit.''4The assistant editors do not possess the samedegree of supervisory authority as do the deputyeditors. Thus, although consulted about the realign-ment of the Style section, it is evident that they donot participate in the hiring or discharge of em-ployees. Indeed, their primary contact with the re-porters is based on development and execution ofstories. The direction by the assignment editors ismore akin to that of an experienced newspaperperson then that of a supervisor. 1 In the absence"4 Bulletin Company. supra, 226 NLRB at 354.11 See Suburban Newspaper Publications. supra, 226 NLRB at 156.207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof evidence of the exercise of independent judg-ment in responsible direction or policy matters, weconclude the assistant editors are not supervisors ormanagerial employees.In addition to the day editors discussed above,there is a night editor for the Style section. JamesYenckel, the current night editor, arrives at thePost in time to participate in the second Style con-ference, and is informed of placement and layoutdecisions for the section. He also does substantialediting of copy as night editor. Many of the storiescovered by the Style section occur during theevening, and the necessity for editing these storiesis the responsibility of the night editor.Yenckel also edits the Living and Travel sectionstories for the Sunday Style section. The editing atnight for the Style section involves reviewingheadlines as well as editing for content. Yenckelmay determine that a story needs to be rewritten,and can require a reporter to do so. Yenckel alsomonitors breaking news stories, and may call a re-porter to cover an unplanned event. Because ofsuch developments, Yenckel can determine storylength and location. Yenckel may also change thelayout plans for the section. In doing so, he decideson whether to "play" or "kill" a story; i.e., wheth-er to publish a reporter's copy. Yenckel is the rank-ing editor working in the Style department fromapproximately 7:30 to 12 p.m., but Coffey receivesthe capital edition of the paper and stays in contactwith Yenckel concerning stories.Based on the record, it is evident that Yenckel isessentially involved in production work. The as-signment of reporters and the duty of checking thequality of the reporters' work is routine.116 Thenight editor's work involves considerable personalresponsibility and good judgment, but is not of asupervisory nature.l17That the night editor exer-cises these responsibilities when the AME is notpresent does not require a contrary result.As in other departments of the paper, the Styledepartment uses copy editors who read and correctreporter copy for typography, grammar, accuracyand the like. In Style there is a chief copy editor,Robert Kelleter. There is also a principal assistantwho carries out most of the assignment responsibil-ities.'"8 Kelleter is closely involved in the layoutdecision for the section. He designs page I of theStyle section, and also plans artwork for the sec-tion. With respect to hires, Kelleter makes recom-mendations to the AME after giving a copy editora tryout. Kelleter also informs Coffey of perfor-mances of copy editors."6 The Peoria Journal Star, supra, 117 NLRB at 711.7 Post-Newsweek, supra.'8 The Employer does not seek to exclude this position.We do not agree with the Employer that Kel-leter's recommendation or "tryout" candidate re-quires a determination that he is a supervisor.""We note that the assignment functions have beendelegated by Kelleter to an assistant editor, yet noclaim is made that the assistant editor is therefore asupervisor. We thus decline to exclude this positionfrom the unit.Within the Style section are special subsections,each headed by editors whom the Employer con-tends are supervisory or managerial employees.The Living section is a separate section of thepaper appearing each Sunday, and is concernedwith domestic arts, crafts, architecture, and thelike. Sara Booth Conroy became Living editor in1971. The Living editor spends the majority of hertime writing articles; Conroy writes at least onepiece a week for the Living section. Conroy's ma-terial is edited by Night Editor Yenckel. Conroyalso does the layout for the Living section. In addi-tion, she reviews the copy of columnists and free-lancers, and decides what items will be placed inthe Living section.'20In this regard, the Livingeditor contacts and reviews the work of free-lancers, selects material for placement in the news-paper, and arranges payment of between $35 and$75 an article. There is no set budget for theLiving section for the purchase of freelance work;however, payments are within the range notedabove. Conroy may also request that reporters ornews aides at the Style desk write small pieces forthe Living section. In so doing, Conroy approachesthe AME for permission if the work is to be per-formed on the Employer's work time; otherwise,Conroy treats the employees as freelancers andmakes payments accordingly. One news aide workspart time for the Living section; this news aide alsoworks for the Food section. The record indicatesthat Conroy probably participated in interviewing,along with the Food editors, applicants for the aideposition and apparently expressed preference tothe AME for a particular applicant. However, it isclear that the Food editors had input in the selec-tion of the aide and that the ultimate hiring wasdone by higher management.Based on the foregoing, we conclude that theLiving editor is not a supervisor or managerial em-ployee. The Employer's allegation of supervisorystatus rests primarily on the one recommendationregarding a news aide and a recommendation that aparticular reporter transfer to write a column forI19 See discussion of metro copy editor, supra.120 Although there is a regular column by writer Henry Mitchellwhich usually appears within the Living section. the Employer does notassert that the Living editor's relationship with this writer and thiscolumn is supervisory in nature.208 THE WASHINGTON POST COMPANYthe Living section. The former exercise of author-ity was both shared and limited, as detailed above.With respect to the "transfer" of the reporter, itappears that the Living editor recommended thatthe reporter write a weekly column, but that therecommendation was not implemented for approxi-mately a year. This sporadic and limited exercise ofauthority, as such, does not demonstrate supervi-sory status. Nor do we conclude that the authorityto purchase freelance material proves managerialstatus.'2' Finally, there is no potential for conflictof interest with respect to whether a particular em-ployee will be permitted to write an article oncompany time for the Living section since it is theAME, not the Living editor, who makes that deci-sion. If the AME decides that a reporter cannotwrite the article on company time, then the Livingeditor may contract with the employee, but thatmerely creates a freelance situation, not an employ-ee-supervisor relationship. Although the editor hassome discretion in making payments for freelancematerial, it is clear that such payments are madewithin set parameters. Finally, the editor's partici-pation in planning what will appear in the sectiondoes not demonstrate managerial status. Choosingstories for placement in the newspaper is not amanagerial decision, but rather a journalistic andtechnical judgment as to the importance of thestory to the paper's readers and the manner inwhich to bring that story to the reader's atten-tion. 122The Employer publishes a Travel section onSundays and may include travel material in thepaper during the week. Morris Rosenberg, theTravel editor at the time of the hearing, has been aPost reporter for 22 years, and since 1967 has beeneditor of the Travel section. Like the Livingeditor, the Travel editor is responsible for selectingmaterial to be placed in the Travel section. Most ofthis material is procured from freelancers. Thenumber of pages available for Travel articles isusually dependent on the amount of advertising fora particular week; accordingly, the Travel sectionmay appear as a separate section or as part of an-other section of the newspaper. There are no otheremployees besides the Travel editor who work onthe Travel section.In addition to selecting and paying for freelancematerial, the Travel editor also utilizes a budget totravel for investigatory trips. The budget for theTravel section is included in the Style sectionbudget, and is determined before each fiscal year.Small trips may be taken without prior approval ofthe AME. Travel which requires a large expendi-121 See Boston After Dark, supra.122 See Bulletin, supra at 359.ture of the budget is usually cleared through theAME. Rosenberg has discretion to pay freelancersa fee usually amounting to between $25 and $100,with an average fee of approximately $75.It is evident from these facts that the Traveleditor is not a managerial employee as asserted bythe Employer. In preparing the section, the Traveleditor is limited to a predetermined number ofpages and a budget determined by superiors or bycircumstances in the Style section. The exercise ofjudgment in purchasing freelance material and de-ciding what trips to embark on does not amount tothe use of discretionary judgment in implementingor determining employer policy. Accordingly, wedecline to exclude the Travel editor from the unit.The last special subsection in the style depart-ment under consideration here is the Food section.This section appears every Thursday and prior tosome holidays. There are two editors in the Foodsection: Executive Food Editor William Rice andFood Editor Marian Burros. The Food section alsoshares a news aide with the Living section, utiliz-ing that news aide 4 days a week. Like other edi-tors of the Style subsections, the Food editors pre-pare their subsection for publication, write theirown articles, procure freelance work and read sub-mitted manuscripts for publication. It appears thatthe executive food editor has more responsibilityover budget matters such as travel and compensa-tion for freelancers than does the food editor. Tripstaken by these editors are approved in advance bythe AME. Payments for freelance material rangebetween $40 and $100 which is the "going rate."Compensation above these rates is usually ap-proved by the AME pursuant to a recommendationby the executive food editor. When the news aidewas hired for the Food and Living sections, theFood editors interviewed the applicants and madea recommendation to the AME. The AME con-sults the executive food editor on evaluation of thenews aide, but does that evaluation himself. Thenews aide does some writing, as well as clericaland production work.'23Contrary to the Employer, we find that neitherthe executive food editor nor the food editor quali-fies as a supervisor or managerial employee. If bothof these editors were found to be supervisors, thesupervisor-to-employee ratio would be 2-to-1. Fur-ther, it is clear that the AME makes the ultimatedecisions on hiring and other personnel matters and12 When Marian Burros, the food editor, was hired, she was first con-tacted by Executive Editor Bradlee. She was interviewed by Bradlee andother Post eecutives. She met with Executive Food Editor Rice. but itis clear that the decision to hire Burros was made by higher Post authori-ties. The Company does not rely on Rice's exercise of authority with re-spect to the hire ofr Burros in urging a supervisory finding here.209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat with respect to the news aide any authority ofthe editors'24is both shared and very limited. As-signments of work and evaluations are clearly rou-tine, or based on news, not supervisory, judgment.Moreover, consistent with our discussion concern-ing other subsection editors, we do not find the au-thority to use freelancers to be managerial innature.D. T. V. Channels EditorThe Employer seeks to exclude the editor of"T.V. Channels," the Sunday supplement whichcontains listings of area TV programs for the week.In addition to the seven or more pages of programlistings, T.V. Channels includes movie summariesand highlights of certain television shows. Further,there are cover stories and, on occasion, other arti-cles. The supplement also includes advertisementsand puzzles. T.V. Channels falls under the jurisdic-tion of the AME for that magazine and the Week-end and Comic sections. There is a T.V. Channelseditor, Lawrence Laurent, as well as news aideswho work in the department.The T.V. Channels editor writes the highlightsof various programs as well as summaries ofmovies. The editor also prepares listings of localTV programs, and does layout work for the sup-plement in conjunction with the AME. The editorselects the cover for the publication and coordi-nates the procurement of an article in conjunctionwith that cover. Laurent writes the cover articleapproximately 26 weeks and a freelance or Post re-porter writes the story the remaining 26 weeks.The AME or the TV editor goes to the AME of aparticular section of the paper from which thestory for the T.V. Channels is to be written, e.g., ifthe cover story involves a dance program, theeditor may go to the AME of the Style section torequest that the dance critic or a particular Stylewriter prepare the article for the lead story. TheAME over T.V. Channels or the editor also mayfirst approach the writer to see if the writer is in-terested in writing such a story, and then securethe permission of the AME for that writer to draftthe article. On occasion, these stories are writtenon freelance time which requires the TV editor tomake a payment of approximately $75 for thepiece. A TV editor may also procure articles fromoutside the newspaper for which freelance fees arepaid.In addition to the editor, several news aideswork in the T.V. Channels department. These in-clude part-timers as well as a full-time news aide.The editor of the T.V. Channels has interviewed121 It appears that the executive food editor exercises more "author-ity" in this area than the food editor.prospects for the news aide slots. The AME alsohas been involved in the hiring of the part-time andfull-time news aide positions. The news aides areresponsible for correcting and changing televisionlogs that appear in the T.V. Channels and in thedaily newspaper.'25The news aides may also getthe names of guests on public affairs programs. Inaddition, they go over the mail, type, file, and pre-pare copy. When the editor is on leave, the full-time news aide is in charge of the department.The record does not establish the T.V. Channelseditor as a supervisory or managerial employee. Itis clear that this editor's primary responsibility ispreparing the TV listing and insuring the comple-tion of the publication for Sunday printing. In addi-tion, the editor has primary responsibilities forwriting or procuring columns to be placed in T.V.Channels. There is no evidence that the editor ex-ercises supervisory authority with respect to thenews aides. Moreover, the record shows that theprocurement of freelance material is highly struc-tured, many times coming from other writers onthe newspaper, and that the payment of freelancefees is fixed. On these facts, it is clear that the TVeditor should continue to remain in the unit.E. Outlook and Book WorldOutlook is a Sunday section of approximatelyeight pages which incorporates news analysis, in-depth articles, and the editorial and op-ed pages forthe newspaper.26An AME is in charge of boththe Outlook and Book World sections, althoughthe AME, Harry Rosenfeld, spends the majority ofhis time supervising the Outlook section.'27In ad-dition to the AME, the Outlook section utilizes aneditor, Alexander Horne, and two assistant editors.The Employer contends that the editor of Outlookis a supervisor.The approximately six articles a week whichappear in the Outlook section are obtained by thenewspaper in one of four ways. Approximately 20-40 manuscripts a week are sent to the newspaperunsolicited and are read by the editors. However,the editor, rather than the assistant editors, has theprimary responsibility for reviewing these manu-scripts. Those articles which meet the approval ofthe editor are forwarded to the AME for an evalu-ation and determination for inclusion in the Out-look section. Articles are also referred to the Out-look section by other desks if they do not meet the125 The editor of the T.V. Channels does not write television reviewsfor the weekly paper. This is performed by a regular Style writer, JohnCarmody.126 Outlook does not edit or prepare the editorial page which appearson Sunday in the ()utlook section.121 This AME at the time of the hearing also was in charge of specialprojects, such as the Korean scandal investigation.210 THE WASHINGTON POST COMPANYrequirements of that desk but could fit within theformat of the Outlook section. A third manner inwhich articles are procured for the Outlook sectionis through commissioned works. These articles aresecured primarily by the AME, who has set guide-lines and approves the payment for such material.Finally, there are reprints from other news sourceswhich are published in this section. Rates for re-printing such articles are usually set by the publish-er of the article, although some negotiation onprice may take place.As noted above, the editor is primarily involvedin reviewing the manuscripts, speaking with the au-thors, and editing the publications. The two assis-tant editors read and edit manuscripts, but are alsoinvolved in layout, proofing, and production. Theyalso write headlines and perform other copy workwhich the editor reviews.Recently a new assistant editor for Outlook washired. This assistant editor was a former assistanteditor in the Outlook section, and also had workedfor AME Rosenfeld when the latter was AME-metro. The AME solicited the advice of EditorHorne concerning the advisability of hiring theformer assistant editor back into the department,but it is clear that AME Rosenfeld made the finaldecision. Similarly, when a writer was proposed asa columnist for the Outlook section, Horne was in-volved in securing the writer's services. However,another reporter actually introduced the writer tothe Outlook section by notifying it that the writerwas interested in writing for Outlook. The amountto be paid to the writer was set by the executiveeditor. The authority to negotiate final paymentwas delegated to Horne, who persuaded the writerto accept an offer below the maximum set by theexecutive editor. With respect to discipline, therecord indicates that on one occasion the AME re-quested the editor to instruct one of the assistant'sto perform at a better level.Based on the foregoing, we cannot agree withthe Employer that the editor of the Outlook sec-tion is a supervisor or managerial employee. Theeditor primarily reviews manuscripts and performsproduction tasks. The editor's involvement inhiring and discipline is clearly attenuated and doesnot rise to the level of supervisory authority as en-visioned in Section 2(11) of the Act. This is true es-pecially considering the fact that there are onlythree employees in the department, which isheaded by an active AME who spends the major-ity of his time supervising the content of the Out-look section. We do not believe that the "substitu-tion" by the editor for the AME during the latter'sabsence otherwise indicates supervisory status here.Nor do we find the evidence regarding paymentfor freelance work, or contracting with writers toprepare articles for the Outlook section, sufficientlymanagerial in nature to warrant the exclusion ofthe editor here.The Book World section is responsible for thepreparation of a weekly publication devoted toreview of literature, the daily book reviews, andsections on special types of books. As indicatedpreviously, an AME heads both the Book Worldand Outlook sections. However, the AME spendsonly approximately I day a week reviewing BookWorld material. There is also an editor of BookWorld, who is not included in the unit. In addition,Book World employs a managing editor, who theEmployer asserts is a supervisory and managerialemployee, three editor/critics, a secretary, and apart-time news aide.Most of the writing and reviewing for BookWorld is done by freelancers. The editor takes thelead role in deciding what books to review, but themanaging editor assists in the selections. Both theeditor and managing editor contact freelancers, al-though the editor has worked out several perma-nent relationships with freelancers for regular re-views. The managing editor has sole responsibilityfor the children's book section of Book World, andarranges with freelancers for review of such books.The range for payment to freelancers is from $75to $200. These fees were set by the editor, and themanaging editor follows set guidelines on such pay-ments.At the time of the hearing, several editor/criticsalso worked in Book World. Thus, one editor wasresponsible for reviews of records, which he eitherwrote himself or secured from freelancers. Thiseditor also wrote a column on paperback books.Another editor is responsible for layout, design,and production of Book World. The editor ofBook World testified that the managing editor"sees that [the work] gets done." The record indi-cates that the managing editor assigns some work,although it is clear that each subordinate employeehas several regular duties to perform, such as re-viewing or layout. When the editor interviewed aprospective transfer for the department, he solicit-ed the managing editor's opinion of the employee.The editor also testified that he told the managingeditor to decide on the status of the part-time newsaide, who was a probationary employee at thetime. The managing editor decided to retain thenews aide, who continues to work in the section.Since this record demonstrates the managing edi-tor's responsible involvement in personnel decisionsand his authority responsibly to direct Book Worldemployees, we conclude that the managing editoris a supervisor and must be excluded from the unit.211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. Photo and Art DepartmentThe Employer maintains a photo and art depart-ment to take photographs and produce graphics forthe newspaper. This department employs approxi-mately 8-9 artists and 14 photographers. The Em-ployer argues that three editors in the photo sec-tion, and the director and assistant director of art,should be excluded from the unit as either supervi-sory or managerial employees.The AME for this department'28is involved inmany of the daily supervisory and managerial func-tions of the photo section. The AME usually worksfrom 9:30 a.m. to 6:45 or 7:45 p.m. during theweek. Assignments, including beat assignments,may be made by the AME, although some assign-ments may be generated by the photographersthemselves. The AME prepares work schedules forthe photographers on a rotating basis. The AMEalso assigns photographers to stories until thephoto assignment editor arrives at the office.As mentioned above, there are 14 photographersemployed in this section,'29as well as 3 aides andthe 3 editors whom the Employer seeks to excludefrom the unit. Photographers are generally presentat the newspaper from 7 a.m. until midnight, al-though photographers may work overtime as re-quired. Shifts during the day are staggered. Ap-proximately five employees in this section work onbeats; e.g., a photographer may be permanently as-signed to cover the White House or Capitol Hill.For those photographers not assigned to a beat, as-signments are generated by stories breaking onother desks. For example, a story may occur whichfalls within the jurisdiction of the metro desk; aperson from metro would call the photo desk andrequest that a photographer be assigned to that par-ticular story. This process is discussed more fullybelow.Picture Editor, Susan Eisert, who arrives at10:30 or 11 a.m., works closely with the nationaldesk and attends Managing Editor Simons' twice-weekly news conferences. Eisert is also involved inassignment of photographers, especially on out-of-town projects, for which she is consulted by theAME. In line with duties connected with nationaldesk pictures, the picture editor presides over theprocurement of and payment for freelance work.The need for freelance photographs arises from thecountrywide scope of the national desk and thelimitation of staffing in the photo department. Incontacting freelancers, Eisert works from a long-es-125 Matthew Lewis was the AME at the time of the hearing, havingassumed that position in approximately December 1976. Lewis is aformer photographer.12g There are three other photographers employed by the Post whowork separately for the Sports, Weekly, and Magazine desks, respective-ly.tablished list and the range of fees to be paid forfreelance work is fixed.The record reveals that Eisert, in conjunctionwith the AME, has reviewed candidates for hireand has made recommendations regarding a pro-motion. Furthermore, Eisert assisted AME Lewisin reviewing and reorganizing the photo depart-ment. This restructuring was carried out shortlyafter Lewis' appointment as AME, and Lewis con-sulted with Eisert and effectuated many of her rec-ommendations.In view of the above, we agree with the Em-ployer that the position of picture editor should beexcluded from the unit. It is clear that Eisert hasbeen a close consultant of the AME, and bearsmajor responsibility for direction within the photosection. The sum of the picture editor's responsibil-ities compels the conclusion that the picture editorshould not be included in the unit because of hersupervisory duties.The photo assignment editor, Ed Heiberger, isresponsible for selecting photographers to fill thecall-in requests from other newspaper departmentsfor photos to accompany stories. When appointed,Heiberger replaced Arthur Ellis, who acted for awhile as a photo assignment editor but without as-suming that title.'30At least half of the time, Hei-berger chooses a photographer for assignmentbased on availability. Of the 14 photographers inthe department, 5 work on specific beats. The re-maining nine congregate in a waiting room for as-signments, although the record reveals that rarelyare all nine present at the same time since theschedule is staggered over shifts from 7 a.m. tomidnight. Thus, availability is a major factor in de-termining assignments in this department. On par-ticular stories, however, the photo assignmenteditor may select a photographer because of hisskill and enthusiasm. After completing an assign-ment, a photographer may call in to the office orspeak to the office by way of a two-way radio, andbe directed to a new assignment. 131 While mostphotographers decide on the method and angle ofshooting a picture, Heiberger may direct photogra-phers to take pictures in a certain manner. More-over, photographs are reviewed by the assignmenteditor, and reprints may be ordered. Photographersare primarily responsible for the printing of film.The night picture editor, James McNamara, per-forms duties at night similar to those done by thephoto assignment editor during the day. The nighteditor is essentially the only editor present Wednes-31o Ellis is designated "chief photographer." The Employer does notclaim Ellis is a supervisor.'I' Testimony indicates that, on occasion, one photographer mayconvey the next assignment to another photographer.212 THE WASHINGTON POST COMPANYday through Friday evenings and on the weekend.He makes assignments, monitors wire photos, anddeals with freelancers. The night picture editormay alter a photographer's hours or call in a pho-tographer at night to cover a breaking story.Based on the record, it is evident that neither thephoto assignment editor nor the night pictureeditor are supervisors or managerial employees.The major task of these editors-the assignment ofphotographers to stories-is largely routine. More-over, neither editor exhibits any other authority orindicia of supervisory or managerial status. Thatone of these editors may direct that a reprint bemade of a picture, or indicate that a certain angle isbetter for a picture, does not warrant a contraryresult. Nor does the fact that Heiberger and McNa-mara saw the reorganization plan conceived byAME Lewis and picture editor Eisert demonstratemanagerial status. Moreover, we believe it relevantthat, were these 2 editors found to be supervisors,there would be 4 supervisors to 14 photographers.We think that these two editors have duties and re-sponsibilities akin to assignment editors, whom wehave previously found herein not to be supervi-sors.132The Employer further maintains that the art di-rector, Terry Dale, and assistant art director,Harold Hoover, are supervisors and managers andmust be excluded from the unit. The art depart-ment is under the overall supervision and directionof AME Lewis. As noted, there are nine other art-ists in the employ of the Post. Four work duringthe day and three during the evening, Mondaythrough Friday; two artists work on the weekend,when neither editor is usually present. The art sec-tion, like the photo section, serves the needs ofother desks of the newspaper. Requests for graph-ics are initiated by a news desk and transmitted tothe art section for completion. If the graphiccannot be finished as requested, the art section con-tacts the originating desk to work out a solution tothe problem.The art director is responsible for assignmentsand schedules during the day. The assignments, ini-tiated by a request as described above, are made onthe basis of predefined designation (e.g., the sameartist draws the weather map each day), availabil-1'2 The Employer argues that Heiberger's position is similar to that ofPicture Editor Brothers in Bulletin Company, 226 NLRB at 354 Hei-berger, like Brothers, makes decisions regarding assignments and pictureuse. However, the Employer overlooks the fact that Brothers was solelyresponsible for evaluating photo desk employees, made final decisionswith respect to hiring, and interviewed candidates for jobs. Brothers,unlike Heiberger or McNamara, also evaluated, promoted, and trans-ferred employees. The record here falls far short of that in Bulletin.Indeed, Brothers' position there appears more akin to that of AME Lewisin the instant case. In this regard, we note that the manager of the pho-tography department was included in the unit in the Bulletin case. Bulle-tin Company, supra., 226 NLRB at 354-355.ity, and specialty. The art director, while perform-ing these responsibilities, also does artwork. In ad-dition to these duties, the art director is involved inthe hiring process in the art section and in makingdecisions about the use of freelancers for the de-partment. Thus, the art director has interviewedprospective hires and discussed them with the per-sonnel AME, the executive editor, and the manag-ing editor. More recently, Art Director Terry Daleinterviewed and selected three candidates for a car-tographer position to present to higher manage-ment. There was testimony that Dale had the finalchoice on who was selected. The AME had noinput on the hiring decision.When Dale was appointed art director, in March1977, he undertook an evaluation and reorganiza-tion of the art department. He drafted and, aftermanagement review, circulated memos detailing as-signments, schedules, and other procedural mattersfor the art department. Although these memosquantified several preexisting procedures, they alsoset policy directives. Further, the art director pre-pares a budget for the department and submits it tothe AME.133Moreover, Art Director Dale was amember of a committee which studied and evaluat-ed the graphic needs of the newspaper.The foregoing establishes, in our opinion, thatthe art director is a supervisor and thus should beexcluded from the unit. While higher managementappears to review hiring and policy decisions, theart director does make effective recommendationsand takes dispositive action in these areas. Further,the art director appears to operate somewhat apartfrom the AME's supervision, as evidenced by theindependent hiring process in this section. Therecord reveals that the art director responsibly dir-ects the artists and exhibits other indicia of supervi-sory status and thus should be excluded from theunit.The assistant art director, Hal Hoover, works atnight with other artists. Testimony indicates thatthe assistant art director spends considerable timeperforming unit work.'34Besides performing regu-lar artwork, the assistant art director also checksthe artwork of the first edition, part of which isdone in the composing and engraving room, andperforms additional layout work if necessary.Hoover is not involved in hiring or discharge. Heprepares work schedules, although the record indi-cates they have not changed for many years. As-"' The AME has suggested to the executive editor that the art budgetbe submitted directly to the budget committee, but as of the hearing sucha change had not occurred.1i4 When Dale circulated his memos, he stated that Hoover was not todo artwork. The record shows, however, that Hoover performs tasksthroughout his shift213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsignments in the evening are handled like those inthe day; however, late in the evening shift, onlyone artist works with Hoover.The record falls short of establishing that the as-sistant art director is a supervisory or managerialemployee. In this regard, we note that neither theart director nor the assistant art director is presenton the weekend, when two artists are working andperforming functions similar to Hoover. Further, itappears that, if an editor is not working, an artistmay deal with freelancers. The record is devoid ofany other facts which suggest that Hoover pos-sesses any of the authority exercised by Dale. SinceHoover spends much of his working hours per-forming artist's work, we believe his position ismore akin to a rank-and-file employee than a super-visor or managerial employee.'35G. Financial DeskThe financial desk at the Post has grown recent-ly. Thus, from a base of four reporters, the staff in-creased to approximately eight, including a report-er stationed in New York. The recently expandedreal estate portion of the paper also falls under thejurisidcition of the financial desk. In addition to re-porting about the stock market and related devel-opments, the financial desk covers, among otherthings, Federal agency regulations, banking, hous-ing, transportation, local and metropolitan businessnews, and other economic issues. These areas arecovered by reporters with defined beats, as well asby general reporters.The AME-financial, Peter Silberman, was in-volved extensively in the expansion of the depart-ment. While recommendations for expansion hadbeen presented to management on several prior oc-casions, it was not until 1974 that the AME's sug-gestions were finally approved by the Employer'sexecutives. In preparation for the expansion, theAME requested William Jones, deputy financialeditor, to draft a memorandum explaining the needfor an expanded financial desk staff. Jones prepareda memorandum, which the AME reviewed; usingthese ideas, the AME wrote his own memorandumand presented the case for expansion to the man-agement editors, who approved an increase in re-porters and column space. In a similar manner, theAME restructured the real estate section, as morefully discussed below.The AME is involved in all major decisions af-fecting the department. Thus, the applicants to fillthe newly created positions in the expanded finan-cial desk were interviewed and hired solely by the13I That Dale may have spoken with Hoover concerning the reorgani-zation plan does not establish, without more, that Hoover is a managerialemployee.AME. The beat assignments in the department alsoare approved by the AME. Similarly, the AMEgrants vacations. The AME's responsibilities alsoinclude preparing the budget proposal for the fi-nancial desk. This, like budgets submitted by otherdesks, is sent to the executive editor and the budgetcommittee for ultimate approval.The deputy financial editor has been the"number 2 man" in the department at least since1969. His duties have remained relatively constantduring these years. William Jones, the deputyeditor at the time of the hearing, 36 primarilywrites stories. He averages 10-12 stories a week.These may appear in the business and finance sec-tion of the paper, or, on occasion, on the frontpage.'37 Jones was hired by Hobart Rowan, theAME before Silberman. Shortly after Silberman re-placed Rowan as AME, the decision to expand thedepartment and reorganize the real estate sectionwas made. Silberman, prior to assuming the job asAME, worked as a national editor. As indicatedpreviously, the deputy editor was involved in theexpansion of the financial desk and the real estatesection. Thus, as noted above, Silberman requestedJones to prepare a memo on the need for expansionof the department. The deputy editor also supplieda list of 12 writers for consideration because of theincrease in reporter slots. Similarly, the AMEasked the deputy editor's opinion about certain re-porters and editors and the need for restructuringthe real estate section. However, the decision totransfer reporter Ross, and to appoint ClaudiaLevy as assistant editor for real estate was made bythe AME. In addition to reporting, the deputy fi-nancial editor may assign reporters to stories, al-though the AME makes most assignments. More-over, the deputy financial editor is in charge of thedesk when the AME is on vacation. In this regard,the deputy editor speaks with the AME prior tothe latter's leaving, and does not deviate from es-tablished routine in the department. The AMEcalls in during absences.Based on this record, we cannot agree with theEmployer that the deputy financial editor is a man-agerial or a supervisory employee. Although Jones,as deputy editor, was involved in the expansionplans for the financial desk and the changes in thereal estate section, he did so at the behest of theAME and because, as the person most familiarwith the entire financial desk structure, Jones couldprovide useful information to the AME. While:'i Jones was "promoted" to deputy financial editor in 1975, but, ap-parently, had been performing the duties for a longer period."7' As with other desks, the AME attends the daily news conferenceschaired by the executive editor where decisions regarding front page (orA-i) stories are made.214 THE WASHINGTON POST COMPANYJones may have desired and urged such changes,he was not the managerial entity determiningwhether they would go into effect. Thus, it is wellestablished that employees, too, are concernedabout improving working conditions. The changesin the financial desk were made to improve thequality of work produced by that desk, and merelybecause Jones would want such a result is not in-imical to his employee status. For similar reasons,merely because the AME sought the advice of thedeputy editor on certain personnel matters does notestablish the deputy's position as a statutory super-visor. It is unrefuted that the deputy editor was notinvolved in any fashion with the interviewing andhiring of reporters for new slots. Nor does thedeputy editor make recommendations concerningdischarge. Further, it cannot be overlooked thatthe deputy editor spends a substantial portion of hisworking hours-described in testimony as much as80-90 percent of his time-writing stories. Thetime he spends in making assignments is certainlyde minimis and routine, and, in light of the above,does not warrant exclusion of this position.The assistant financial editor is the copy chiefeditor on the financial desk. There are usually twocopy editors who edit, write headlines, and assiston production work in the composing room.1'3The assistant financial editor, Charles Puffenbarger,gives copy editing work to the copy editor basedon availability, although certain stories may begiven to employees who have expertise in specificareas. Such duties occupy approximately 50 per-cent of the assistant financial editor's day. Whenfirst arriving at the desk,'39the assistant financialeditor reviews copy which has come in over thewire services. Stories of particular interest are re-ferred to the reporter who covers the appropriatebeat. The assistant financial editor also prepares thenews budget for the daily conferences. Additional-ly, the assistant financial editor is engaged in layoutand design work for the financial pages. In this ca-pacity, the assistant financial editor places stories,including the lead or headline stories, but the AMEoften is consulted on or reviews layout decisions.There are also standard items such as the stockmar-ket reports which are printed daily. Further, designand layout considerations often determines thelength of a story, and sometimes requires cutting astory. In making such cuts, the assistant financialeditor consults with the reporter who wrote thestory.,'a There were three individuals who performed copy editing work atthe time of the hearing. One, Sullivan, did copy editing half of the time.and wrote the remaining time. She was hired by the AME. There alsowas one full-time and one other part-time copy editor.'Jg The assistant financial editor usually starts work between 10:30 andII a.m.Based on the record as a whole, we concludethat the assistant financial editor is not a supervi-sor. The assignment of stories to reporters andpreparation of the news budget are clearly routinein nature, and do not involve discretion or indepen-dent judgment. Further, unlike the Bulletin'40situ-ation relied on by the Employer, the record heredoes not show responsible direction of copy editorscommensurate with supervisory authority. Thus,here the AME, not the assistant financial editor,determines the schedules, vacations, and otherworking conditions of the copy editors, whereas inthe Bulletin these powers rested with the copy deskchief.As already mentioned, the real estate departmentfalls under the financial desk's jurisdiction. Threeemployees work for the real estate section; the Em-ployer seeks to exclude the two assistant editors,John Willmann and Claudia Levy. Real Estate ap-pears as a separate section in the newspaper on Sat-urday. During the rest of the week, real estate sto-ries are submitted to the financial desk. Of the twoassistant editors for Real Estate'41 one, Willmann,does not perform editing, but exclusively writes aweekly column as well as other stories. The otherassistant editor, Levy, edits and handles copy, laysout the real estate pages, deals with stringers, andoccasionally writes stories. Willmann's assignmentsare not controlled by Levy; Levy does assign sto-ries to reporter Ross. Vacations, overtime work,time off, and merit increases for real estate employ-ees are handled by the AME. It was the AMEwho made the decision to place Levy as an assis-tant editor and Ross as a reporter in the real estatedepartment. The record does not reveal that Will-mann, as assistant editor, was consulted abouteither of these additions.We cannot agree with the Employer that the as-sistant editors for Real Estate are supervisors, asthe record evidence falls far short of warrantingsuch a conclusion. It appears that Levy was addedto the real estate department to improve its qualityand was delegated the responsibility for the effi-cient functioning of that department. However,such responsibility is part of the craft or functionof a newspaper person; it does not, without more,convert a rank-and-file employee into a supervi-sor.'42Thus, we conclude that the assistant editor'40 226 NLRB at 351-352."' Claudia Levy was made an assistant editor in January 1977; JohnWillmann was the other editor; and Nancy Ross was a reporter for thissection.142 See, e.g., NBC. Inc.. supra: Post-.Vewsweek Stations. Capital Area.Inc., 205 NLRB 522 (1973).215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpositions occupied by Levy143and Willmann'44are not supervisory.H. Research DepartmentThe Employer maintains a reference librarywhere research requests are filled. The director ofresearch, Mark Hannon, is excluded from the unitalready. Under the director is one librarian, BillHifner, whom the Employer maintains should beclassified as a supervisory and managerial employ-ee. There are approximately 20 other employees inthe department: assistant librarians, whose dutiesinclude researching and indexing, and library assis-tants, who do filing work. However, the record in-dicates that there is functional overlap between thetwo classifications. The research department re-sponds to requests from reporters for informationor particular entries from files. Employees checkfiles for the reporters for printed as well as pictori-al information. Some employees operate as "in-dexers," clipping out stories for appropriate subjectheadings; others gather articles to be placed inbyline files. There is also a traditional library withreference material which can be checked out to re-porters. Department employees are present at thelibrary from 8 a.m. to 2 a.m. during the week, andalso work during the weekend.The director of research works from 10 a.m. to7:30 p.m., and is in charge of overall operationswithin the department.l45Hannon has been direc-tor since 1968 and has assumed the task of upgrad-ing the Post's library facilities. Hannon coordinatesresearch with the various news desks to ensure effi-cient use of the library facilities. Thus, he is in-volved with major projects undertaken by the re-search department and sometimes personally en-gages in research for such projects. Major equip-ment purchases are made by the director, who alsoprepares the department's budget.As head of the department, Hannon approves oris involved in all hires of full-time employees. Evenwhen the librarian interviews particular applicants,the director invariably reviews the candidate's cre-dentials. Although he is concerned with the overallfunctioning of the library and its progress, the di-rector frequently walks through the working areasto observe employees. On such occasions, Hannon'43 The Guild asserts that the Employer's attempt to exclude Levy'sposition was untimely. In view of our determination here, we need notreach that issue.144 The Employer admitted that Willmann did not exercise any super-visory authority, but was in an "emeritus" position, still possessing suchauthority if necessary. Having concluded that the assistant editors are notsupervisors, we are not required to decide whether a person of emeritusstatus would still be a supervisor under the Act.145 The Employer averred that the director's position was similar tothat of an AME. The Union does not dispute the exclusion of the direc-tor.sometimes instructs the librarian to issue a verbalwarning to an employee. Finally, all complaintsfrom library employees are received by Hannon.The librarian, Hifner, works from I p.m. to 8:30or 9 p.m. He usually works out of the bookroom,but does not have a formal office. The librariandoes considerable research for reporters and, to-gether with another employee who works in thebookroom, supplies books or quotes on subjects, orlocates the same, as needed by the reporters. Inconnection with these duties, the librarian reads nu-merous publications and purchases books for the li-brary. While the librarian possesses the discretion-ary authority to order these books, he can spendonly within the budgeted amount, approximately$15,000. The librarian also suggests to the directorwhen to prepare the research department budget.Schedules are prepared by Hifner and rarelychanged. Weekend assignments are rotated amongemployees. The director is not involved in thesedecisions, nor is the director concerned with vaca-tions or times off; the librarian is in charge ofmaking these decisions. As mentioned above, the li-brarian transmits warnings at the director's requestto employees. Further, Hifner occasionally talks toother research department employees about late-ness or other work-related problems.It appears from this record that the librarian isnot a supervisory or managerial employee. Hifnerdoes not responsibly direct employees in theirwork or effectively recommend hiring or disci-pline. In this regard, the director of research makesfinal determinations on hiring; further, the directoruses the librarian as a conduit for warnings. The li-brarian, for the most part, performs research andother library work. In light of these facts, we arenot persuaded that the librarian is a supervisormerely because he sometimes schedules work or re-minds employees when they are late.146Further,we cannot agree with the Employer that the librar-ian's function in purchasing books forms a basis fora managerial finding here since that is simply partof the librarian's job, and is limited in any event bybudget restraints of $15,000. As we have statedelsewhere, "even the authority to exercise consid-erable discretion does not render an employee man-agerial where [the] decision must conform to ...established policy."'47Certainly the purchase ofbooks is consistent with the Employer's policy ofmaintaining an adequate research facility for its re-porters.1" See The Capital Times Company, 234 NLRB 174 (1978)."'7 Eastern Camera Photo Corp., 140 NLRB at 471.216 THE WASHINGTON POST COMPANYI. Foreign DeskThe Employer maintains 13 correspondents inforeign countries to gather and report worldnews. 14The Employer also utilizes stringers toreport foreign stories. A separate foreign depart-ment was created in 1968; until that time, the for-eign and national departments together constitutedthe world desk. An assistant managing editor pre-sides over the department; since 1968, Phil Foisiehas occupied this position. There are three othereditors in the department whom the Employerseeks to exclude: foreign editor, deputy (day)editor, and a night editor. The foreign departmentalso employs seven full-time and six part-time assis-tant foreign editors who function as copy editors.Correspondents are chosen for their assignmentsafter a consultation process which usually involvesthe AME, the executive editor, and the managingeditor. The correspondents usually serve a 3-yearterm in their location, although these stays may belengthened or shortened upon request or manage-ment determination. After returning to the newspa-per, the correspondents are usually assigned to an-other department. However, it is not unusual for aforeign correspondent to be an editor on the deskbefore or after stints overseas. 149The foreign editor oversees the daily operationof the foreign desk. The foreign editor generallyworks a 12-hour day. He proposes stories to corre-spondents, maintains telephonic contact with them,and consults with the deputy foreign editor regard-ing the stories to be placed in the paper. Corre-spondents discuss travel and assignments witheither the AME or the foreign editor. Further-more, the AME periodically visits correspondentsat their foreign location; these and other travelsoccupy 2-1/2 months of the AME's working year.During the AME's absences, the foreign editor isresponsible for the foreign desk, although no for-eign editor has ever effectuated any changes in thedepartment without the AME's approval.'50Re-sponsibility for, contact with, and control of thestringers used by the Employer resides with theforeign editor. While the foreign correspondentsoperate somewhat autonomously during their stint,the foreign desk, through the foreign editor, maydirect a reporter to pursue or write a specific story.4' One of the correspondents works 6 months a year for the Employ-er on a contract basis. The 12 cities where correspondents are located areBonn, Tel Aviv, Moscow, Cairo, Paris, London, Tokyo, Buenos Aires,Beirut, Bangkok, Hong Kong, and Johannesburg. In 1963, there wereonly two to three correspondents. Each correspondent controls a staff atthe foreign city from which the reporter works.14' For example, Osnos, the foreign editor at the time of the hearing,had been a Moscow correspondent."0 There have been five foreign editors since 1968. Foisie has beenAME during this time, and even served in a dual capacity as AME andforeign editor for approximately 2 years.The foreign editor also prepares the work sched-ules of the desk personnel.Although the AME, in conjunction with themanaging and executive editors, is responsible forthe placement of correspondents, he consults theforeign editor before making the decision. In addi-tion, the foreign editor has input into the decisionto hire other editors in the foreign department. Forexample, while substituting during an AME's ab-sence, a foreign editor hired three assistant foreigneditors.'51 Although instances of discharge anddiscipline are rare in this department, the foreigneditor, among others, recommended discharging aforeign correspondent who was subsequently fired.The budget for the foreign desk exceeds $1 milliona year. The foreign editor makes detailed recom-mendations on budgetary matters, and oversees thefinancial matters of the foreign correspondents andbureaus.The deputy foreign editor, or day editor, spendsthe bulk of the working day reading copy and de-ciding at the initial stage what will appear in thenewspaper. Story selections are reviewed by theforeign editor and page-one story candidates alsoare discussed at the daily news conferences. Theday editor also maintains communication with cor-respondents, often transmitting messages from theforeign editor. The day foreign editor may also beconsulted for recommendations on hiring.In light of the record evidence of the foreigneditor's duties and responsibilities, we concludethat the foreign editor possesses sufficient supervi-sory and managerial authority to warrant exclusionfrom the unit. While the AME undoubtedly con-trols the overall operation of the foreign depart-ment, it is the foreign editor who daily insures thesmooth functioning of the desk. On the other hand,we cannot agree with the Employer that thedeputy (day) foreign editor must be excluded. Themere fact that because the day foreign editor mayplay a part in deciding what will appear in thenewspaper is insufficient to demonstrate his man-agerial status. 152 Further, although the day editormaintains frequent contact with correspondents, heclearly is subordinate to the foreign editor in thisregard. Finally, the day editor's relationship to as-sistant foreign editors does not provide a basis, inlight of the above, for exclusion.The night foreign editor'53is the chief copydesk person in this department. As indicated previ-ously, there are seven full-time and six part-time as-151 However, the foreign editor does not select part-time assistant for-eign editors (copy editors).152 See National Broadcasting Company. Inc., 160 NLRB 1440 (1966).1i3 At one time, the night foreign editor worked during the day. Therecord indicates that the copy chief would be working at night.217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsistant foreign editors who work on the copy deskand who edit, rewrite, and check copy for errors.The night foreign editor's responsibilities includemanaging the copy flow. The AME originated theidea of having assistant foreign editors who havesome expertise in certain areas of foreign news, andis the AME responsible for helping them developthat expertise. The night foreign editor checks overthe copy handled by the assistant foreign editorsprior to it going to the copying room. He makesout their work schedules; however, these schedulesgenerally are rotated, changes may be made by theassistant foreign editors themselves, and the sched-ule must be approved by the foreign editor. Therecord does not contain any evidence of hiring inthis department, but it appears that, as in the na-tional department, assistant foreign editors aregiven tryouts, after which the night foreign editoror slot man relays his appraisal to higher manage-ment. In this regard, the evidence reveals that, forsome time, and at least just prior to the close of thehearing, assistant foreign editors have been work-ing in the slot at night, because the night foreigneditor worked during the day. During this period,the employee acting as slot man passed out copyediting assignments. Moreover, testimony indicatesthat assistant foreign editors acting as slot menmade recommendations concerning the qualifica-tion of a candidate for an assistant foreign editorposition.Considering all of the above, we are of the opin-ion that the night foreign editor is not a statutorysupervisor. While there are indications that thenight foreign editor does participate in the selectionand assignment processes, certain rank-and-file em-ployees are also engaged in the tasks and have beenfor a substantial period of time. That the Employerasserts that this staffing situation will no longerexist, i.e., that the night foreign editor will actuallybe employed during the night, does not alter ourconclusion, because it is clear that, under therecord facts, the night editor does not make judg-ments as contemplated by Section 2(11) of the Actwhich requires exclusion here.J. Sports DeskThe Employer has 15 reporters, 2 to 5 newsaides, 5 full-time and 3 to 5 part-time copy editors,2 assistant editors, and I administrative aide report-ing sports for the newspaper. The AME of sportstakes responsibility for all hiring decisions. 154Many of these decisions, however, are reviewedand ratified by the executive editor. The AME ofsports also actively involves himself in the daily re-154 At the time of the hearing, George Solomon, former day sportseditor, was AME-sports.porting assignments in the department. On a dailybasis he discusses coverage of events, long-term as-signments, and story placement. For example, theAME left a plan with the night employees on howto cover Henry Aaron's 715th career home run.Further, the AME determines whether to establishnew beat areas and determines beat assignments-who will cover football, basketball, and so forth.The AME usually works 5 days a week, Tuesdaythrough Saturday, although it is not uncommonduring the football season for the AME to work onSunday or Monday night. The AME prepares thework schedule for other employees in this depart-ment, and approves all overtime, time off, and va-cation decisions. The AME enjoys 4 to 5 weeks ofvacation per year.The day sports editor is one of three editors'55the Employer seeks to exclude from the unit. Thiseditor works hours similar to those maintained bythe AME. During the AME's vacation, the daysports editor substitutes for him. The day sportseditor assumes primary responsibility for readingreporter copy for content. The day editor, a posi-tion filled by Mike Hill at the time of the hearing,participates with the AME in long-range planningconferences. The editor also makes recommenda-tions to the AME concerning beats and other re-porting assignments. Recommendations may also bemade concerning prospective hires. The day sportseditor has interviewed and screened prospectivehires. Furthermore, the day sports editor, alongwith the AME, works with reporters in developingstories, including topic and style formats. In addi-tion to these duties, the day editor draws up thenews budget-the listing of stories of the day-forthe sports department.The night sports editor performs somewhat anal-ogous duties during the evening hours. This editoris primarily responsible for moving copy writtenduring the day or evening. Further, the nightsports editor may call beat reporters if there aredevelopments on stories in their area. Becausemany of the events covered by this departmentoccur in the evening, this editor maintains frequentcontact with many of the reporters. In this regard,the AME may request from the night sports editorrecommendations concerning the qualifications andprogress of current and prospective employees. O.D. Wilson, the night sports editor, also participatedas a member on the Employer's cold-type conver-sion committee.From this record, we find that the day sportseditor possesses and exercises supervisory authority5' The Employer's claim to exclude a fourth position, the sports II1editor, was abandoned because that section of the sports page, and thusthe position, no longer exists.218 THE WASHINGTON POST COMPANYand for that reason must be excluded. Thus, whilethe record reveals that the reporters in the sportsdepartment are responsible for their respective beatarea, it cannot be gainsaid that direction and au-thority is exercised by superiors in the department.Although the evidence presented here shows thatthe AME of sports maintains a high degree of con-trol over this desk, it also supports the Employer'sassertions that the day sports editor exercises inde-pendent authority in the direction of work withinthe department.'56For similar reasons, we findthat the night sports editor also should be excludedfrom the unit.'57The chief copy editor in the sports departmentworks from 4:30 p.m. to I a.m., when he presidesover three to five copy editors. The functions ofthe copy editors include reading copy for gram-mar, style, and syntax. The copy chief editor as-signs work to the copy editors; although this as-signing usually is done on an availability basis-whoever is not busy receives the next assignment-the chief copy editor endeavors to hand copy con-cerning certain topics to copy editors who areexpert or interested in that area. As in the foreignand national departments, the sports chief copyeditor does tell the AME his opinion of the qualifi-cations of a copy editor after a tryout. However,based on the above, and for the reasons alreadystated with respect to other chief copy editors, wecannot conclude that the sports chief copy editor isimbued with supervisory authority which requiresexclusion from the unit.K. News Desk (a/k/a Night Operations)The major functions of the news desk are to de-termine placement of all news and graphics fromthe metro, foreign, and national desks,'58and co-ordinate production of the daily and advance edi-tions of the newspaper. Ben Cason is the AME incharge of the news desk. The news desk also uti-lizes nine other editors and two news aides. TheEmployer asserts that the news, production, swing,chief makeup, and late news editors are supervisorsor managerial employees. It also claims that metronews editor is a supervisor. That is, the Employerseeks to exclude six of the nine editors below therank of AME. No such claims are made for theworld news and two makeup editors. The Employ-'56 See, e.g., A. S. bell Company, 81 NLRB 82. 87 (1949).151 Bulletin Company, 226 NLRB at 355.We are cognizant of the Guild's assertion that two assistant editorswho substitute on a regular basis (two times a week) for the day sportseditor are not sought to be excluded by the Employer. However, therecord does not reveal that those assistant editors have the same dailyimput that the day sports editor possesses regarding effective recommen-dation of hiring, discharge, and other supervisory indicia.'"' Other sections, including Style, Sports, Financial, and The Maga-zine, employ editors who do their own makeup and layout.er concedes that the layout functions of these edi-tors are not supervisory or managerial in nature,but asserts that other responsibilities of each of theeditors under consideration warrant their exclusionfrom the unit.The news editor, Robert Price, works from 2:30p.m. to midnight. He and the AME attend thedaily news conferences at which the placement andplay of stories is decided. As stories develop theAME and Price determine the work of the materialto be published and select the stories for placement.Price then manages the production process. AMECason testified that Price was involved in therecent hires of the two makeup editors. Cason dis-cussed the vacancies which occurred in 1977 withPrice. They decided to fly an applicant, Ross, infrom Minneapolis. Cason and Price, and severalother news desk editors, interviewed this applicant,as well as other applicants. Both Cason and Pricerecommended to executive editor Bradlee thatRoss be hired. Bradlee interviewed Ross and shewas hired. Price also interviewed and made a rec-ommendation on Jackson, who was hired as thesecond makeup editor. Price is the only editor be-sides Cason who can authorize compensatory timeoff. He also substitutes for the AME during the lat-ter's absence, including the 2 days a week Casondoes not work.Based on the foregoing, including the uncontro-verted evidence of Price's involvement in the hirngof new personnel, we conclude that the newseditor is a supervisor and must be excluded fromthe unit.The production editor, James Roseberry, worksfrom 10:30 a.m. to 7 p.m. Essentially, Roseberry isthe liasion between the news and production de-partments. Roseberry's responsibilities include deal-ing with managers and supervisors in bothi depart-ments to ensure proper production of the newspa-per. Thus, Roseberry arranges for adequate staffingin the composing department by informing the su-pervisors there of the pending contents of thepages. Roseberry also is in charge of ensuring pro-duction of any special sections the newspaper in-tends to include in an edition. In addition to thoseduties, Roseberry is also a representative on theEmployer's quality control committee, which is de-signed to correct production deficiencies and hasprepared studies and recommendations in that area.At the time of the hearing, Roseberry was chair-man of a study project concerning production as-pects of printing, and served on the automationprojects committee which was concerned with theCompany's transition from hot to cold type.Contrary to the Employer, we find the evidenceconcerning this production editor does not estab-219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlish that the position is supervisory or managerial.Although Roseberry may give directions to pro-duction people, such direction is not supervisorybut informative. Roseberry contacts the relevantmanagers and supervisors to determine productionlevels and informs composing room supervisors ofthe staffing requirements. Further, we do not viewRoseberry's participation on the various qualitycontrol and production committees as reflective ofmanagerial status. These committees are investiga-tory and informative in nature. Roseberry does notset management policy or determine, formulate, oreffectuate the Employer's labor relations policy.We thus decline to exclude this position from theunit. 159The swing editor, Robert Crocker, handles theresponsibilities of several other news desk editorson a rotating basis. When news editor Price is pre-sent, Crocker lays out the foreign and national sto-ries in inside pages of the paper's section A.60 Inthe AME's or news editor's absence, Crocker as-sumes their functions in selecting stories for printand placement and directs the production process.Cason testified that Crocker was the prime contactwith Jackson, who was hired as a makeup editor.Crocker was one of the several news desk editorswho interviewed and made a recommendation onJackson's hire, but, as noted above, both Cason andPrice interviewed and recommended Jackson toBradlee.Based on the record before us we find no evi-dence that Crocker, in the course of his duties asswing editor, possesses or exercises managerial orsupervisory authority. As the Board has stated:Although concededly a news editor's job re-quires a high degree of journalistic skill andexperience, we conclude that a news editor'sfunction is not one that marks him as a man-agerial employee. In this regard we think itclear that decisions as to (1) the newsworthi-ness of a news story, and (2) the actual place-ment of the story in the news section of thepaper cannot be described as "policy" deci-sions. Rather, such decisions reflect a purelyjournalist judgment as to the probable impor-tance of a particular story to the paper's read-ership and a technical judgment as to the best'59 Bulletin Company, 226 NLRB at 358, relied on by the Employer isnot to the contrary. There, Associate Editor Lewis reported directly tothe editor-publisher or the executive editor. He alone was charged withrevising the metro coverage and for recommending personnel and proce-dural changes. Lewis also was continually involved in personnel matters,such as minority recruiting. The Board thus concluded that Lewis wasnecessarily involved in the formulation and implementation of the paper'spolicy decisions. As detailed above, such is not the case here with Rose-berry."60 The "A" section is the front or first section of the newspaper, in-cluding the front page.placement of the story in the news section soas to insure that the story comes to the read-er's attention. [Bulletin, 226 NLRB at 359.]With respect to the supervisory claim, it is clearthat Crocker's authority is both limited and shared.His substitution for the AME or news editor doesnot involve him in substantive personnel decisionsor require the use of independent judgment or dis-cretion in the exercise of his duties. Nor canCrocker's participation in the hire of Jackson beviewed as supervisory in nature. Almost everynews desk editor spoke with or considered the ap-plication of the makeup editor applicants. Ultimate-ly, Cason and Price decided whom they wanted tohire, and they made the effective recommendationto Bradlee on the hires. Such informal consensusdecisionmaking is more akin to that of skilledcraftsmen passing judgment on the technical meritof an applicant rather than an effective exercise ofsupervisory authority. We therefore decline to ex-clude the swing editor from the unit.Barbara Taylor, the chief makeup editor, is thenews desk and news room representative in theCompany's composing room operations. Essential-ly, Taylor oversees the actual production of thenewspaper, and ensures that the printers follow theplans set by the editor. She can tell printers whatto do, but, if they refuse, she contacts their supervi-sors or foremen. Taylor also decides whether a sec-tion is "good"; i.e., set for printing. In this regard,she may allow a news item to be placed in thepaper before certifying its readiness for printing. Inline with this responsibility is Taylor's authority totrim stories as necessary. The chief makeup editoralso prepares the daily index for the section A-Ipage. The two makeup editors assist in guiding theprinters, adjusting story length, and ordering newheadlines for revised stories. Taylor, like other edi-tors in the news room, was involved in the hire ofRoss and Jackson. She was one of the editors whointerviewed Ross, and she participated in an edi-tor's group discussion on Jackson.On the basis of this record, we conclude that thechief makeup editor is not a supervisor. Taylor isinvolved in the production process for the newsdesk. When dealing with the printers, she contactsthe supervisor or foremen of the printer if he "isstubborn"; i.e., will not follow her production dir-ectives. Her participation in the hiring of themakeup editors was clearly limited and not supervi-sory in nature.Also working on the news desk is the late nighteditor, Thomas Sherwood. His duties consist ofcontrolling the changes in content and look of thenewspaper's A-1 section during the few hours220 THE WASHINGTON POST COMPANYprior to final publication. As the various editions ofthe paper are printed, Sherwood checks on A-Istories and other developments. On several occa-sions, Sherwood decides that a "major tear-up" isrequired; i.e., that the front page must be remadebecause of significant developments in events. Thelate news editor also lays out stories as requiredand reads corrected proofs from the composingroom. In addition, Sherwood is the ranking editorwhen Cason and Price are at dinner.The Employer asserts that Sherwood's dutiesand responsibilities are managerial and therefore hisinterests are sufficiently different from other em-ployees to require his exclusion. However, unlikethe instance of the Sunday editor in the PeoriaJournal Star,'6' and Bulletin Company,162Sher-wood does not work directly under the executiveeditor and is not responsible for every part of thepaper. Nor does he chair meetings involving storyselections or control all story placements. Thosefactors were important in finding the editors inthose cases to be managerial employees. In the in-stant case, we find the late news editor shares simi-lar working conditions to the other editors on thenews desk who are not managerial employees. Fur-ther, the daily -hour "substitution" by Sherwoodfor Cason and Price during their dinner hour doesnot establish supervisory authority, since there isno showing that Sherwood actually exercises orpossesses any true supervisory responsibilities.The final position under consideration on thenews desk is that of metro news editor, William D.Stewart. Stewart's responsibilities include layout,production, and changes in page I of the Metrosection, and also some of the inside pages. Twonews aides work with Stewart in this process. Wecannot conclude, based on this record, thatStewart's direction of the news aides is supervisoryin nature, and therefore decline to exclude himfrom the unit.163L. Editorial DepartmentThe editorial page editor and a deputy editorialpage editor, both excluded from the unit, are incharge of the editorial page. The Employer seeksto exclude the approximately eight writers whowrite editorials and occasional columns, edit the"op-ed" page of the newspaper, edit the letters tothe editor, and prepare graphics. The editorial de-partment also includes a copy chief, three copy'1' 117 NLRB 708, 711 (1957).162 226 NLRB 345. 358-359.13 The Employer offered little testimony regarding this position, andargued that the position was similar to others in the department in scopeof responsibilities, and should be excluded on that basis. We do not agree.editors, and a cartoonist.'64The Post also seeks toexclude the copy chief.The editor and deputy editor of the editorialpage review all editorials written in the depart-ment. Usually, there is a daily 10 a.m. conferencepresided over by these editors, during which theeditors and editorial writers discuss topics for pos-sible editorials, and the position the newspapershould take with respect to the issues under consid-eration. Testimony indicates that these meetings arecollaborative. Each of the editorial writers has aparticular expertise in a certain news area and usu-ally composes editorials on those topics when theyare discussed on the page.The editorial writers, in addition to writing theeditorials, edit columns and screen material for pos-sible inclusion in the newspaper. As noted above,all editorial material is forwarded to the editors,who make the final selection concerning the mate-rial that will be used. However, the record reflectsthat once an editorial is prepared, the editors rarelychange the substance of the editorial, although theymay make grammatical and other technical correc-tions. The record further reflects that when thereare sensitive topics or proposed changes in thenewspaper's editorial stance, the publisher is ad-vised by the editors of the editorial department'sproposals.The Employer contends that its editorial writersshould be excluded from the unit because they areclosely aligned with management. In this regard,the Employer recognizes that the Board tradition-ally has not found editorial writers to be manageri-al employees. The Employer maintains, however,that the duties of its editorial writers are sufficient-ly different from those considered by the Board inthe past to warrant their exclusion. Alternatively,the Employer maintains that the Board should rec-ognize the potential conflict inherent in the job ofeditorial writer; in other words, that the Boardshould reconsider its holdings in this area.'65Wedo not agree with the Employer that the duties ofits editorial writers differ significantly from theduties of those editorial writers whom the Boardhas found not to be managerial employees in thepast.'66Since we are not persuaded that we shouldI64 The cartoonist is Herbert Block, "Herblock," whose work appearson the editorial page and whom the Employer does not seek to exclude.I65 In support of this contention, the Employer relies on Wichita Eagleand Beacon Publishing Company, Inc. v. N.L.R.B., 480 F.2d 52 (10th Cir.1973), cert. denied 416 U.S. 982 (1974).66 See Bulletin at 357-358. where the Board found editorial writersnot to be managerial employees where the preparation and direction ofthe editorial page was handled by admitted supervisors above the editori-al writer level, and where "major" proposed editorial topics were clearedfirst with the editor-publisher.221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreconsider our decisions in this area, we will notexclude the editorial writers here.The Employer asserts that editorial writer John-son, in addition to her writing duties, is a speechw-riter for the publisher and thus is a confidential em-ployee. Testimony by the editorial page editor indi-cates that Johnson has worked on the preparationof the publisher's statements concerning labor rela-tions matters.'67We agree with the Employer thatan employee who acts in a confidential capacity toa labor relations policymaker meets the definitionof a confidential employee, and we conclude thatthe relationship between the speechwriter and thepublisher is confidential in nature. Accordingly, weshall exclude Johnson from the unit because of herposition as speechwriter.The editorial department, like other news depart-ments, utilizes a copy chief and copy editors tomove written copy. The copy chief, Dave Gunder-son, along with three full-time and an unspecifiednumber of part-time copy editors, perform thecopy functions. This group of editorial departmentpersonnel is responsible for copy flow, layout, thephysical makeup of the editorial page, and reviewfor technical purposes of the editorial and op-edpage material. Like the other copy chiefs, the copychief of the editorial department makes recommen-dations concerning tryouts by copy editors. How-ever, as in most other departments, the final deci-sion on hiring is done by admitted supervisors."' These were primarily related to a strike which took place at thenewspaper in 1975.Consistent with our conclusions with respect tocopy chiefs generally, and based on the facts con-tained in the record herein, we conclude that theeditorial department copy chief is not a supervisorwithin the meaning of the Act.ORDERIt is hereby ordered that the collective-bargain-ing unit of editorial, news, advertising, circulation,and business departments of The Washington PostCompany, represented by The Washington-Balti-more Newspaper Guild, Local 35, affiliated withThe Newspaper Guild, AFL-CIO-CLC, be, and ithereby is, clarified by specifically excluding zonesales managers, the chain and department storemanager, the commissioned sales manager, thephone room training manager, the classified salesmanager, the sales development and training man-ager, the assistant manager of advertising services,the customer relations manager, home deliverymanagers, the assistant public relations manager,the chief telephone operator, the supervisor ofcomposing room assistants, the manager of thefood services department, the insurance administra-tor, the manager of training and development, dataprocessing managers, research consultants, the na-tional editor, the deputy national editor, the deputymetro editor, area editors, the copy chief supervi-sor, the special projects editor (Style), the deputyeditor (Style), the picture editor, the art director,the foreign editor, the day sports editor, the nightsports editor, and the news editor.222